EXHIBIT 10.6

CONSTRUCTION LOAN AGREEMENT

among

REDLANDS DC LP, a Delaware limited partnership, formerly known as IIT Redlands
DC LP

CAJON DC LP, a Delaware limited partnership, formerly known as IIT Cajon DC LP

MIAMI DC III LLC, a Delaware limited liability company, formerly known as IIT
Miami DC III LLC

MIAMI DC IV LLC, a Delaware limited liability company, formerly known as IIT
Miami DC IV LLC

MIAMI DC III LAND LLC, a Delaware limited liability company, formerly known as
IIT Miami DC III Land LLC

TAMARAC COMMERCE CENTER DC II LLC, a Delaware limited liability company,
formerly known as IIT Tamarac Commerce Center II LLC

TAMARAC COMMERCE CENTER DC III LLC, a Delaware limited liability company,
formerly known as IIT Tamarac Commerce Center III LLC

LEHIGH VALLEY CROSSING DC I LLC, a Delaware limited liability company, formerly
known as IIT Lehigh Valley Crossing DC I LLC

LEHIGH VALLEY CROSSING DC II LLC, a Delaware limited liability company, formerly
known as IIT Lehigh Valley Crossing DC II LLC

LEHIGH VALLEY CROSSING DC III LLC, a Delaware limited liability company,
formerly known as IIT Lehigh Valley Crossing DC III LLC

BLUEGRASS DC II LLC, a Delaware limited liability company, formerly known as IIT
Bluegrass DC II LLC

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

Dated as of November 4, 2015,

 

Loan No. 1015003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE 1.

 

DEFINITIONS

     1   

1.1

 

DEFINED TERMS

     1   

ARTICLE 2.

 

LOAN

     13   

2.1

 

LOAN

     13   

2.2

 

PURPOSE

     13   

2.3

 

GRANT OF SECURITY INTEREST IN REAL PROPERTY

     13   

2.4

 

GRANT OF SECURITY INTEREST IN ACCOUNTS; APPLICATION OF FUNDS

     13   

2.5

 

ADDITIONAL SECURITY INTEREST

     14   

2.6

 

LOAN FEE

     14   

2.7

 

LOAN DOCUMENTS

     14   

2.8

 

EFFECTIVE DATE

     14   

2.9

 

MATURITY DATE

     14   

2.10

 

PREPAYMENT

     14   

2.11

 

FULL REPAYMENT AND RECONVEYANCE, SATISFACTION OR RELEASE

     14   

2.12

 

PARTIAL RELEASES

     14   

2.13

 

OPTION TO EXTEND

     16   

2.14

 

RECOURSE

     17   

ARTICLE 3.

 

DISBURSEMENT

     17   

3.1

 

CONDITIONS PRECEDENT

     17   

3.2

 

ACCOUNT AND DISBURSEMENT AUTHORIZATION

     21   

3.3

 

FUNDS TRANSFER DISBURSEMENTS

     22   

3.4

 

LOAN DISBURSEMENTS

     22   

3.5

 

REALLOCATIONS

     23   

3.6

 

WITHHOLDING OF ADVANCES; RETENTION

     24   

3.7

 

TENANT IMPROVEMENTS / LEASING COMMISSIONS

     24   

3.8

 

INTEREST RESERVE ADVANCES

     25   

3.9

 

LENDER’S OPTIONAL DISBURSEMENTS

     25   

ARTICLE 4.

 

CONSTRUCTION

     25   

4.1

 

COMMENCEMENT OF CONSTRUCTION

     25   

4.2

 

COMPLETION OF CONSTRUCTION

     25   

4.3

 

FORCE MAJEURE

     25   

4.4

 

CONSTRUCTION AGREEMENT

     25   

4.5

 

ARCHITECT’S AND DESIGN PROFESSIONAL’S AGREEMENT

     26   

4.6

 

PLANS AND SPECIFICATIONS

     26   

 

   -i-    Loan No. 1015003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

             Page  

4.7

 

CONTRACTOR/CONSTRUCTION INFORMATION

     27   

4.8

 

PROHIBITED CONTRACTS

     27   

4.9

 

LIENS AND NOTICES

     27   

4.10

 

CONSTRUCTION RESPONSIBILITIES

     28   

4.11

 

ASSESSMENTS AND COMMUNITY FACILITIES DISTRICTS

     28   

4.12

 

DELAY

     28   

4.13

 

INSPECTIONS

     28   

4.14

 

SURVEYS

     29   

4.15

 

IN BALANCE PAYMENTS

     29   

ARTICLE 5.

 

INSURANCE

     29   

5.1

 

TITLE INSURANCE

     29   

5.2

 

PROPERTY INSURANCE

     29   

5.3

 

FLOOD HAZARD INSURANCE

     29   

5.4

 

LIABILITY INSURANCE

     29   

5.5

 

OTHER COVERAGE

     30   

5.6

 

GENERAL

     30   

5.7

 

COLLATERAL PROTECTION INSURANCE NOTICE

     30   

ARTICLE 6.

 

REPRESENTATIONS AND WARRANTIES

     30   

6.1

 

AUTHORITY/ENFORCEABILITY

     30   

6.2

 

BINDING OBLIGATIONS

     30   

6.3

 

FORMATION AND ORGANIZATIONAL DOCUMENTS

     30   

6.4

 

NO VIOLATION

     31   

6.5

 

COMPLIANCE WITH LAWS; USE

     31   

6.6

 

LITIGATION

     31   

6.7

 

FINANCIAL CONDITION

     31   

6.8

 

NO MATERIAL ADVERSE CHANGE

     31   

6.9

 

LOAN PROCEEDS AND ADEQUACY

     32   

6.10

 

ACCURACY

     32   

6.11

 

TAX LIABILITY

     32   

6.12

 

UTILITIES

     32   

6.13

 

COMPLIANCE

     32   

6.14

 

AMERICANS WITH DISABILITIES ACT COMPLIANCE

     32   

6.15

 

BUSINESS LOAN

     32   

6.16

 

TAX SHELTER REGULATIONS

     32   

6.17

 

FULL FORCE AND EFFECT

     32   

 

   -ii-    Loan No. 1015003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

             Page  

6.18

 

NO SUBORDINATION

     32   

6.19

 

PERMITS; FRANCHISES

     33   

6.20

 

OTHER OBLIGATIONS

     33   

6.21

 

LEASES

     33   

6.22

 

MATERIAL CONTRACTS

     33   

6.23

 

SANCTIONS

     33   

6.24

 

PROJECT INFORMATION

     33   

6.25

 

REAFFIRMATION AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES

     33   

ARTICLE 7.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING SPECIAL PURPOSE ENTITY
STATUS

     34   

7.1

 

REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING SPECIAL PURPOSE ENTITY
(“SPE”) STATUS

     34   

ARTICLE 8.

 

HAZARDOUS MATERIALS

     35   

8.1

 

HAZARDOUS MATERIALS INDEMNITY AGREEMENT

     35   

ARTICLE 9.

 

COVENANTS OF BORROWERs

     35   

9.1

 

EXPENSES

     35   

9.2

 

ERISA COMPLIANCE

     36   

9.3

 

LEASING

     36   

9.4

 

APPROVAL OF LEASES

     36   

9.5

 

SNDA Delivery

     37   

9.6

 

DISTRIBUTIONS

     37   

9.7

 

SUBDIVISION MAPS

     37   

9.8

 

SECURITY DEPOSITS

     37   

9.9

 

GOVERNMENTAL COMPLIANCE

     38   

9.10

 

ASSIGNMENT

     38   

9.11

 

MANAGEMENT AND LEASING OF PROPERTIES

     38   

9.12

 

SUBORDINATION OF MANAGEMENT AGREEMENT

     38   

9.13

 

SUBORDINATION OF LISTING AGREEMENT

     38   

9.14

 

MANAGER

     38   

9.15

 

DEVELOPMENT OF PROPERTIES

     39   

9.16

 

SWAP AGREEMENTS

     39   

9.17

 

SUBORDINATION OF DEVELOPMENT AGREEMENT

     39   

9.18

 

PROPERTY TRANSFERS

     39   

9.19

 

EQUITY TRANSFERS

     39   

9.20

 

CERTIFICATES OF OWNERSHIP    

     40   

 

   -iii-    Loan No. 1015003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

             Page  

9.21

 

ACCOUNTS AND CASH FLOW

     40   

9.22

 

ADDITIONAL DEBT AND SEPARATE GUARANTY

     41   

9.23

 

EXISTENCE

     41   

9.24

 

TAXES AND OTHER LIABILITIES

     41   

9.25

 

NOTICE

     41   

9.26

 

ACTIONS TO MAINTAIN PROPERTY

     42   

9.27

 

MATERIAL CONTRACTS

     42   

9.28

 

INSURANCE

     42   

9.29

 

FURTHER ASSURANCES

     42   

ARTICLE 10.

 

REPORTING COVENANTS

     42   

10.1

 

FINANCIAL INFORMATION

     42   

10.2

 

TAX RETURNS

     43   

10.3

 

BOOKS AND RECORDS

     43   

10.4

 

REPORTS

     43   

10.5

 

LEASING REPORTS

     43   

10.6

 

OPERATING STATEMENTS FOR PROPERTIES

     43   

10.7

 

PROJECTED FINANCIAL STATEMENTS AND OTHER INFORMATION

     43   

ARTICLE 11.

 

DEFAULTS AND REMEDIES

     43   

11.1

 

DEFAULT

     43   

11.2

 

ACCELERATION UPON DEFAULT; REMEDIES

     46   

11.3

 

DISBURSEMENTS TO THIRD PARTIES

     46   

11.4

 

LENDER’S COMPLETION OF CONSTRUCTION

     46   

11.5

 

LENDER’S RIGHT TO STOP CONSTRUCTION

     47   

11.6

 

SET OFF

     47   

11.7

 

RIGHTS CUMULATIVE, NO WAIVER

     47   

ARTICLE 12.

 

MISCELLANEOUS PROVISIONS

     47   

12.1

 

INDEMNITY

     47   

12.2

 

FORM OF DOCUMENTS

     48   

12.3

 

NO THIRD PARTIES BENEFITED

     48   

12.4

 

NOTICES

     48   

12.5

 

ATTORNEY-IN-FACT

     49   

12.6

 

ACTIONS

     49   

12.7

 

RIGHT OF CONTEST

     49   

12.8

 

RELATIONSHIP OF PARTIES

     49   

12.9

 

DELAY OUTSIDE LENDER’S CONTROL

     49   

 

   -iv-    Loan No. 1015003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

             Page  

12.10

 

ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT

     49   

12.11

 

IMMEDIATELY AVAILABLE FUNDS

     50   

12.12

 

LENDER’S CONSENT

     50   

12.13

 

LOAN SALES AND PARTICIPATION; DISCLOSURE OF INFORMATION

     50   

12.14

 

CAPITAL ADEQUACY

     50   

12.15

 

LENDER’S AGENTS

     51   

12.16

 

TAX SERVICE

     51   

12.17

 

WAIVER OF RIGHT TO TRIAL BY JURY

     51   

12.18

 

SEVERABILITY

     51   

12.19

 

HEIRS, SUCCESSORS AND ASSIGNS

     51   

12.20

 

TIME

     51   

12.21

 

HEADINGS

     51   

12.22

 

GOVERNING LAW AND CONSENT TO JURISDICTION

     52   

12.23

 

GOVERNMENTAL COMPLIANCE

     52   

12.24

 

INTENTIONALLY DELETED

     52   

12.25

 

COUNTERPARTS

     52   

12.26

 

IIT

     52   

12.27

 

INTEGRATION; INTERPRETATION

     52   

12.28

 

TAX SHELTER MATTERS

     52   

12.29

 

NO WAIVER

     53   

12.30

 

JOINT AND SEVERAL LIABILITY

     53   

12.31

 

ELECTRONIC TRANSMISSION OF DATA

     53   

12.32

 

POWERS OF ATTORNEY

     53   

12.33

 

RULES OF CONSTRUCTION

     53   

12.34

 

USE OF SINGULAR AND PLURAL; GENDER

     54   

12.35

 

EXHIBITS, SCHEDULES AND RIDERS

     54   

12.36

 

INCONSISTENCIES

     54   

12.37

 

ADVERTISING; SIGNS

     54   

12.38

 

SPECIAL REPRESENTATIONS, CONSENTS AND WAIVERS CONCERNING CO-BORROWERS

     54    SCHEDULE 1   -   BORROWERS AND PROPERTIES    SCHEDULE 2   -   BANK OF
AMERICA LETTERS OF CREDIT    SCHEDULE 2.10   -   ALLOCATED LOAN AMOUNTS   
SCHEDULE 6.3   -   ORGANIZATIONAL CHART    SCHEDULE 6.6   -   LITIGATION   
SCHEDULE 6.22   -   LEASES    EXHIBIT A   -   PROPERTIES   

 

   -v-    Loan No. 1015003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

             Page EXHIBIT A-1   -   REDLANDS PROPERTY    EXHIBIT A-2   -   CAJON
PROPERTY    EXHIBIT A-3   -   MIAMI III PROPERTY    EXHIBIT A-4   -   MIAMI IV
PROPERTY    EXHIBIT A-5   -   MIAMI III LAND PROPERTY    EXHIBIT A-6   -  
TAMARAC COMMERCE CENTER II PROPERTY    EXHIBIT A-7   -   TAMARAC COMMERCE CENTER
III PROPERTY    EXHIBIT A-8   -   LEHIGH VALLEY I PROPERTY    EXHIBIT A-9   -  
LEHIGH VALLEY II PROPERTY    EXHIBIT A-10   -   LEHIGH VALLEY III PROPERTY   
EXHIBIT A-11   -   BLUEGRASS II PROPERTY    EXHIBIT B   -   DOCUMENTS    EXHIBIT
C   -   LOAN BUDGET    EXHIBIT D   -   DISBURSEMENT PLAN    EXHIBIT E   -  
DISBURSEMENT INSTRUCTION AGREEMENT    EXHIBIT F   -   DESIGN PROFESSIONAL’S
CONSENT FORM    EXHIBIT G   -   CONTRACTOR’S CONSENT FORM    EXHIBIT H   -  
OPTION TO EXTEND REQUEST LETTER FROM BORROWER    EXHIBIT I   -   PROPERTY LEVEL
BUDGET   

 

   -vi-    Loan No. 1015003



--------------------------------------------------------------------------------

CONSTRUCTION LOAN AGREEMENT

This CONSTRUCTION LOAN AGREEMENT (“Agreement”) is dated as of November 4, 2015,
by and among REDLANDS DC LP, a Delaware limited partnership, formerly known as
IIT Redlands DC LP, CAJON DC LP, a Delaware limited partnership, formerly known
as IIT Cajon DC LP, MIAMI DC III LLC, a Delaware limited liability company,
formerly known as IIT Miami DC III LLC, MIAMI DC IV LLC, a Delaware limited
liability company, formerly known as IIT Miami DC IV LLC, MIAMI DC III LAND LLC,
a Delaware limited liability company, formerly known as IIT Miami DC III Land
LLC, TAMARAC COMMERCE CENTER DC II LLC, a Delaware limited liability company,
formerly known as IIT Tamarac Commerce Center II LLC, TAMARAC COMMERCE CENTER DC
III LLC, a Delaware limited liability company, formerly known as IIT Tamarac
Commerce Center III LLC, LEHIGH VALLEY CROSSING DC I LLC, a Delaware limited
liability company, formerly known as IIT Lehigh Valley Crossing DC I LLC, LEHIGH
VALLEY CROSSING DC II LLC, a Delaware limited liability company, formerly known
as IIT Lehigh Valley Crossing DC II LLC, LEHIGH VALLEY CROSSING DC III LLC, a
Delaware limited liability company, formerly known as IIT Lehigh Valley Crossing
DC III LLC, BLUEGRASS DC II LLC, a Delaware limited liability company, formerly
known as IIT Bluegrass DC II LLC (each, a “Borrower” and collectively, the
“Borrowers”), jointly and severally, and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”).

R E C I T A L S

 

  A. Borrowers desire to borrow from Lender, and Lender agrees to loan to
Borrowers, the extension of credit for which provision is made herein.

 

  B. Borrowers collectively own that certain portfolio of real property listed
on Schedule 1 and described more particularly in Exhibit A attached hereto,
together with all buildings, appurtenances, fixtures, and improvements now or
hereafter located thereon, including, without limitation, the Construction
Improvements defined herein (each, a “Property” and collectively, the
“Properties”).

 

  C. Borrowers have requested that proceeds of the loan be used for, among other
things, (i) completing the construction of Bluegrass Valley II Property and the
Lehigh Valley II Property (collectively, the “Construction Improvements”),
(ii) the General Uses (as hereinafter defined) and (iii) the Closing Date Uses
(as hereinafter defined).

NOW, THEREFORE, Borrower and Lender agree as follows:

ARTICLE 1. DEFINITIONS

 

1.1 DEFINED TERMS. The following capitalized terms generally used in this
Agreement shall have the meanings defined or referenced below. Certain other
capitalized terms used only in specific sections of this Agreement are defined
in such sections.

“Account Funds” – means all sums now or hereafter on deposit in or payable or
withdrawable from any of the Accounts.

“Accounts” – means the Collection Account, Lockbox Account, Operating Account,
Security Deposit Account, any subaccounts created thereunder and all other
accounts with Lender created hereunder and under the other Loan Documents from
time to time.

“ADA” - means the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et. seq.,
as now or hereafter amended or modified.

 

  1    Loan No. 1015003



--------------------------------------------------------------------------------

“Advisory Agreement” – mean that certain Management Services Agreement dated
November 4, 2015, by and among Holdco, the Trust and DC Liquidating Trust
Advisor LLC.

“Affiliate” or “affiliate” - means, as to any specified Person, (a) any Person
that directly or indirectly through one or more intermediaries Controls or is
Controlled by or is under common Control with such Person, (b) any Person owning
or Controlling forty nine percent (49%) or more of the outstanding voting
securities of or other ownership interests in such Person, (c) if such Person is
an individual, an entity for which such Person directly or indirectly acts as an
officer, director, partner, owner or member, (d) any entity in which such Person
(together with the members of his family if the Person in question is an
individual) owns, directly or indirectly through one or more intermediaries an
interest in any class of stock (or other beneficial interest in such entity) of
forty-nine percent (49%) or more, or (e) with respect to any Obligor, any other
Obligor.

“Agreement” - has the meaning ascribed to such term in the preamble hereto.

“Allocated Loan Amount” – means the amount of the Loan allocated to each
Property as set forth on Schedule 2.10. Upon any partial prepayment of the
principal amount of the Loan pursuant to the terms of this Agreement, such
prepaid amounts shall thereafter be allocated by Lender among the Properties pro
rata (based on the Allocated Loan Amounts set forth for each Property) and shall
reduce the same accordingly; provided that, upon a Partial Release pursuant to
Section 2.12 or in connection with the application of insurance or condemnation
proceeds, such prepaid amount shall first be applied to reduce in its entirety
the Allocated Loan Amount with respect to the applicable Property released or
subject to such insurance or condemnation proceeds, and then allocated pro rata
among the remaining Properties.

“Applicable Law” – means all constitutions, statutes, rules, regulations and
orders of any Governmental Authority, including all orders and decrees of all
courts, tribunals and arbitrators applicable to each Borrower, Guarantor, each
Property, or Lender, as the context requires.

“Appraisal” – means a written appraisal regarding a Property prepared in
conformance with the requirements of FIRREA, as well as any other applicable
rules and/or regulations from any and all applicable Governmental Authorities.

“Approved Lease Form” – means, subject to Section 9.4, the standard lease form
approved by Lender prior to the Effective Date, as amended and approved by
Lender from time to time thereafter.

“Approved Leases” - means any Lease that has been approved by Lender, such
approval not to be unreasonably withheld, conditioned or delayed. A Lease shall
be deemed, without Lender’s express approval thereof, to be an Approved Lease (a
“Deemed Approved Lease”) if it is either: (i) a Lease existing as of the
Effective Date, or (ii) satisfies the following requirements: (A) (1) it is on
the Approved Lease Form without any material changes, including, without
limitation, any material changes to the form estoppel, subordination, attornment
and mortgagee protection provisions contained within the Approved Lease Form, or
(2) it is on a lease form required by a national or other credit tenant provided
that such form does not include any purchase option or expansion option rights
in favor of the applicable tenant; (B) the tenant subject to such Lease is not
an Affiliate of any Borrower or Guarantor; (C) the leased premises under such
Lease is less than the greater of (1) 25,000 net rentable square feet and
(2) twenty-five percent (25%) of the net rentable square feet of the building in
which such premises is located; (D) such Lease has a lease term of at least
thirty-six (36) months; and (E) such Lease has a Net Effective Rent at ninety
percent (90%) or more of the Net Effective Rent used in the financial proforma
contained in the Appraisal used by Lender in approving this Loan.
Notwithstanding the foregoing, any Lease (including any renewals or material
modifications or amendments) for all or any part of the Redlands Property and/or
Cajon Property shall in all cases require the consent of Lender.

 

  2    Loan No. 1015003



--------------------------------------------------------------------------------

“Architect” – means, collectively, the Bluegrass Valley II Architect and the
Lehigh Valley II Architect.

“Architect’s Agreement” – means, collectively, (i) with respect to the Bluegrass
Valley II Property, the agreement for architectural services, dated February 10,
2015, by and between the Bluegrass Valley II Borrower and the Bluegrass Valley
II Architect and (ii) with respect to the Lehigh Valley II Property, the
agreement for architectural services to be entered into by and between the
Lehigh Valley II Borrower and the Lehigh Valley II Architect.

“Bank of America Letters of Credit” – means one or more letters of credits or
similar instructions currently issued by Bank of America, N.A. upon the
application of a Borrower, upon which a Borrower is an account party or for
which a Borrower is in any way liable, which letters of credit are more
particularly set forth on Schedule 2.

“Bankruptcy Code” - means the Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101-1330) as now or hereafter amended or recodified.

“Bluegrass Valley II Architect” – Randall-Paulson Architects, Incorporated.

“Bluegrass Valley II Borrower” – the Borrower that owns the Bluegrass Valley II
Property.

“Bluegrass Valley II General Contractor” – The Conlan Company.

“Bluegrass Valley II Property” – means the Property more particularly described
on Exhibit A-11 attached hereto as being the “Bluegrass Valley II Property.”

“Borrower” – has the meaning ascribed to such term in the preamble hereto.

“Borrowers Cash Management Agreement” – means the Cash Management Agreement
between Borrowers and Lender, dated as of the date hereof (as the same may be
amended, restated, supplemented or modified from time to time).

“Borrowing Group” - means, individually and collectively: (a) each Borrower,
(b) the Guarantor, and (c) any officer, director or other person or entity
acting on behalf of any Borrower or Guarantor with respect to the Loan.

“Borrowers’ Equity Requirement” - means the equity contribution by Borrowers in
an amount no less than One Hundred Four Million and No/100ths Dollars
($104,000,000.00).

“Borrowers’ Funds” - means all funds of Borrower deposited in the Borrowers’
Funds subaccount of the Guarantor Reserve Account pursuant to the terms of this
Agreement.

“Business Day” - means any day, except a Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to close. Unless specifically referenced in this Agreement as a Business Day,
all references to “days” shall be to calendar days.

“Cajon Property” – means the Property more particularly described on Exhibit A-2
attached hereto as being the “Cajon Property.”

“Close-Out Agreements” – means any construction related agreements entered into
by any Borrower (other than the Construction Borrowers) for which the work has
been completed but for which all payments have not been made as of the Effective
Date.

 

  3    Loan No. 1015003



--------------------------------------------------------------------------------

“Closing Date Uses” – shall mean the following purposes for which the Loan
proceeds may be used in connection with the closing of the Loan: (i) the
Spin-Off, (ii) certain fees, costs and expenses agreed to by Lender in
connection with the closing of the Loan, (iii) the Special Distribution,
(iv) funding the Guarantor Reserve Account and Master Operating Account in
accordance with the terms of this Agreement, and (v) funding the L/C Cash
Collateral Amount into the L/C Cash Collateral Account.

“Collateral” – has the meaning ascribed to such term in the applicable Security
Instrument.

“Collection Account” – shall have the meaning given to such term in the
Borrowers Cash Management Agreement.

“Commitment Amount” – has the meaning ascribed to such term in Section 2.1, as
adjusted pursuant to the terms of this Agreement.

“Complete”, “Completed” or “Completion” - means completion of the Construction
Improvements, which shall be deemed to have occurred, with respect to such
portion thereof upon: (i) Lender’s receipt of a written statement or certificate
executed by the applicable Architect designated or shown on the applicable Plans
and Specifications approved by Lender certifying, without qualification or
exception (other than punchlist items), that the applicable portion of the shell
Construction Improvements are completed; (ii) Lender’s receipt of all temporary
or permanent certificates of occupancy or other comparable governmental
approvals which are required for the applicable portion of the Construction
Improvements by the local government agency having jurisdiction and authority to
issue such certificates of occupancy or other approvals; and (iii) the
expiration of the statutory period(s) within which valid mechanic’s liens,
materialman’s liens affidavits or notices may be recorded and/or served by
reason of the construction or renovation of the applicable portion of the
Construction Improvements, or, alternatively, Lender’s receipt of valid,
unconditional releases thereof from the applicable General Contractor and all
Material Subcontractors.

“Constituent Entity” – means any (i) member of any Borrower or Guarantor, and
(ii) corporation, limited liability company, partnership, trust, or other type
of business organization included in the signature for any Borrower or Guarantor
that is contained in any of the Loan Documents or where consent, approval or
other authorization is required for any Borrower’s or Guarantor’s execution of
any Loan Documents.

“Construction Agreement” – means, as applicable: (i) with respect to the
Bluegrass Valley II Property, the agreement for construction services, dated
August 18, 2015, by and between the Bluegrass Valley II Borrower and the
Bluegrass Valley II General Contractor, (ii) and with respect to the Lehigh
Valley II Property, the agreement for construction services to be entered into
by and between the Lehigh Valley II Borrower and the Lehigh Valley II General
Contractor and (iii) any other construction agreements related to the
construction of Tenant Improvements between Borrower, as the owner, and any
Contractor.

“Construction Borrowers” – means the applicable Borrower that owns each of the
Bluegrass Valley II Property and Lehigh Valley II Property.

“Construction Improvements” – has the meaning ascribed to such term in the
Recitals.

“Construction Property” – shall mean each of the Bluegrass Valley II Property
and the Lehigh Valley II Property.

“Construction Properties” – shall mean, collectively, the Bluegrass Valley II
Property and the Lehigh Valley II Property.

 

  4    Loan No. 1015003



--------------------------------------------------------------------------------

“Contractor” - means a contractor, acceptable to Lender, who will construct all
or any portion of the Tenant Improvements.

“Control” – means, with respect to any Person, (i) the ownership, directly or
indirectly, of at least ten percent (10%) of the common equity interests in such
Person and (ii) the possession, directly or indirectly, of the power to direct
or cause the direction of the management (including the day-to-day management
decisions) and policies of such Person whether through the ability to exercise
voting power, by contract or otherwise.

“Deemed Approved Lease” - has the meaning ascribed to such term in the
definition of “Approved Leases” in Section 1.1.

“Default” - has the meaning ascribed to such term in Section 11.1.

“DERM” - has the meaning ascribed to such term in Section 2.13(k).

“Design Professional” - means any architect or engineer which prepares any of
the Plans and Specifications for any portion of the Construction Improvements or
Tenant Improvements.

“Design Professional’s Agreement” - means each and every agreement by and
between Borrower and each Design Professional.

“Determination Date” - means the last day of each calendar month during the term
of the Loan.

“Developer” - means the Person engaged by each applicable Borrower, and who
shall be acceptable to Lender, for the development of each Property.

“Development Agreement” – means each development agreement by and between each
applicable Borrower and a Developer, the form and substance of which shall be
acceptable to Lender.

“Development Agreement Subordination” – means a document or documents, in form
and substance satisfactory to Lender, pursuant to which Developer acknowledges
and agrees to the collateral assignment of the applicable Development Agreement
to Lender and subordinates the Development Agreement to the applicable Security
Instrument on terms and conditions reasonably satisfactory to Lender.

“Disbursement Instruction Agreement” – means a Disbursement Instruction
Agreement in the form attached hereto as Exhibit E, or on such other form as
Lender and Borrower may agree upon from time to time.

“Dollars” or “$” – means the lawful currency of the United States of America.

“Effective Date” - means the earlier of (i) the date that the Loan proceeds are
first released to, or for the benefit of, Borrowers, and (ii) the date the
Security Instruments are recorded in each of the real property records of the
counties where the Properties is located.

“Embargoed Person” - means any person, entity or country which is a sanctioned
person, entity or country under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder (including regulations administered by
OFAC and the Specially Designated Nationals List maintained by OFAC) with the
result that the investment in Borrower (whether directly or indirectly), is
prohibited by, or the Loan made by Lender is in violation of, any applicable
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions affecting
Borrower, the Property, or any part thereof, whether now or hereafter enacted
and in force.

 

  5    Loan No. 1015003



--------------------------------------------------------------------------------

“Estimated Loan Amount Outstanding” – means if (i) the Projected Net Operating
Income used in calculating the Outstanding Amount Debt Yield contains the rental
income from tenants under Approved Leases who are not yet in occupancy of the
leased premises and (ii) the Loan Budget contains unfunded allocations of tenant
allowance and leasing commissions attributable to such Approved Leases which, in
Lender’s discretion is anticipated to be disbursed pursuant to this Agreement,
then Estimated Loan Amount Outstanding shall be calculated by (i) adding an
amount equal to the unfunded allocations of tenant allowance and leasing
commissions attributable to such Approved Leases for further disbursements in
accordance with the Loan Budget to (ii) the then actual outstanding principal
balance of the Note.

“ERISA” – has the meaning ascribed thereto in Section 9.2.

“Extended Maturity Date” - means November 3, 2018.

“Fee Letter” – means that certain letter agreement between DC Liquidating Assets
Holdco LLC and Lender, dated August 24, 2015.

“FIRREA” – means the Financial Institutions Reform, Recovery, and Enforcement
Act of 1989, as amended from time to time.

“GAAP” - means generally accepted accounting principles in the United States set
forth in the statements and interpretations, as codified, of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, subject,
however, to the matters addressed in Section 6.7.

“General Contractor” – means, collectively, the Bluegrass Valley II General
Contractor and the Lehigh Valley II General Contractor.

“General Uses” – shall mean the following purposes for which the Loan proceeds
may be used from and after the occurrence of the Spin-Off: financing the
construction of the Construction Improvements, payment of any finishing costs
with respect to the Properties (including, without limitation, amounts due under
any Close-Out Agreements), general working capital, debt service, operating and
carrying costs for the Properties, payment of Leasing Commissions for Approved
Leases, construction of the Tenant Improvements and payment of fees due under
the Management Agreements, the Development Agreements, or the Advisory
Agreement.

“Gross Operating Income” – means the sum of any and all amounts, payments, fees,
rentals, additional rentals, expense reimbursements (including, without
limitation, all reimbursements by tenants, lessees, licensees and other users of
the Properties), income, interest and other monies directly or indirectly
received by or on behalf of or credited to Borrowers from any person with
respect to Borrowers’ ownership, use, development, operation, leasing,
franchising, marketing or licensing of the Properties, including, without
limitation, from parking operations. Gross Operating Income shall be computed on
a cash basis and shall include for each quarterly statement all amounts actually
received in such quarter whether or not such amounts are attributable to a
charge arising in such quarter.

“Governmental Authority” – means any nation or government, any federal, state,
local, municipal or other political subdivision thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Guarantor” – means Holdco, a replacement guarantor as may be requested by
Borrowers, subject to the approval of Lender in Lender’s sole and absolute
discretion, and any other Person who, or

 

  6    Loan No. 1015003



--------------------------------------------------------------------------------

which, in any manner, is or becomes obligated to Lender under any guaranty now
or hereafter executed in connection with respect to the Loan (collectively or
severally as the context thereof may suggest or require).

“Guarantor Account Funds” – means all sums now or hereafter on deposit in or
payable or withdrawable from any of the Master Operating Account or the
Guarantor Reserve Account.

“Guarantor Cash Management Agreement” – means the Cash Management Agreement
between Guarantor and Lender, dated as of the date hereof (as the same may be
amended, restated, supplemented or modified from time to time).

“Guarantor Reserve Account” – shall have the meaning given to such term in the
Guarantor Cash Management Agreement.

“Guaranty” – shall have the meaning given such term in Exhibit B hereto.

“Hazardous Materials Indemnity Agreement” or “Indemnity – means that certain
Hazardous Materials Indemnity Agreement (Unsecured) of even date herewith
executed by and among Borrowers and Guarantor, each as Indemnitor, and Lender.

“Holdco” - means DC Liquidating Assets Holdco LLC, a Delaware limited liability
company.

“IPT” - means Industrial Property Trust Inc., a Maryland corporation.

“In-Balance” – means, with respect to the Loan and each Construction Property,
Lender’s determination from time to time that any undisbursed Loan funds
together with all sums, if any, to be provided by Borrowers as shown in the Loan
Budget for such Construction Property, shall be at all times equal to or greater
than the amount which Lender from time to time reasonably determines necessary
to: (i) pay, through Completion, all costs of development, construction,
marketing and leasing of such Construction Property in accordance with the Loan
Documents; (ii) pay all sums scheduled to accrue under the Loan Documents prior
to repayment of the Loan; and (iii) perform and satisfy all of the covenants of
Borrowers contained in the Loan Documents prior to repayment of the Loan.

“In-Balance Payments” – means all payments required from time to time under
Section 4.15 hereof.

“Indemnitees” – means Lender, Lender’s parents, subsidiaries and affiliates, any
holder of or participant in the Loan and all directors, officers, agents,
successors and assigns of any of the foregoing.

“Indemnitor” - means the Borrowers and the Guarantor, and any other Person who,
or which, in any manner, is or becomes obligated to Lender under any indemnity
now or hereafter executed in connection with respect to the Loan (collectively
or severally as the context thereof may suggest or require).

“Initial Disbursement” – means a disbursement of the proceeds in an amount equal
to the aggregate amount of the Closing Date Uses.

“L/C Cash Collateral Account” – means the account held at Bank of America, N.A.
into which the L/C Cash Collateral Amount will be deposited until the expiration
of all Bank of America Letters of Credit.

“L/C Cash Collateral Amount” – means a maximum amount equal to ONE MILLION SIX
HUNDRED FIFTY SIX THOUSAND FIVE HUNDRED THIRTY AND NO/100 DOLLARS ($1,656,530).

 

  7    Loan No. 1015003



--------------------------------------------------------------------------------

“Leases” - means all lease agreements of any Property, or any portion thereof,
and all other agreements of any kind relating to the use or occupancy of any
Property, or any portion thereof, and every renewal, modification or amendment
thereof, whether now existing or entered into after the date hereof.

“Leasing Commissions” - means any and all commissions payable to independent
third party real estate brokers who were involved in the execution of each
Approved Lease after the Effective Date.

“Lehigh Valley II Architect” – means Ware Malcolm, the architect retained by the
Lehigh Valley II Borrower with respect to the Construction Improvements relating
to the Lehigh Valley II Property.

“Lehigh Valley II Borrower” – the Borrower that owns the Lehigh Valley II
Property.

“Lehigh Valley II General Contractor” – means R.S. Mowery & Sons, Inc., the
general contractor retained by the Lehigh Valley II Borrower with respect to the
Construction Improvements relating to the Lehigh Valley II Property.

“Lehigh Valley I Property” – means the Property more particularly described on
Exhibit A-8 attached hereto as being the “Lehigh Valley I Property.”

“Lehigh Valley II Property” – means the Property more particularly described on
Exhibit A-9 attached hereto as being the “Lehigh Valley II Property.”

“Lender” - has the meaning ascribed to such term in the preamble hereto.

“Listing Agent” - means the Person engaged by each applicable Borrower, and who
shall be acceptable to Lender (subject to the last sentence of Section 9.11
herein), for the leasing of each Property.

“Listing Agreement” – means each listing agreement by and between each
applicable Borrower and a Listing Agent, the form and substance of which shall
be acceptable to Lender (subject to the last sentence of Section 9.11 herein).

“Listing Agreement Subordination” – means a document or documents, in form and
substance satisfactory to Lender, pursuant to which Listing Agent acknowledges
and agrees to the collateral assignment of the applicable Listing Agreement to
Lender and subordinates the Listing Agreement to the applicable Security
Instrument on terms and conditions reasonably satisfactory to Lender.

“Loan” - means the principal sum that Lender agrees to lend and Borrowers agree
to borrow pursuant to the terms and conditions of this Agreement, being ONE
HUNDRED TWENTY MILLION AND NO/100 DOLLARS ($120,000,000.00).

“Loan Budget” – means the Loan Budget attached hereto as Exhibit C, as the same
may be amended, modified, supplemented or replaced from time to time.

“Loan Documents” - means those documents, as hereafter amended, supplemented,
replaced or modified from time to time, properly executed and in recordable
form, if necessary, listed in Exhibit B as Loan Documents.

“Loan-to-Value Percentage” - has the meaning ascribed to such term in
Section 2.13(f).

“Lockbox Account” – shall have the meaning given to such term in the Borrowers
Cash Management Agreement.

 

  8    Loan No. 1015003



--------------------------------------------------------------------------------

“Major Subcontractor” – means any subcontractor or materialman having a contract
value for any portion of the Construction Improvements in an amount of $500,000
or more.

“Management Agreement” - means each management agreement by and between each
applicable Borrower and a Manager, the form and substance of which shall be
acceptable to Lender.

“Management Agreement Subordination” – means a document or documents, in form
and substance satisfactory to Lender, pursuant to which Manager acknowledges and
agrees to the collateral assignment of a Management Agreement to Lender and
subordinates the Management Agreement to the applicable Security Instrument on
terms and conditions reasonably satisfactory to Lender.

“Manager” - means the Person or Persons engaged by each applicable Borrower, and
who shall be acceptable to Lender, for the management, leasing and operation of
each Property.

“Master Operating Account” – shall have the meaning given to such term in the
Guarantor Cash Management Agreement.

“Material Contract” – means any contract (other than a Construction Contract,
Development Agreement, Management Agreement, Advisory Agreement, and Leases)
entered into by or on behalf of any Borrower relating to the leasing, ownership,
management, use, operation, maintenance or repair of any Property with a
duration of more than twelve (12) months (unless terminable on thirty (30) or
fewer days notice) or with annual payments in excess of One Hundred Thousand
Dollars ($100,000).

“Material Adverse Effect” - means a material adverse effect upon (i) the
business or financial position or results of operation of the Borrowers taken as
a whole, (ii) the ability of the Borrowers to perform, or of Lender to enforce,
the Loan Documents taken as a whole, (iii) the Properties taken as a whole or
the aggregate values thereof, or (iv) the ability of the Guarantor to perform
under the guaranties taken as a whole given in connection with the Loan;
provided, however, that for purposes of Section 2.13(i) only, the foregoing
(i) through (iv) shall be determined on the basis of the results and status of
each Borrower, Property and/or guaranty (as applicable) individually and not on
an aggregate basis.

“Maturity Date” - means the Original Maturity Date or the Extended Maturity
Date, as applicable.

“Miami III Borrower” – the Borrower that owns the Miami III Property.

“Miami III Property” – means the Property more particularly described on Exhibit
A-3 attached hereto as being the “Miami III Property.”

“Net Effective Rent” - means, as for any Lease on a square foot basis, the
annualized base rent payable under such Lease, as reduced for any amounts paid
by Borrower directly to or on behalf of the tenant for the purpose of inducing
the tenant to enter into such Lease, including, without limitation, an excessive
tenant improvement allowance (for purposes of tenant improvements, any amount in
excess of 110% of the budgeted tenant improvements allowance in the most recent
Appraisal delivered to Lender shall be deemed excessive), moving expenses, free
rent periods or abatements or lease buyouts, as amortized over the life of the
Lease.

“Net Sales Proceeds” – means, in the case of a Transfer of a Property, the gross
sales price of such Property net of the amount of any disposition fees payable
under the Advisory Agreement, good faith estimated tax distributions to the
beneficial owners of the Holdco or Trust, out-of-pocket legal fees, title and
recording tax expenses, commissions and other customary fees and expenses
actually incurred by or on behalf of a Person in connection therewith and paid
or payable to any Person other than an Affiliate of any Borrower (except in the
case of disposition

 

  9    Loan No. 1015003



--------------------------------------------------------------------------------

fees under the Advisory Agreement and good faith estimated tax distributions);
provided, that the aggregate amount of such fees, expenses, and distributions
shall not exceed 6% of the gross sales price of such Property.

“NFA” - has the meaning ascribed to such term in Section 2.13(k).

“Note” - means that certain Promissory Note of even date herewith, in the
original principal amount of the Loan, executed by each Borrower and payable to
the order of Lender, as hereafter amended, supplemented, replaced or modified.

“Obligor” means any Borrower or Guarantor.

“OFAC” – means the United States Treasury Department Office of Foreign Assets
Control and any successor thereto.

“Operating Account” – shall have the meaning given to such term in the Borrowers
Cash Management Agreement.

“Option to Extend” - means Borrowers’ option, subject to the terms and
conditions of Section 2.13, to extend the term of the Loan from the Original
Maturity Date to the Extended Maturity Date.

“Original Maturity Date” - means November 3, 2017.

“Other Related Documents” - means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.

“Outstanding Amount Debt Yield” - means as of the applicable Determination Date,
the Projected Net Operating Income of the Properties for the applicable six
(6) month period commencing from the date immediately succeeding such applicable
Determination Date, which amount shall be annualized by multiplying by two (2),
divided by the Estimated Loan Amount Outstanding, with such fraction expressed
as a percentage.

“Permitted Debt” means (a) unsecured non-interest bearing ordinary course
obligations, including trade payables or other accruals, incurred in connection
with Borrowers’ ordinary course of business that: (i) do not exceed two percent
(2%) of the outstanding balance of the Loan; (ii) are not evidenced by a note;
(iii) must be paid within sixty (60) days; and (iv) are otherwise expressly
permitted under the Loan Documents, (b) the Bank of America Letters of Credit,
and (c) deferred payment of fees due under the Management Agreements, the
Development Agreements, or the Advisory Agreement.

“Permitted Transfer” – means a Transfer permitted under Section 9.18(b) or
Section 9.19(b).

“Person” – means any individual, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, joint venture,
association, joint-stock company, bank, trust, land trust, estate, association,
joint stock company, unincorporated organization, any federal, state, county or
municipal government (or any agency or political subdivision thereof), endowment
fund or any other form of entity. With respect to any Sanctioned Person,
“Person” shall also include any group, sector, territory or country.

“Plans and Specifications” - means any and all plans and specifications prepared
by each applicable Architect for the construction of the Construction
Improvements and by each of the other Design Professionals for the construction
of the Tenant Improvements heretofore or hereafter delivered to and approved by
Lender, as amended in order to comply with the terms and conditions of this
Agreement.

 

  10    Loan No. 1015003



--------------------------------------------------------------------------------

“Prohibited Equity Transfer” - has the meaning ascribed to such term in
Section 9.14(a).

“Prohibited Property Transfer” - has the meaning ascribed to such term in
Section 9.13(a).

“Projected Net Operating Income” – means the in-place, forward net operating
income for the applicable future periods of determination based on executed
Approved Leases that are executed as of or prior to such date of determination
and are or will be effective during such future projected period of
determination. Net operating income shall be (a) the actual rental payments to
be received from Approved Leases in each Property in accordance with GAAP,
including any rental loss insurance proceeds, if applicable, (but modified to
exclude the straight line recognition of rents and mark to market adjustments);
plus (b) the estimated expense reimbursements to be received; plus (c) any and
all other normal and recurring income from each Property to be received; minus
(d) projected operating expenses (no less than the then current appraisal
estimates, subject to reasonable adjustment by Lender to conform to Lender’s
standard practices) of each Property determined in accordance with GAAP
(excluding any interest or principal payments on the Loan, any allowance for
depreciation, any similar non-cash accrual expenses, leasing costs and expenses,
and any actual capital expenditures or tenant improvement costs or allowances)
payable in the ordinary course of business; provided, however, that such
operating expenses shall include (i) property management fees equal to the
greater of (A) the property management fees used in the financial proforma in
the then most recent Appraisal approved by Lender, (B) the actual amount of
property management fees, and (C) the amount equal to three percent
(3%) (prorated on an annual basis) of the amounts set forth in clauses (a),
(b) and (c) above for such applicable period; (ii) annual project reserves equal
to the greater of (A) the reserves used in the financial proforma in the then
most recent Appraisal obtained and approved by Lender, and (B) the sum of $0.05
per rentable square feet per year in the Properties and (iii) normalized
customary expenses that are typically paid once or twice per calendar year,
including, without limitation real property taxes and insurance premiums. For
the avoidance of doubt, revenue set forth above in clauses (a), (b) and
(c) shall exclude any concessions provided to a tenant under an Approved Lease
for the purpose of inducing such tenant to enter into such Approved Lease
(including, without limitation, an excessive tenant improvement allowance,
moving expenses, free rent periods or abatements or lease buyouts). For purposes
of determining Projected Net Operating Income, the following shall not be, or
shall cease to be, an Approved Lease: (1) a Lease where the tenant is or becomes
insolvent or seeks bankruptcy protection; (2) a Lease where a material default
has occurred and is continuing; or (3) a Lease that has been terminated prior to
or is scheduled to be terminated or expires during the applicable six (6) month
period immediately following an applicable Determination Date for calculating
such Projected Net Operating Income.

“Property” or “Properties” - has the meaning ascribed to such term in the
Recitals.

“Property Level Budget” - means each of the Property specific loan budgets
attached hereto as Exhibit I, as the same may be amended, modified, supplemented
or replaced from time to time.

“Recourse Guaranty” – shall have the meaning given such term in Exhibit B
hereto.

“Redlands Property” – means the Property more particularly described on Exhibit
A-1 attached hereto as being the “Redlands Property.”

“Restricted Party” - shall mean each of (i) Borrower, (ii) Guarantor and
(iii) any Constituent Entity of Borrower owning twenty percent (20%) or more of
the ownership interests of Borrower.

 

  11    Loan No. 1015003



--------------------------------------------------------------------------------

“Sanction” or “Sanctions” - means individually and collectively, respectively,
any and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws, including but not limited to
those imposed, administered or enforced from time to time by: (a) the United
States of America, including those administered by the OFAC, the U.S. State
Department, the U.S. Department of Commerce, or through any existing or future
Executive Order, (b) the United Nations Security Council, (c) the European
Union, (d) the United Kingdom, or (e) any other governmental authorities with
jurisdiction over any Person within the Borrowing Group.

“Sanctioned Person” - means any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals and Blocked Persons List; (b) listed on OFAC’s Consolidated
Non-Specially Designated Nationals List; (c) a legal entity that is deemed by
OFAC to be a Sanctions target based on the ownership of such legal entity by
Sanctioned Peron(s); or (d) a Person that is a Sanctions target pursuant to any
territorial or country-based Sanctions program.

“Security Deposit Account” - has the meaning ascribed to such term in
Section 9.8.

“Security Instruments” – mean each mortgage, deed to secure debt, deed of trust
or other security instrument executed by a Borrower in favor, and for the
benefit, of Lender, relating to each Property, as the same may be amended,
modified, supplemented or replaced from time to time.

“Separateness Provisions” - has the meaning ascribed to such term in
Section 7.1(c).

“Special Distribution” – means a special distribution of a portion of the Loan
proceeds by Borrowers to Holdco and its direct and indirect owners, including,
without limitation, the beneficial owners of the Trust.

“Spin-Off” – means the spin-off of Holdco from IIT Real Estate Holdco LLC, a
Delaware limited liability company substantially concurrently with the Effective
Date, resulting in (a) one hundred percent (100%) of the common membership
interests in Holdco being owned by the Trust, (b) one hundred percent (100%) of
the special membership interests being owned by DCG Retained Properties Special
Member LLC, a Delaware limited liability company and (c) the direct or indirect
interests in the Properties being contributed to Holdco.

“Subdivision Map” - shall have the meaning ascribed to such term in Section 9.6.

“Swap Agreement” – means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code, entered into by Borrowers and Lender (or with another financial
institution which is reasonably acceptable to Lender), together with all
modifications, extensions, renewals and replacements thereof.

“Tenant Improvements” - means each Lender approved tenant improvements requested
by a Borrower with respect to such Borrower’s obligations therefor under an
Approved Lease; provided however, that no tenant improvements in connection with
a Deemed Approved Lease shall require Lender approval.

“TI/LC Expenses” - has the meaning ascribed to such term in Section 3.7.

“Title Company” - means (i) with respect to the Lehigh Valley I Property and the
Lehigh Valley II Property, First American Title Insurance Company and (ii) with
respect to all other Properties, Stewart Title Guaranty Company.

“Title Policy” - means the standard ALTA promulgated form of Loan Policy of
Title Insurance as issued by the applicable Title Company.

 

  12    Loan No. 1015003



--------------------------------------------------------------------------------

“Transfer” - means any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, encumbrance or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise (excluding Leases permitted under this Agreement).

“Trust” - means DC Industrial Liquidating Trust, a Maryland statutory trust.

“UCC” - means the Uniform Commercial Code in effect from time to time in the
state where a Borrower is organized and where a Property is located, as
applicable, as now or hereafter amended or modified.

“Unpaid Advisory Fees” - has the meaning ascribed to such term in Section 9.6.

ARTICLE 2. LOAN

 

2.1 LOAN. Subject to the terms of this Agreement, Lender agrees to lend to
Borrowers and Borrowers agree to borrow from Lender the principal sum of up to
One Hundred Twenty Million and No/100ths Dollars ($120,000,000.00) (the
“Commitment Amount”); said sum to be evidenced by the Note. This Loan is not a
revolving credit line, and no payments or credits shall increase the maximum
amount of advances available from the Loan. The Loan shall bear interest and be
repaid in accordance with the provisions of the Note.

 

2.2 PURPOSE. Amounts disbursed to or on behalf of Borrower pursuant to the Note
shall be used (i) in connection with the closing of the Loan, the Closing Date
Uses and (ii) from and after the occurrence of the Spin-Off, the General Uses,
and for such other purposes and uses as may be permitted under this Agreement
and the other Loan Documents.

 

2.3 GRANT OF SECURITY INTEREST IN REAL PROPERTY. The Note shall be secured, in
part, by the Security Instruments encumbering certain real property and
improvements as described therein.

 

2.4 GRANT OF SECURITY INTEREST IN ACCOUNTS; APPLICATION OF FUNDS. As security
for payment of the Loan and the performance by Borrowers of all other terms,
conditions and provisions of the Loan Documents, each Borrower, as debtor,
hereby pledges and assigns to Lender, and grants to Lender a security interest
in, all of such Borrower’s right, title and interest in and to all Accounts. No
Borrower shall, without obtaining the prior written consent of Lender, further
pledge, assign or grant any security interest in any of the Accounts, or permit
any lien to attach thereto, or any levy to be made thereon, or any UCC Financing
Statements to be filed thereon, except those naming Lender as the secured party,
to be filed with respect thereto. This Agreement is, among other things,
intended by the parties to be a security agreement for purposes of the UCC. Upon
the occurrence and during the continuance of a Default, Lender may apply all or
any part of the Account Funds against the amounts outstanding under the Loan in
any order and in any manner as Lender shall elect in Lender’s sole discretion
without seeking the appointment of a receiver and without adversely affecting
the rights of Lender to foreclose the liens and security interests securing the
Loan or exercise its other rights under the Loan Documents. The Account Funds
shall not constitute trust funds and may be commingled with other monies held by
Lender. All interest, if any, which accrues on the Account Funds and Guarantor
Account Funds shall be at a rate established by Lender, which may or may not be
the highest rate then available, shall accrue for the benefit of Borrowers or
Guarantor, as applicable, and shall be taxable to Borrowers and shall be added
to and disbursed in the same manner and under the same conditions as the
principal sum on which said interest accrued. Upon repayment in full of
Borrowers’ obligations under the Loan Documents, all remaining Account Funds, if
any, shall be disbursed to Borrowers within ten (10) Business Days.

 

  13    Loan No. 1015003



--------------------------------------------------------------------------------

2.5 ADDITIONAL SECURITY INTEREST. Each Borrower hereby grants and assigns to
Lender a security interest, to secure payment and performance of all
obligations, in all of such Borrower’s right, title and interest, now or
hereafter acquired, to the payment of money from Lender to such Borrower under
any Swap Agreement.

 

2.6 LOAN FEE. Borrowers shall pay to Lender a loan fee as set forth in, and in
accordance with, the Fee Letter.

 

2.7 LOAN DOCUMENTS. Borrowers shall deliver to Lender concurrently with this
Agreement each of the documents, each properly executed and in recordable form,
as applicable, described in Exhibit B as Loan Documents, together with those
documents described in Exhibit B as Other Related Documents.

 

2.8 EFFECTIVE DATE. The effective date of the Loan Documents shall be the
Effective Date.

 

2.9 MATURITY DATE. All sums due and owing under this Agreement and the other
Loan Documents shall be repaid in full on the Maturity Date. All payments due to
Lender under this Agreement, whether at the Maturity Date or otherwise, shall be
paid in Dollars, in immediately available funds.

 

2.10 PREPAYMENT. The Loan is prepayable in full or in part at any time, without
a prepayment penalty; provided however, that any partial or full repayment of
the Loan will be subject to payment of termination fees on any outstanding Swap
Agreement or LIBOR contract. If the outstanding principal balance of the Loan
ever exceeds the maximum amount of the Loan, then all such amounts shall
nonetheless be evidenced by the Note, guaranteed by any applicable guaranty
granted in connection with the Loan and secured by the Security Instrument;
provided, however, Borrowers shall, within five (5) Business Days after Lender’s
demand or any Borrower’s earlier discovery of such advance, pay to Lender an
amount equal to such excess principal amount and accrued but unpaid interest
thereon.

 

2.11 FULL REPAYMENT AND RECONVEYANCE, SATISFACTION OR RELEASE. Upon receipt of
all sums owing and outstanding under the Loan Documents, and the full
performance of all other obligations secured by the Security Instrument, Lender
shall reconvey, satisfy or release the Properties from the lien of the Security
Instruments and terminate any assignment of leases and rents and UCC Financing
Statements related to the Collateral; provided, however, that all of the
following conditions shall be satisfied at the time of, and with respect to,
such reconveyance, satisfaction or release: (a) Lender shall have received all
escrow, closing and recording costs, the costs of preparing and delivering such
reconveyance, satisfaction or release, the payment of any and all sums then due
and payable under the Loan Documents, and the full payment and performance of
all other obligations secured by the Security Instrument, including, without
limitation, those set forth in the Note and the Security Instrument; and
(b) Lender shall have received a written release satisfactory to Lender of any
set aside letter, letter of credit or other form of undertaking which Lender has
issued to any surety, governmental agency or any other party in connection with
the Loan and/or the Properties. Lender’s obligation to make further
disbursements under the Loan shall terminate as to any portion of the Loan
undisbursed as of the date of issuance of such reconveyance, satisfaction or
release, and any commitment of Lender to lend any undisbursed portion of the
Loan shall be cancelled. Any repayment shall be without prejudice to Borrowers’
obligations under any Swap Agreement between any Borrower and Lender, which
shall remain in full force and effect subject to the terms of such Swap
Agreement (including provisions that may require a reduction, modification or
early termination of a swap transaction, in whole or in part, in the event of
such repayment, and may require Borrowers to pay any fees or other amounts for
such reduction, modification or early termination), and no such fees or amounts
shall be deemed a penalty hereunder or otherwise.

 

2.12 PARTIAL RELEASES. At any time prior to the Maturity Date, upon Borrowers’
request, Lender shall issue a partial release (the “Partial Release”) from the
lien of a Security Instrument with respect to any Property; provided, however,
that prior to or simultaneously with any such partial release all of the
following conditions shall be satisfied:

 

  (a) Borrower shall have provided Lender with not less than twenty (20) days
prior written notice (for the avoidance of doubt, any such notice is revocable
by written notice to Lender from the Borrowers given at any time prior to a
Partial Release provided Borrower reimburses Lender for its reasonable costs and
expenses (if any) actually incurred in connection with the consummation of such
partial release (e.g. costs or preparing release documents)) of the consummation
of a refinancing, sale or transfer with respect to such Property;

 

  14    Loan No. 1015003



--------------------------------------------------------------------------------

  (b) No Default shall exist (unless such Default shall be cured by the Partial
Release requested);

 

  (c) Borrower shall have executed, or caused the execution of, all such
documents and instruments as reasonably requested by Lender in connection with
the Partial Release;

 

  (d) Lender shall have received any and all sums then due and payable under the
Loan Documents, and the full payment and performance of all other obligations
then due and secured by the applicable Security Instrument, including, without
limitation, those set forth in the Note and such Security Instrument, together
with all escrow, closing and recording costs, the costs of preparing and
delivering such partial reconveyance, satisfaction or release and the cost of
any title insurance endorsements required by Lender, including, without
limitation, a partial reconveyance or release endorsement;

 

  (e) For each Property to be released, Lender shall have received a release
price (the “Release Price”) for such Property either (a) the greater of an
amount equal to (1) one hundred percent (100%) of the Net Sales Proceeds
received by Borrower upon any sale or transfer of such Property, and (2) one
hundred sixty-five percent (165%) of the Allocated Loan Amount for such
Property, or (b) such other amount agreed to in writing by Lender prior such
release;

 

  (f) Any Release Price shall be applied to the principal of the Loan and may
not be reborrowed. If, after such application, any portion of the Release Price
exceeds the outstanding principal balance of the Loan and Borrower has not
otherwise satisfied the outstanding obligations under the Loan Documents and
terminated all undisbursed commitments, such excess shall be deposited into the
Guarantor Reserve Account; and

 

  (g) Following Lender’s receipt of a certification from Borrowers affirming
that the conditions set forth in this Section have been satisfied (including,
without limitation, attached calculations demonstrating compliance with
subsection (e)) and the release of a Property in accordance with this Section,
Lender will release the Borrower who owns or owned such released Property from
its obligations under this Agreement, the Loan Documents and the Other Related
Documents. Notwithstanding the release of any Borrower pursuant to this
Section 2.12(g), such Borrower shall continue to be liable for all obligations
which expressly survive the release, satisfaction or cancellation of the Note or
any obligations under the Loan Documents.

Neither the acceptance of any payment nor the issuance of any Partial Release by
Lender shall affect Borrowers’ (other than any Borrower released in accordance
with this Section 2.12) obligation to repay all amounts owing under the Loan
Documents or under the lien of any Security Instrument on the remainder of the
Properties which are not reconveyed, satisfied or released. Any partial
prepayment shall be without prejudice to Borrower’s obligations under any Swap
Agreement between Borrowers and Lender which shall remain in full force and
effect subject to the terms of such Swap Agreement (including provisions that
may require a reduction, modification or early termination of a swap
transaction, in whole or in part, in the event of such

 

  15    Loan No. 1015003



--------------------------------------------------------------------------------

prepayment, and may require Borrowers to pay any fees or other amounts for such
reduction, modification or early termination), and no such fees or amounts shall
be deemed a penalty hereunder or otherwise;

 

2.13 OPTION TO EXTEND. Borrowers shall have the option to extend the term of the
Loan from the Original Maturity Date, to the Extended Maturity Date, upon
satisfaction (or waiver by Lender in writing) of each and every one of the
following conditions precedent:

 

  (a) Borrowers shall provide Lender with written notice of Borrowers’ request
to exercise the Option to Extend in the form attached hereto as Exhibit H not
more than one hundred twenty (120) days but not less than forty-five (45) days
prior to the Original Maturity Date.

 

  (b) As of the date of Borrowers’ delivery of notice of request to exercise the
Option to Extend, and as of the Original Maturity Date, no Default shall have
occurred and be continuing, and Borrowers shall so certify in writing.

 

  (c) Section 4.2 hereunder shall be satisfied as of the Original Maturity Date.

 

  (d) Borrowers shall execute or cause the execution of all documents reasonably
required by Lender to exercise the Option to Extend (including, without
limitation, a certification by Borrowers that all conditions precedent for the
extension have been satisfied) and shall deliver to Lender, at Borrowers’ sole
cost and expense, such title insurance endorsements required under
Section 2.13(g) below.

 

  (e) Borrowers shall pay to Lender an extension fee in the amount of
twenty-five one-hundredths of one percent (0.25%) of the Commitment Amount, less
any unfunded amounts being cancelled and/or principal payments previously made
or concurrently made in order to satisfy the Loan-to-Value Percentage
requirement and the Outstanding Amount Debt Yield minimum requirement, pursuant
to Section 2.13(h), for the extension, payable in full concurrently with the
execution of all documents contemplated in Section 2.13(d) above.

 

  (f) If required by Lender, at least twenty (20) days prior to the Original
Maturity Date, Lender shall have received, at Borrowers’ sole expense, an
Appraisal (subject to review and reasonable adjustment by Lender to conform to
Lender’s standard practices), confirming to the satisfaction of Lender that
(i) (x) the then outstanding principal balance of the Note plus (y) the amount
of any unfunded TI/LC Expenses to be funded from the Loan proceeds in connection
with Leases taken into account when determining the “as-is” market value In the
Appraisal as a percentage of (ii) the applicable appraised value of the
Properties and Improvements then subject to Security Instruments, in the
aggregate, does not exceed fifty percent (50%) of the “as-is” market value
(“Loan-to-Value Percentage”) as of the Original Maturity Date; provided,
however, in the event such as-is market value is not adequate to meet the
required Loan-to-Value Percentage, then Borrower shall pay down the outstanding
principal balance of the Loan such that said required Loan-to-Value Percentage
shall be met on or before the the Original Maturity Date. The valuation date of
each Appraisal shall be within sixty (60) days of each applicable reference date
specified above. Any principal balance reduction shall reduce the Commitment
Amount by a like amount and may not be reborrowed.

 

  (g) Lender shall have received a date-down endorsement and other endorsements
amending the mechanic’s and materialmen’s lien coverage and, if applicable,
deleting the pending disbursements clause and such other endorsements reasonably
required by Lender, in form and content satisfactory to Lender.

 

  16    Loan No. 1015003



--------------------------------------------------------------------------------

  (h) As of the Determination Date immediately prior to the Original Maturity
Date, Lender shall have received and approved projected financial statements and
supporting documents demonstrating that the Outstanding Amount Debt Yield for
the Properties then subject to Security Instruments equals or exceeds ten
percent (10%). If the Outstanding Amount Debt Yield as so calculated for such
Properties does not equal or exceed such minimum percent threshold, then
Borrowers shall pay down the outstanding principal balance of the Loan such that
the recalculated Outstanding Amount Debt Yield shall equal or exceed ten percent
(10%) on or before the Original Maturity Date. Any principal balance reduction
shall reduce the Commitment Amount by a like amount and may not be reborrowed.

 

  (i) Borrowers shall have commenced construction of the Construction
Improvements on the Lehigh Valley II Property or the Lehigh Valley II Property
shall have been subject to a Partial Release and no longer subject to a Security
Instrument.

 

  (j) There shall have occurred no Material Adverse Effect in the financial
condition of any Borrower or Guarantor from that which existed as of the later
of: (A) the Effective Date or (B) the date upon which the financial condition of
such party was first represented to Lender.

 

  (k) If the Miami III Property has not otherwise been released in accordance
with Section 2.12 prior to the Original Maturity Date, Borrowers shall have
either (i) (x) delivered to Lender evidence of the satisfaction of all
requirements set forth in the letter dated January 30, 2015 from Miami-Dade
County Department of Regulatory and Economic Resources (“DERM”) to the Miami III
Borrower, and (y) obtained a no further action letter (or such reasonably
similar letter actually provided by DERM (as hereinafter defined), the “NFA”)
with respect to the Miami III Property, or (ii) obtained the release of the
Miami III Property by delivering to Lender a release price for the Miami III
Property equal to one hundred sixty-five percent (165%) of the Allocated Loan
Amount for the Miami III Property (for avoidance of doubt, the Miami III
Property may be released in accordance with Section 2.12 at any time prior to
the Original Maturity Date, and the foregoing clause (ii) shall only apply if
the Miami III Property has not otherwise been released prior to the Original
Maturity Date in accordance with Section 2.12).

Except as modified by this Option to Extend, the terms and conditions of this
Agreement and the other Loan Documents as modified and approved by Lender shall
remain unmodified and in full force and effect.

 

2.14 RECOURSE. The Loan shall be full recourse to each Borrower and all of its
assets, whether now owned or hereafter acquired or in which any Borrower
otherwise has an interest, and all proceeds thereof.

ARTICLE 3. DISBURSEMENT

 

3.1 CONDITIONS PRECEDENT.

 

  (a) Lender’s obligation to close the Loan transaction contemplated by this
Agreement shall be subject to Borrowers’ compliance with and/or satisfaction (as
the context so requires) of (or waiver by the Lender thereof in writing), each
of the following conditions precedent, in each case, to the satisfaction of
Lender in its reasonable discretion:

 

  (i) Receipt and approval by Lender of an executed original of this Agreement,
each of the Loan Documents, the Other Related Documents and any and all other
documents, instruments, policies and forms of evidence or other materials which
are required pursuant to this Agreement, each in form and content acceptable to
Lender;

 

  17    Loan No. 1015003



--------------------------------------------------------------------------------

  (ii) There shall exist no Default, as defined in this Agreement, or Default as
defined in any of the other Loan Documents or in the Other Related Documents;

 

  (iii) Each Security Instrument shall constitute a valid lien upon the
respective Property covered by such Security Instrument, and shall be prior and
superior to all other liens and encumbrances thereon except those approved by
Lender in writing (including, without limitation, all exceptions under any
Lender’s Title Policy approved by Lender in connection with closing);

 

  (iv) Lender has received and approved in form and substance satisfactory to
Lender:

 

  1. UCC, judgment lien and federal tax lien searches with respect to each
Borrower and Guarantor, in the state/county in which each such party is
organized;

 

  2. all authorizations and permits which are then procurable and required by
any Applicable Laws in connection with the zoning and use of each Property;

 

  3. a current survey of each Property meeting American Land Title Association
(“ALTA”) standards, certified to Lender, and the Title Company, showing the
boundaries of such Property by courses and distances, together with a
corresponding metes and bounds description, the actual or proposed location of
all improvements, encroachments and restrictions, the location and width of all
easements, utility lines, rights-of-way and building set-back lines, and notes
referencing book and page numbers for the instruments granting the same;

 

  4. Borrowers shall have fulfilled the insurance requirements under Article 5
of this Agreement and Lender and its consultants shall have approved the same;

 

  5. Title Policies, together with any endorsements which Lender may require,
insuring the principal amount of the Loan and the validity and the priority of
the lien of the Security Instruments upon each Property, subject only to matters
approved by Lender in writing;

 

  6. evidence satisfactory to Lender that no Property is located within the
100-year flood plain or identified as a special flood hazard area as defined by
the Federal Insurance Administration, or if any portion of a Property is so
located within the 100-year flood plain or identified as a special flood hazard
area, evidence that flood insurance is in effect;

 

  7. opinions of counsel for Borrowers and Guarantor satisfactory to Lender,
dated as of the date of the first advance hereunder and relating to such matters
with respect to this Agreement and the transaction contemplated hereby as Lender
may request;

 

  8.

with respect to each Borrower and Guarantor: (A) copies certified as true and
complete of the following documents from the applicable Governmental Authority:
(1) the articles or certificate of incorporation, certificate of formation,
certificates of trust, or certificate of limited

 

  18    Loan No. 1015003



--------------------------------------------------------------------------------

  partnership, as applicable; and (2) good standing certificates or certificates
of existence from the jurisdictions in which each Borrower and Guarantor is
organized and/or qualified to do business dated not more than thirty (30) days
prior to the date of this Agreement and (B) true and complete copies of the
by-laws, partnership agreement, trust agreement or operating agreement, as
applicable, of each Borrower and Guarantor, certified as of the date of this
Agreement as complete and correct copies thereof by the Secretary or an
Assistant Secretary, general partner, manager or other authorized representative
reasonably acceptable to Lender, of each Borrower and Guarantor;

 

  9. resolutions, in form and substance satisfactory to Lender, of each
Borrower, Guarantor and such other Persons as Lender may request, authorizing
the execution, delivery and performance of the Loan Documents and Other Related
Documents to which such Person is a party and the transactions contemplated
thereby, certified as of the date of this agreement by the Secretary or an
Assistant Secretary, general partner, manager or other authorized representative
reasonably acceptable to Lender, of such Person, which certificates shall state
that the resolutions thereby certified have not been amended, modified, revoked
or rescinded;

 

  10. a copy of any existing leases, management agreement, development
agreement, maintenance agreement or brokerage agreement;

 

  11. the most recent certified rent roll delivered to Lender by Borrowers in
accordance with the requirements of Section 10.5 hereof;

 

  12. an Appraisal prepared by an appraiser acceptable to Lender and approved by
Lender showing the value of each Property, all in form, substance and amount
acceptable to Lender;

 

  13. a current Phase I environmental report (and additional reports if required
by Lender) of each Property for any toxic or hazardous substances or materials
(whether products or waste), asbestos or PCBs performed by a qualified engineer
which inspection report shall be in form and substance acceptable to Lender; and

 

  14. to the extent commercially reasonable to obtain, executed subordination,
non-disturbance and attornment agreements and estoppel certificates from the
tenants under Approved Leases, in form and substance satisfactory to Lender;

 

  (v)

With respect to the Bluegrass Valley II Property, Lender shall have received and
approved in form and substance satisfactory to Lender the following: (A) if
requested by Lender, a soils report; (B) a copy of any Plans and Specifications
for the Construction Improvements, certified as complete by the Architect, and,
if requested by Lender, a copy of any Plans and Specifications for the Tenant
Improvements, together with evidence of all necessary or appropriate approvals
of governmental agencies or private parties; (C) evidence of all necessary or
appropriate approvals, building permits and licenses for the construction of the
Construction Improvements from all applicable Governmental Authorities;
(D) copies of all agreements which are material to Completion of the
Construction Improvements, including the Construction Agreement with the General
Contractor, as to disbursements relating to the construction of the Construction
Improvements and, if requested by Lender, all agreements material

 

  19    Loan No. 1015003



--------------------------------------------------------------------------------

  for the construction of the Tenant Improvements, including the applicable
Construction Agreements with other Contractors as to disbursements relating to
the construction of the Tenant Improvements; (E) copies of any initial study,
negative declaration, mitigated negative declaration, environmental impact
report, notice of determination or notice of exemption prepared, adopted,
certified or filed by or with any governmental agency; (F) a final Loan Budget
and (G) a construction costing analysis;

 

  (vi) The Loan Documents have been duly authorized, executed and, if
applicable, in proper form for filing or recordation (and are in the possession
of the applicable escrow agent for recording substantially concurrently with the
closing of the Loan) in accordance with requirements of all applicable laws,
rules, regulations and orders of a governmental authority, and original
counterparts thereof delivered to Lender;

 

  (vii) Borrowers’ Equity Requirement has been satisfied;

 

  (viii) The Loan shall be In-Balance;

 

  (ix) Borrowers have paid to Lender, or any other person or party entitled
thereto, all fees and costs then due and payable in connection with this
Agreement and the subject hereof;

 

  (x) Borrowers have established the Accounts; and

 

  (xi) the representations and warranties contained in this Agreement shall be
true and correct in all material respects (or, in the case of any representation
or warranty expressly qualified by materiality or Material Adverse Effect, in
all respects) on and as of such date of such borrowing with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or, in the case of any representation or warranty expressly qualified
by materiality or Material Adverse Effect, in all respects) as of such earlier
date; and

 

  (xii) Borrowers shall have deposited $6,000,000 in equity into the Master
Operating Account, which sum shall be used to pay for the items described in
Column D of the Loan Budget.

 

  (xiii) Borrowers shall have deposited $7,500,000 in equity into the Guarantor
Reserve Account on or before the date hereof.

 

  (xiv) Borrowers shall have deposited $2,500,000 in equity into the Master
Operating Account on or before the date hereof.

 

  (b) Lender’s obligation to disburse any Loan proceeds subsequent to the
Initial Disbursement shall be subject to Borrowers’ compliance with and/or
satisfaction (as the context so requires) (or waiver by the Lender thereof in
writing) of, each of the following conditions precedent, in each case, to the
satisfaction of Lender in its reasonable discretion:

 

  (i) Borrowers shall have submitted to Lender an Application for Payment which
shall be satisfactory to Lender in all respects;

 

  20    Loan No. 1015003



--------------------------------------------------------------------------------

  (ii) There shall exist no Default, as defined in this Agreement, or Default as
defined in any of the other Loan Documents or in the Other Related Documents;

 

  (iii) The Loan shall be In-Balance;

 

  (iv) With respect to any disbursement related to the Lehigh Valley II
Property, Lender shall have received and approved in form and substance
satisfactory to Lender the following: (A) if requested by Lender, a soils
report; (B) a copy of any Plans and Specifications for the Construction
Improvements, certified as complete by the Architect, and, if requested by
Lender, a copy of any Plans and Specifications for the Tenant Improvements,
together with evidence of all necessary or appropriate approvals of governmental
agencies or private parties; (C) evidence of all necessary or appropriate
approvals, building permits and licenses for the construction of the
Construction Improvements from all applicable Governmental Authorities;
(D) copies of all agreements which are material to Completion of the
Construction Improvements, including the Construction Agreement with the General
Contractor, as to disbursements relating to the construction of the Construction
Improvements and, if requested by Lender, all agreements material for the
construction of the Tenant Improvements, including the applicable Construction
Agreements with other Contractors as to disbursements relating to the
construction of the Tenant Improvements; (E) copies of any initial study,
negative declaration, mitigated negative declaration, environmental impact
report, notice of determination or notice of exemption prepared, adopted,
certified or filed by or with any governmental agency; (F) a final Loan Budget
and (G) a construction costing analysis; and

 

  (v) the representations and warranties contained in this Agreement shall be
true and correct in all material respects (or, in the case of any representation
or warranty expressly qualified by materiality or Material Adverse Effect, in
all respects) on and as of such date of such borrowing with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or, in the case of any representation or warranty expressly qualified
by materiality or Material Adverse Effect, in all respects) as of such earlier
date.

 

3.2 ACCOUNT AND DISBURSEMENT AUTHORIZATION. The proceeds of the Loan and
Borrowers’ Funds, when qualified for disbursement (subject to the portion of the
Initial Disbursement that shall be funded into the Guarantor Reserve Account),
shall be deposited into the Master Operating Account or otherwise disbursed to
or for the benefit or account of Borrowers under the terms of this Agreement,
the Borrowers Cash Management Agreement and the Guarantor Cash Management
Agreement; provided, however, that any direct disbursements from the Loan which
are made by means of wire transfer, shall be subject to the provisions of
Section 3.3. Disbursements hereunder may be made by Lender upon the written
request of any person who has been authorized by Borrowers to request such
disbursements until such time as written notice of Borrowers’ revocation of such
authority is received by Lender at the address shown in Section 12.4.

Except as otherwise provided in the Loan Documents or as set forth in the Loan
Budget in Column D, “Borrowers’ Equity Contributed Upon Closing To Fund
Estimated Cost Already Incurred In Relation to (C) Remaining Costs”, all of the
Borrowers’ Funds which are deposited with Lender by Borrower pursuant to the
Loan Documents, shall be placed in the subaccount of the Guarantor Reserve
Account with, and controlled by, Lender for disbursement under this Agreement
and the Guarantor Cash Management Agreement.

 

  21    Loan No. 1015003



--------------------------------------------------------------------------------

3.3 FUNDS TRANSFER DISBURSEMENTS. Borrowers hereby authorize Lender to disburse
the proceeds of the Loan made by Lender or its affiliate in accordance with the
Loan Documents and the terms of the Disbursement Instruction Agreement, as
amended or replaced from time to time in accordance with the terms thereof.

 

3.4 LOAN DISBURSEMENTS.

 

  (a) Initial Disbursement. Subject to the conditions set forth in
Section 3.1(a) and this Section 3.4, the Initial Disbursement in an amount equal
to $71,011,800 shall be disbursed on the Effective Date less certain Lender
fees, costs and expenses agreed to by Borrowers in accordance with a settlement
statement approved by Lender and the Borrowers.

 

  (b) Subsequent Disbursements.

 

  (i) Subject to the conditions set forth in Section 3.1(b), this Section 3.4
and Section 3.5, following the Initial Disbursement, the undisbursed Commitment
Amount shall be disbursed in accordance with the terms and conditions of
Exhibit D, subject to a retention in accordance with Section 3.6 hereof, by
deposit into the Master Operating Account. Disbursements made after the deposit
of Borrowers’ Funds shall be made first from the Guarantor Reserve Account until
such designated Borrowers’ Funds therein are depleted in accordance with the
Guarantor Cash Management Agreement.

 

  (ii) In no event will Lender make disbursements (A) more frequently than
monthly, or (B) with respect to disbursements relating to the Construction
Improvements, in excess of the percentage of construction completed for such
Construction Property as certified by Lender’s inspector. The maximum amount of
advances which Borrowers may request for a Property or for any component or
phase thereof shall be as set forth in the Property Level Budget for such
Property.

 

  (iii) Subject to the reallocations permitted by Lender pursuant to Section 3.5
hereof, Lender shall not be obligated to disburse Loan proceeds for the payment
of any cost if the amount of such cost, together with the amounts of other costs
included within the same “line-item” in the Property Level Budget or Loan
Budget, as applicable, for which requests for advances have previously been
submitted and approved, exceeds the amount set forth in the Property Level
Budget or Loan Budget, as applicable, for such line-item.

 

  (iv) At its option, Lender may make disbursements to cover any expenses or
charges which are to be borne by Borrowers, including, but not limited to, the
cost of any required legal fees, appraisals, inspections, certifications or
surveys. In its reasonable judgment, Lender may make any disbursements by
payment to Borrowers or jointly to Borrowers and any contractor, subcontractor,
supplier, or other person performing work or furnishing materials in connection
with the construction of the Construction Improvements. All disbursements shall
be applied by Borrowers solely for the purposes for which the funds have been
disbursed. Developer’s fees payable to a developer that is not a Related Person
(unless such fees are payable to a Related Person pursuant to the “Interest
Reserve, Advisory Fees, CF Shortfall Net of NOI Offsets” Line Item Loan Budget
to be paid pursuant to the Advisory Agreement or otherwise approved by Lender,
all of which are hereby expressly permitted) will be disbursed pursuant to the
applicable Development Agreement under the applicable Construction Property at
the time of the requested advance.

 

  (v)

All disbursements shall be made first from Borrowers’ Funds and then from
available Loan funds. In addition, the $6,000,000 in equity deposited into the

 

  22    Loan No. 1015003



--------------------------------------------------------------------------------

  Master Operating Account for the payment of items described in Column D of the
Loan Budget (and as further described in the Property Level Budgets) shall be
disbursed by Borrowers for the payment of such costs prior to any Loan proceeds
being disbursed for such items.

 

  (vi) If the outstanding principal balance of the Loan ever exceeds the maximum
amount of the Loan, then all such amounts shall nonetheless be evidenced by the
Note, guaranteed by the Guaranty and secured by the Security Instruments;
however, Borrowers shall, within five (5) Business Days after Lender’s demand or
Borrowers’ earlier discovery of such advance, pay to Lender an amount equal to
such excess principal amount and accrued but unpaid interest thereon.

 

  (vii) All requests for advances shall clearly identify any amounts requested
for payment to a Related Person. Unless expressly set forth in the then
effective Loan Budget or this Agreement, no developer’s, management, consulting
or brokerage fee or commission, developer profit or other payment to any Related
Person will be paid directly or indirectly from any proceeds of the Loan without
Lender’s prior written approval.

 

  (viii) In addition to, and not in lieu of any condition set forth in this
Section above, Lender shall have the right to condition any disbursement related
to the Construction Improvements upon Lender’s receipt and approval of the
following: (A) bills, invoices, documents of title, vouchers, statements,
payroll records, receipts and any other documents evidencing the total amount
expended, incurred or due for any requested line-item in the Loan Budget;
(B) evidence of Borrowers’ use of a lien release, joint check and voucher system
reasonably acceptable to Lender for payments or disbursements to any contractor,
subcontractor, materialman, supplier or lien claimant; (C) architect’s, Lender’s
inspector’s periodic certifications of the percentage and/or stage of
construction that has been completed for the applicable Construction Property
and its conformance to the Plans and Specifications and governmental
requirements based upon any such Lender’s inspector’s periodic physical
inspections of the Construction Properties; waivers and releases of any
mechanics’ lien, stop payment notice claim, equitable lien claim or other lien
claim rights; and (D) any other document, requirement, update, evidence,
endorsement, certification or information that Lender may request under any
provision of the Loan Documents.

 

  (c) All disbursements shall be held by Borrowers in trust and applied by
Borrowers solely for the purposes for which the funds have been disbursed.
Lender has no obligation to monitor or determine Borrower’s use or application
of the disbursements.

 

3.5 REALLOCATIONS. Notwithstanding anything to the contrary contained herein,
the Loan Budget represents an aggregate budget for the Properties, and Property
Level Budgets totaling the amounts set forth in the Loan Budget are attached as
Exhibit I. Borrowers shall not be entitled to require that Lender reallocate
Loan proceeds from any line item in any Property Level Budget or the Loan Budget
to another line item except as follows. To the extent true cost savings should
be incurred with respect to any line item in a Property Level Budget, which such
cost savings are verifiable by Lender in Lender’s sole but reasonable
discretion, Borrowers may request that Lender reallocate such cost savings
(i) to one or more line items in the same Property Level Budget and, absent the
then existence and continuance of a Default, Lender shall not withhold its
consent to such reallocation, or (ii) to one or more line items in a different
Property Level Budget, such consent to be in Lender’s reasonable discretion. If
any Loan proceeds are reallocated at the request of Borrowers and in accordance
with this Section 3.5, then Exhibit C shall be deemed amended in accordance with
such reallocation. Lender reserves the right, at its option, while a Default
exists, to disburse Loan proceeds allocated to any of the line items for such
other purposes (including the payment of interest on the Note) or in such
different proportions as Lender may, in its sole discretion, deem necessary or
advisable.

 

  23    Loan No. 1015003



--------------------------------------------------------------------------------

3.6 WITHHOLDING OF ADVANCES; RETENTION. Lender may withhold advances with
respect to the construction of the Construction Improvements under the following
circumstances, in addition to the circumstances described in Sections 11.2 and
11.5 hereof:

 

  (a) Lender may withhold any advance if the request therefor is not accompanied
by executed statutory lien waivers for all work done by all applicable Major
Subcontractors or General Contractor (on its behalf and on behalf of all
subcontractors) or from such other parties as required by the Title Company to
issue any title endorsement required hereunder, equipment leased and materials
supplied through the date of the immediately preceding request for an advance.

 

  (b) Except as provided below, ten percent (10%) of each advance for hard costs
shall be retained by Lender until (i) the applicable Architect has certified,
and the Lender’s inspector has confirmed, on AIA Form G704 or other appropriate
form, that the relevant Construction Improvements have been substantially
completed in accordance with the applicable Plans and Specifications; (ii) each
applicable Governmental Authority shall have duly inspected and approved the
relevant Improvements and issued the appropriate temporary or permanent
certificate of occupancy to evidence such approval or such other documentation
issued by the applicable Governmental Authority to evidence such approval
reasonably acceptable to Lender; (iii) thirty (30) days shall have elapsed from
the date of Completion of the Construction Improvements; and (iv) Lender has
received the following endorsements to the applicable Title Policy in form and
content satisfactory to Lender: a date-down endorsement and other endorsements
amending the mechanic’s and materialmen’s lien coverage and, if applicable,
deleting the pending disbursements clause. The retainage portion of each advance
for labor, services and/or material will be disbursed following such timely
Completion of the Construction Improvements unless Lender, in its sole
discretion, agrees to disbursements at an earlier stage. Notwithstanding the
foregoing, Lender agrees that after construction of the Construction
Improvements have reached fifty percent (50%) of Completion, as determined in
the reasonable judgment of Lender, then Borrowers, at their option, may instruct
Lender to make a disbursement from such retainage in an amount specified by
Borrowers, but in no event in an amount which would cause the retainage, after
such disbursement, to be less than five percent (5%) of the total amount of all
hard costs construction line items previously disbursed, calculated as of the
date of such instruction by Borrowers and with respect to each and every draw
request funded thereafter.

 

  (c) Any one or more advances may be withheld in whole or in part if Lender
determines that the requested advance(s) would cause the amount committed or
advanced to exceed the limitations set forth in the then effective Loan Budget
or the limitations in Section 3.4.

 

3.7 TENANT IMPROVEMENTS / LEASING COMMISSIONS. Borrowers shall be entitled to
receive aggregate advances, not to exceed the amounts set forth in the “Tenant
Improvements” and “Leasing Commissions” line items, respectively, of the
Property Level Budget, each as applicable with respect to each Property, for the
payment of Tenant Improvements and Leasing Commissions incurred (collectively,
“TI/LC Expenses”) in leasing space within such Property. Advances may be
obtained by submitting to Lender a draw request otherwise complying with this
Agreement, specifying the amount requested and the cost or costs to be paid with
the requested funds, together with such supporting invoices, lien waivers,
certificates, affidavits and other supporting documents as Lender may reasonably
request. Advances for the payment of Leasing Commissions with respect to a given
project lease shall be payable: (a) fifty percent (50%) upon execution of the
lease; and (b) fifty percent (50%) upon the earlier of the (1) the first payment
of rent under such lease or (2) delivery to Lender of an acceptable estoppel
certificate signed by the tenant following the tenant’s occupancy and opening
for business.

 

  24    Loan No. 1015003



--------------------------------------------------------------------------------

3.8 INTEREST RESERVE ADVANCES. At its option, Lender may make disbursements
directly to Lender for the payment of interest which accrues and becomes due
under the Note, if and to the extent the Loan Budget includes a line-item for
interest reserve advances.

 

3.9 LENDER’S OPTIONAL DISBURSEMENTS. During the occurrence and continuance of a
Default, Lender may make disbursements to cover any expenses or charges which
are to be borne by Borrowers, including, but not limited to, the cost of any
required legal fees, appraisals, inspections, certifications or surveys. Upon
Borrowers’ request or during the occurrence and continuance of a Default, Lender
may make any disbursements by payment to Borrowers or jointly to Borrowers and a
General Contractor, Architect, subcontractor, supplier, or other Person
performing work or furnishing materials in connection with the construction of
the Construction Improvements. All disbursements shall be applied by Borrowers
solely for the purposes for which the funds have been disbursed.

ARTICLE 4. CONSTRUCTION

 

4.1 COMMENCEMENT OF CONSTRUCTION. Borrowers shall (1) have commenced or will
commence construction of the Construction Improvements with respect to the
Bluegrass Valley II Property without delay after recordation of the Security
Instruments, (2) Complete construction of the Construction Improvements with
respect to the Bluegrass Valley II Property, free and clear of any mechanics’
and materialmen’s liens and stop payment notices, as applicable, in accordance
with the Plans and Specifications and other provisions of the Loan Documents,
with all construction costs having been paid, on or before the Original Maturity
Date and (3) have commenced construction of the Construction Improvements with
respect to the Lehigh Valley II Property at least ninety (90) days prior to the
Original Maturity Date (or, if the Borrowers exercise the Option to Extend, at
such date as required pursuant to Section 2.13(i) above).

 

4.2 COMPLETION OF CONSTRUCTION. Subject to Sections 4.1 and 4.3, Borrowers shall
Complete construction of the Improvements (other than with respect to the Lehigh
Valley II Property) on or before the Original Maturity Date.

 

4.3 FORCE MAJEURE. The time within which construction of the Construction
Improvements and, if permitted by the applicable Lease, each applicable Tenant
Improvements, must be Completed shall be extended for a period of time equal to
the period of any delay directly affecting construction which is caused by fire,
earthquake or other acts of God, strike, lockout, acts of public enemy, riot,
insurrection, or governmental regulation of the sale or transportation of
materials, supplies or labor; provided, however, that Borrowers shall furnish
Lender with written notice satisfactory to Lender evidencing any such delay
within ten (10) days from the date any Borrower becomes aware of the occurrence
of any such delay. Other than with respect to the Lehigh Valley II Property, in
no event shall the time for Completion thereof be extended beyond the earlier of
(i) the Maturity Date or (ii) more than ninety (90) days beyond the outside date
for Completion as set forth in Section 4.2 above.

 

4.4

CONSTRUCTION AGREEMENT. Prior to the commencement of any work, each Construction
Borrower and applicable General Contractor shall have entered into and delivered
to Lender a Construction Agreement pursuant to the terms and conditions of which
each such General Contractor is to construct the Construction Improvements and
prior to any work on Tenant Improvements, each applicable Borrower and the
applicable Contractor shall have entered into and, if requested by Lender,
delivered to Lender a Construction Agreement pursuant to the terms and
conditions of which the applicable Contractor is to construct the applicable
Tenant Improvements. Borrower shall require each General Contractor, as to the
Construction Improvements, and the applicable Contractor, as to the applicable
Tenant Improvements, to perform in accordance with the terms of the applicable
Construction Agreement and shall not materially amend, modify or alter the
responsibilities of such General Contractor or the other Contractors, as
applicable, under the applicable Construction Agreement without Lender’s prior
written consent. Promptly following the later of the (a) Effective Date and
(b) the execution of a

 

  25    Loan No. 1015003



--------------------------------------------------------------------------------

  General Contract, each applicable Construction Borrower shall execute an
assignment of such Borrower’s rights under the Construction Agreements to Lender
as security for such Borrower’s obligations under this Agreement and the other
Loan Documents and shall cause the applicable General Contractor to consent to
any such assignment pursuant to a Contractor’s Consent, in form and substance
acceptable to Lender, and shall cause each Contractor to consent to such
assignment pursuant to a Contractor’s Consent in the form attached hereto as
Exhibit G. Notwithstanding the foregoing, if requested by Lender, each
applicable Borrower shall cause each Contractor for any Tenant Improvements to
execute and deliver to Lender a Contractor’s Consent in the form of Exhibit G
hereto.

 

4.5 ARCHITECT’S AND DESIGN PROFESSIONAL’S AGREEMENT. Prior to the commencement
of any work, each Construction Borrower and applicable Architect shall have
entered into an Architect’s Agreement, pursuant to which each such Architect
designed the applicable Construction Improvements. In connection with each
Approved Lease for which Tenant Improvements are to be constructed, each
applicable Borrower and the applicable Design Professionals shall have entered
into a Design Professional Agreement, pursuant to which such Design Professional
will design the Tenant Improvements. Each applicable Borrower shall require such
Architect and Design Professionals to perform in accordance with the terms of
each applicable Architect’s Agreement and each applicable Design Professional
Agreement, respectively, and shall not materially amend, modify or alter the
responsibilities of such Architect and Design Professionals under each
Architect’s Agreement and each applicable Design Professional Agreement,
respectively, without Lender’s prior written consent. Promptly following the
later of the (a) Effective Date and (b) the execution of an Architect’s
Agreement or other Design Professional Agreement, each Construction Borrower
shall execute an assignment of the Architect’s Agreements and all other Design
Professional Agreements and the Plans and Specifications prepared by such
Architect and to be prepared by such Design Professionals, with respect to the
Construction Improvements, to Lender as additional security for Borrowers’
performance under this Agreement and the other Loan Documents and shall cause
each Architect to execute and deliver to Lender an assignment of each applicable
Design Professional’s Agreement, pursuant to those certain Architect’s Consents
and Assignments of Design Professional Agreements and Plans and Specifications,
in a form acceptable to Lender, and each such Design Professional shall
concurrently execute and deliver to Lender a Design Professional Consent, in the
form of the Design Professional’s Consent attached hereto as Exhibit F.
Notwithstanding the foregoing, if requested by Lender, each applicable Borrower
shall cause each Design Professional for any of the Tenant Improvements to
execute and deliver to Lender a Design Professional Consent in the form of
Exhibit F hereto.

 

4.6 PLANS AND SPECIFICATIONS.

 

  (a) Changes; Lender Consent. Prior to the commencement of construction on the
Lehigh Valley II Property, Lender shall have reviewed and approved the Plans and
Specifications for the Lehigh Valley II Property. Except as otherwise provided
in this Agreement, no Borrower shall make any changes in the Plans and
Specifications without Lender’s prior written consent if such change:
(i) constitutes a material change in the building material or equipment
specifications, or in the architectural or structural design, value or quality
of any of the Construction Improvements; (ii) would result in a total increase
of construction costs for the Improvements (whether by single change or multiple
changes) in excess of the greater of (A) $100,000.00 or (B) five percent (5%) of
the total construction hard costs of the applicable Construction Improvements as
reflected in the Loan Budget; (iii) would affect the structural integrity,
quality of building materials, or overall efficiency of operating systems of the
Construction Improvements; or (iv) requires the approval of any tenant required
under such applicable Lease or governmental authority. Without limiting the
above, Lender agrees that a Borrower may make minor changes in the Plans and
Specifications without Lender’s prior written consent, provided that such
changes do not violate any of the conditions specified herein. Borrowers shall
at all times maintain, for inspection by Lender, a full set of working drawings
of the Constructions Improvements.

 

  26    Loan No. 1015003



--------------------------------------------------------------------------------

  (b) Changes; Submission Requirements. Borrowers shall submit any proposed
change in the applicable Plans and Specifications of the Construction
Improvements requiring Lender’s consent to Lender at least five (5) Business
Days prior to the commencement of construction relating to such proposed change.
Requests for any change which requires consent shall be accompanied by working
drawings and a written description of the proposed change, submitted on a change
order form acceptable to Lender, signed by such Borrower and, if required by
Lender, also by the applicable Architect and General Contractor. At its option,
Lender may require the Borrowers to provide: (i) evidence satisfactory to Lender
of the cost and time necessary to complete the proposed change; (ii) a deposit
in the amount of any increased costs into the Guarantor Reserve Account only if
as a result of the funding, the Loan will be out of balance, or Borrowers may
pay the difference for such construction cost increase as a condition to any
further advances by Lender hereunder for the Improvements; and (iii) a complete
set of “as built” Plans and Specifications for the Completed Improvements (if
required by Lender).

 

  (c) Consent Process. Each Borrower acknowledges that Lender’s review of any
changes and required consent may result in delays in construction and hereby
consents to any such delays. Failure by Lender to respond by either approving or
disapproving a request submitted within five (5) Business Days of delivery of
the request for consent or approval and all information required for the
evaluation of such request constitutes Lender’s approval of the item submitted
for approval.

 

  (d) Final Plans and Specifications. Upon Completion of the Construction
Improvements, Borrowers shall deliver to Lender within ten (10) days of receipt
thereof from the applicable Architect a set of such final “as built” Plans and
Specifications.

 

4.7 CONTRACTOR/CONSTRUCTION INFORMATION. Within ten (10) days of Lender’s
written request, Borrowers shall deliver to Lender from time to time in a form
acceptable to Lender: (a) a list detailing the name, address and phone number of
each General Contractor and each Major Subcontractor to be employed or used for
construction of the Construction Improvements and, if requested by Lender for
any Tenant Improvements, any other Contractor, together with the dollar amount,
including changes, if any, of each contract for each General Contractor and each
Major Subcontractor and other Contractors, and the portion thereof, if any, paid
through the date of such list; (b) copies of each contract for each General
Contractor and each Major Subcontractor (to the extent available) and other
Contractors (to the extent available) identified in such list, including any
changes thereto; (c) a cost breakdown of the projected total cost of
constructing the Construction Improvements or Tenant Improvements, as
applicable, and that portion, if any, of each cost item which has been incurred;
and (d) a construction progress schedule detailing the progress of construction
and the projected sequencing and completion time for uncompleted work, all as of
the date of such schedule.

Lender acknowledges that R.S. Mowery & Sons, Inc., The Conlan Company and
Butters Construction & Development, Inc. are approved as Contractors; provided,
however, that such approval shall not constitute a warranty of qualification by
Lender. Lender may contact any Contractor to discuss the course of construction
provided Borrower receives notice of such contact.

 

4.8 PROHIBITED CONTRACTS. Without Lender’s prior written consent, no Borrower
shall contract for any materials, furnishings, equipment, fixtures or other
parts or components of the Construction Improvements, if any third party shall
retain any ownership interest (other than lien rights created by operation of
law) in such items after their delivery to a Construction Property. Such
Borrower shall have five (5) days to effect the removal of any such retained
interest.

 

4.9

LIENS AND NOTICES. If a lien affidavit is recorded or a notice of claim for
unpaid work, materials or specially fabricated items or a notice of a
contractual retainage claim is given to the any Borrower or Contractor which
affects any Property, such Borrower shall, within thirty (30)

 

  27    Loan No. 1015003



--------------------------------------------------------------------------------

  calendar days of such recording or receipt of such notice or within five
(5) calendar days of Lender’s demand, whichever occurs first: (a) pay and
discharge the lien claim; (b) effect the release thereof by recording or
delivering to Lender a surety bond in sufficient form and amount; or (c) provide
Lender with other assurances which Lender deems, in its reasonable discretion,
to be necessary for the contest and payment of such lien claim and for the full
and continuous protection of Lender from the effect of such lien claim.

 

4.10 CONSTRUCTION RESPONSIBILITIES. Construction Borrowers shall construct or
cause to be constructed the Construction Improvements in a workmanlike manner
according to the applicable Plans and Specifications. Construction Borrowers
shall comply in all material respects with the applicable construction schedule
furnished to Lender and shall comply with all applicable laws, ordinances,
rules, regulations, building restrictions, recorded covenants and restrictions,
and requirements of all regulatory authorities having jurisdiction over the
Property or Improvements. Each portion and all of the Construction Improvements,
except for approved off-site improvements, shall be constructed within building
restriction and set-back lines, and shall not encroach upon, overhang or
interfere with any easement, right-of-way, floodplain or other property.
Construction Borrowers shall not commence the construction of any improvements
on the Construction Property, except for those set forth in the applicable Plans
and Specifications, without Lender’s prior written consent (not to be
unreasonably withheld, conditioned or delayed). Borrowers shall be solely
responsible for all aspects of Borrowers’ business and conduct in connection
with the Properties, including, without limitation, for the quality and
suitability of the Plans and Specifications and their compliance with Applicable
Laws, the supervision of the work of construction, the qualifications, and
performance of all architects, engineers, contractors, material suppliers,
consultants and property managers, and the accuracy of all applications for
payment and the proper application of all disbursements. Lender is not obligated
to supervise, inspect or inform any Borrower or any third party of any aspect of
the construction of the Construction Improvements or any other matter referred
to above.

 

4.11 ASSESSMENTS AND COMMUNITY FACILITIES DISTRICTS. Without Lender’s prior
written consent, no Borrower shall cause or suffer to become effective or
otherwise consent to the formation of any assessment district or community
facilities district which includes all or any part of any Property pursuant to:
(a) contractual agreements among property owners and/or other governmental or
quasi-governmental agencies or political subdivisions or districts, or other
entity providing such community facilities; or (b) any state, county or
municipal ordinance, law, regulation or statute. Nor shall any Borrower cause or
otherwise consent to the levying of special taxes or assessments against any
Property by any such assessment district or community facilities district.

 

4.12 DELAY. Borrowers shall promptly notify Lender in writing of any event
causing material delay or interruption of construction, or the timely completion
of construction. The notice shall specify the particular work delayed, and the
cause and period of each delay.

 

4.13

INSPECTIONS. In connection with any request for a disbursement of the Loan
related to construction of the Construction Improvements or any Tenant
Improvements, Lender or its agent shall have the right to inspect and approve in
accordance with the terms hereunder the Tenant Improvements and Construction
Improvements and the construction work thereof prior to and as a condition
precedent to disbursing any such Loan proceeds. Subject to the rights of tenants
under Approved Leases and upon reasonable prior notice to the applicable
Borrower, Lender and its employees and its agent shall have the right to enter
upon a Property at all reasonable times from time to time (including with
respect to clause (b) herein, whether before or after the commencement of a
foreclosure proceeding) to inspect (a) the Tenant Improvements, (b) the
Construction Improvements and the construction work related to the Construction
Improvements to verify information disclosed or required pursuant to this
Agreement and (c) a Property for the purpose of determining the existence,
location, nature and magnitude of any past or present release or threatened
release of any Hazardous Materials (as defined in the Hazardous Materials
Indemnity Agreement) into, onto, beneath or from such Property. Any inspection
or review of the

 

  28    Loan No. 1015003



--------------------------------------------------------------------------------

  Improvements by Lender with regard to clause (a) above is solely to determine
whether Borrowers are properly discharging their obligations to Lender and may
not be relied upon by Borrowers or by any third party as a representation or
warranty of compliance with this Agreement or any other agreement. Lender owes
no duty of care to Borrowers or any third party to protect against, or to inform
Borrowers or any third party of, any negligent, faulty, inadequate or defective
design or construction of the Construction Improvements as determined by Lender.
All inspection costs of Lender shall be at Borrowers’ cost and expense.

 

4.14 SURVEYS. Upon Lender’s written request, Borrowers shall promptly deliver to
Lender: (a) a perimeter survey of each Construction Property; (b) upon
completion of the foundations of the applicable Construction Improvements, a
survey showing the location of such Construction Improvements on the applicable
Construction Property and confirming that the Construction Improvements are
located entirely within the applicable Construction Property and do not encroach
upon any easement, or breach or violate any governmental requirement; and
(c) upon completion of the Construction Improvements, an as-built survey of the
applicable Construction Property. All such surveys shall be performed and
certified by a licensed engineer or surveyor acceptable to Lender and the Title
Company, shall be prepared according to current ALTA/ACSM Minimum Standard
Detail Requirements and any additional items required by Lender or the Title
Company, and shall be certified to Lender and the Title Company.

 

4.15 IN BALANCE PAYMENTS. The Loan shall at all times be In-Balance. If Lender
determines at any time that the Loan is not In-Balance, then Borrowers shall
deposit the necessary In-Balance Payments with Lender in the Guarantor Reserve
Account following Lender’s written demand and prior to the next draw request.

ARTICLE 5. INSURANCE

Borrowers shall, while any obligation of any Borrower or the Guarantor under any
of the Loan Documents remains outstanding, maintain at Borrowers’ sole expense,
with licensed insurers approved by Lender, the following policies of insurance
with respect to each Property in form and substance satisfactory to Lender.
Capitalized terms used in this Article shall have the same meaning as such terms
are commonly and presently defined in the insurance industry.

 

5.1 TITLE INSURANCE. A Title Policy, together with any endorsements which Lender
may require, insuring Lender, in the principal amount of the Loan, of the
validity and the priority of the lien of the Security Instruments upon the
Properties, subject only to matters approved by Lender in writing. During the
term of the Loan, Borrowers shall deliver to Lender, within five (5) days of
Lender’s written request, such other endorsements to the Title Policy as Lender
may require.

 

5.2 PROPERTY INSURANCE. A Builders All Risk/Special Form Completed Value
(Non-Reporting Form) Hazard Insurance policy, including, without limitation,
theft coverage and such other coverages and endorsements as Lender may require,
insuring Lender against damage to the Property and Improvements in an amount not
less than one hundred percent (100%) of the full replacement cost at the time of
Completion of the Improvements. Such coverage should adequately insure any and
all Loan collateral, whether such collateral is onsite, stored offsite or
otherwise.

 

5.3 FLOOD HAZARD INSURANCE. A policy of flood insurance, as deemed necessary by
Lender, in an amount required by Lender, but in no event less than the amount
sufficient to meet the requirements of applicable law and governmental
regulation, but in no event more than the maximum limit available under the
National Flood Insurance Act.

 

5.4

LIABILITY INSURANCE. A policy of commercial general liability insurance on an
occurrence basis, with a combined limit of not less than $5,000,000 in the
aggregate and for each occurrence, insuring against liability for injury and/or
death to any person and/or damage to any property occurring on the Property
and/or in the Improvements. During the period of any

 

  29    Loan No. 1015003



--------------------------------------------------------------------------------

  construction, Borrowers shall cause its contractors and/or subcontractors to
maintain in full force and effect any or all of the liability insurance required
hereunder. Lender may require that Lender be named as an additional insured on
any such policy. Whether any Borrower employs a general contractor or performs
as owner-builder, Lender may require that coverage include statutory workers’
compensation insurance.

 

5.5 OTHER COVERAGE. Borrowers shall provide to Lender evidence of such other
reasonable insurance in such reasonable amounts as Lender may from time to time
request against such other insurable hazards with respect to a Property or
Properties which at the time are required to be insured against by Lender in
accordance with commercially reasonable market standards for property similar to
the subject Property located in or around the region in which the subject
Property is located. Such coverage requirements may include, but are not limited
to, coverage for earthquake, wind, acts of terrorism, mold, business income,
delayed business income, rental loss, sink hole, soft costs, tenant improvement
or environmental.

 

5.6 GENERAL. Borrowers shall provide to Lender insurance certificates or other
evidence of coverage in form acceptable to Lender, with coverage amounts,
deductibles, limits and retentions as required by Lender. All insurance policies
shall provide that the coverage shall not be cancelable without ten (10) days
prior written notice to Lender of any cancellation for nonpayment of premiums,
and not less than thirty (30) days prior written notice to Lender of any other
cancellation. Borrowers shall provide notice of any modification that
constitutes a reduction in coverage. Lender shall be named under a Lender’s Loss
Payable Endorsement or a Standard Mortgagee Clause (in form acceptable to
Lender) on all insurance policies which each Borrower actually maintains with
respect to the Property. All insurance policies shall be issued and maintained
by insurers approved to do business in the state in which the Property is
located and must have an A.M. Best Company financial rating and policyholder
surplus of “A-VI” or better.

 

5.7 COLLATERAL PROTECTION INSURANCE NOTICE. (A) EACH BORROWER IS REQUIRED TO:
(i) KEEP THE PROPERTIES AND IMPROVEMENTS INSURED AGAINST DAMAGE IN THE AMOUNT
SPECIFIED BY LENDER PURSUANT TO THE TERMS HEREOF; (ii) PURCHASE THE INSURANCE
FROM AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE WHERE ANY SUCH
PROPERTY IS LOCATED OR AN ELIGIBLE SURPLUS LINES INSURER; AND (iii) NAME LENDER
AS THE PERSON TO BE PAID UNDER THE POLICY IN THE EVENT OF A LOSS; (B) BORROWERS
MUST, IF REQUIRED BY LENDER, DELIVER TO LENDER A COPY OF THE POLICY AND PROOF OF
THE PAYMENT OF PREMIUMS THEREFOR; AND (C) IF BORROWERS FAILS TO MEET ANY
REQUIREMENT LISTED IN CLAUSES (A) OR (B) HEREOF, LENDER MAY OBTAIN COLLATERAL
PROTECTION INSURANCE ON BEHALF OF BORROWERS AT BORROWERS’ EXPENSE.

ARTICLE 6. REPRESENTATIONS AND WARRANTIES

As a material inducement to Lender’s entry into this Agreement, each Borrower
represents and warrants to Lender as of the Effective Date and continuing
thereafter that:

 

6.1 AUTHORITY/ENFORCEABILITY. Each Borrower is in compliance, in all material
respects, with all laws and regulations applicable to its organization,
existence and transaction of business and has all necessary rights and powers
and organizational authority to borrow, own, improve and operate the Properties
and Improvements as contemplated by the Loan Documents.

 

6.2 BINDING OBLIGATIONS. Each Borrower is authorized to execute, deliver and
perform its obligations under the Loan Documents, and such obligations shall be
valid and binding obligations of such Borrower.

 

6.3

FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrowers have delivered to Lender all
formation and organizational documents of Borrowers, Guarantor and Indemnitor,
and each of their respective Constituent Entities, and all such formation and
organizational documents remain

 

  30    Loan No. 1015003



--------------------------------------------------------------------------------

  in full force and effect and have not been amended or modified since they were
delivered to Lender. Borrowers shall not and shall not allow Guarantor and
Indemnitor and any of their respective Constituent Entities to amend, supplement
or restate any of such formation and organizational documents if it would have a
Material Adverse Effect. Borrowers shall immediately provide Lender with copies
of any amendments, supplements or restatements of the formation or
organizational documents of any Borrower, Guarantor and Indemnitor. A true and
accurate organizational chart showing the direct and indirect owners of Borrower
is attached hereto as Schedule 6.3.

 

6.4 NO VIOLATION. Borrowers’ execution, delivery, and performance under the Loan
Documents do not: (a) require any consent or approval not heretofore obtained
under any partnership agreement, operating agreement, articles of incorporation,
bylaws or other document; (b) violate any governmental requirement applicable to
any Property and Improvements or any other statute, law, regulation or ordinance
or any order or ruling of any court or governmental entity; (c) conflict with,
or constitute a breach or default or permit the acceleration of obligations
under any agreement, contract, lease, or other document by which any Borrower is
or any Property and Improvements are bound or regulated; or (d) violate any
statute, law, regulation or ordinance, or any order of any court or governmental
entity.

 

6.5 COMPLIANCE WITH LAWS; USE. Borrowers have, and at all times shall have
obtained (when necessary and applicable), all permits, licenses, exemptions, and
approvals necessary to construct, occupy, operate and market the Properties and
Improvements, and shall maintain compliance with all governmental requirements
applicable to the Properties and Improvements and all Applicable Laws necessary
for the transaction of its business, other than de minimis non-compliance, and
shall require its lessees or licensees to do the same. Each Property is one or
more parcels, each lawfully created in compliance with all subdivision laws and
ordinances, and is in compliance with applicable zoning laws for the stated use
of the Property and Improvements as disclosed to Lender at the time of execution
hereof.

 

6.6 LITIGATION. Except as disclosed in Schedule 6.6 attached hereto, there are
no claims, actions, suits, or proceedings pending, or to any Borrower’s
knowledge threatened, against any Borrower or affecting any Property that could
have a Material Adverse Effect.

 

6.7 FINANCIAL CONDITION. The financial statements of Borrowers (including
operating statements for each Property) and Guarantor heretofore and hereafter
delivered to Lender by Borrowers or Guarantor are or will (i) be materially
complete and correct, (ii) present fairly and accurately the financial condition
of such party, (iii) disclose all liabilities that are required by the
Liquidation Basis Accounting (GAAP) consistently applied, to be reflected or
reserved against, and (iv) be prepared in accordance with the same accounting
standard used by Borrowers or Guarantor to prepare the financial statements
delivered to and approved by Lender in connection with the making of the Loan,
or other accounting standards approved by Lender. Since the date of such
financial statements, there has been no change in such financial condition which
could reasonably be expected to have a Material Adverse Effect, nor has any
asset or properties reflected on such financial statement been sold,
transferred, assigned mortgaged, pledged or encumbered which would have a
Material Adverse Effect, except as previously disclosed in writing by Borrowers
or Guarantor to Lender. Each Borrower acknowledges and agrees that Lender may
request and obtain additional information from third parties regarding any of
the above, including, without limitation, credit reports.

 

6.8 NO MATERIAL ADVERSE CHANGE. There has been no material adverse change in the
financial condition of any Borrower and/or Guarantor since the dates of the
latest financial statements furnished to Lender and, except as otherwise
disclosed to Lender in writing, no Borrower has entered into any material
transaction which is not disclosed in such financial statements and which could
have a Material Adverse Effect.

 

  31    Loan No. 1015003



--------------------------------------------------------------------------------

6.9 LOAN PROCEEDS AND ADEQUACY. The undisbursed Loan proceeds, together with
Borrowers’ Funds and all other sums provided by Borrowers are sufficient to
construct the Construction Improvements and Tenant Improvements in accordance
with the terms and conditions of this Agreement.

 

6.10 ACCURACY. To the best of each Borrower’s knowledge, all reports, documents,
instruments and written information delivered by Borrowers or Guarantor to
Lender in connection with the Loan, as of the date delivered: (i) are correct in
all material respects and sufficiently complete to give Lender accurate
knowledge of their subject matter thereof; and (ii) do not contain any material
misrepresentation of a material fact or omission of a material fact which
omission makes the provided information misleading in any material respect.

 

6.11 TAX LIABILITY. Each Borrower has filed all required federal, state, county
and municipal tax returns and has paid all taxes and assessments owed and
payable, and no Borrower has knowledge of any basis for any additional payment
with respect to any such taxes and assessments.

 

6.12 UTILITIES. All utility services, including, without limitation, gas, water,
sewage, electrical and telephone, necessary for the operation and occupancy of
each Property are available at or within the boundaries of such Property.

 

6.13 COMPLIANCE. Each Borrower is familiar with and in compliance with all
governmental requirements for the ownership, occupancy and operation of the
Properties and will conform to and comply with all governmental requirements and
the Plans and Specifications.

 

6.14 AMERICANS WITH DISABILITIES ACT COMPLIANCE. The Construction Improvements
have been designed and constructed and completed, and will hereafter be
maintained, and any Construction Improvements will be designed, constructed and
maintained, in compliance with all of the requirements of the ADA, and with any
and all similar Applicable Laws of the State where any such Property is located,
as each may be amended from time to time. Borrowers shall be responsible for all
ADA compliance costs.

 

6.15 BUSINESS LOAN. The Loan is a business loan transaction in the stated amount
solely for the purpose of carrying on the business of Borrowers and none of the
proceeds of the Loan will be used for the personal, family or agricultural
purposes of any Borrower.

 

6.16 TAX SHELTER REGULATIONS. Neither any Borrower nor Guarantor, nor any
subsidiary of any of the foregoing intends to treat the Loan or the transactions
contemplated by this Agreement and the other Loan Documents as being a
“reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4). If Borrowers, or any other party to the Loan determines to
take any action inconsistent with such intention, Borrowers will promptly notify
Lender thereof. If any Borrower so notifies Lender, Borrowers acknowledge that
Lender may treat the Loan as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and Lender will maintain the lists and other
records, including the identity of the applicable party to the Loan as required
by such Treasury Regulation.

 

6.17 FULL FORCE AND EFFECT. The Note and other Loan Documents are in full force
and effect without any defense, counterclaim, right or claim of set-off; all
necessary action to authorize the execution and delivery of this Agreement has
been taken.

 

6.18 NO SUBORDINATION. There is no agreement, indenture, contract or instrument
to which any Borrower is a party or by which any Borrower may be bound that
requires the subordination in right of payment of any of Borrowers’ obligations
under this Agreement to any other obligation of any Borrower.

 

  32    Loan No. 1015003



--------------------------------------------------------------------------------

6.19 PERMITS; FRANCHISES. Borrowers possesses, and will hereafter possess, all
permits, memberships, franchises, contracts and licenses required and all
trademark rights, trade names, trade name rights, patents, patent rights and
fictitious name rights necessary to enable it to conduct the business in which
it is now engaged without conflict with the rights of others.

 

6.20 OTHER OBLIGATIONS. Borrowers are not in default (beyond applicable notice
and cure periods) on any obligation for borrowed money, any purchase money
obligation or any other material lease, commitment, contract, instrument or
obligation, which default shall result in a loss, payment or liability in excess
of (i) $500,000 for all such defaults applicable to a single Property or
(ii) $1,500,000, in the aggregate for such defaults with respect to all the
Properties; provided, however, Borrowers will not be deemed to be in default if
Borrowers are engaged in and diligently pursuing in good faith proceedings
appropriate to contest the validity or amount of such obligation.

 

6.21 LEASES. The Schedule of Leases attached hereto as Schedule 6.22 is, as of
the date hereof, a true, accurate and complete list of all Leases.

 

6.22 MATERIAL CONTRACTS. As of the date hereof, no Material Contracts affect any
Property.

 

6.23 SANCTIONS. (a) No Person within the Borrowing Group is or will be a
Sanctioned Person; (b) no Person within the Borrowing Group is or will be
controlled by or is acting on behalf of a Sanctioned Person; (c) no Person
within the Borrowing Group is under investigation for an alleged breach of
Sanction(s) by a governmental authority that enforces Sanctions; (d) no Person
within the Borrowing Group will use any of the Loan proceeds for the purpose of:
(i) providing financing to or otherwise making funds directly or indirectly
available to any Sanctioned Person; or (ii) providing financing to or otherwise
funding any transaction which would be prohibited by Sanctions or would
otherwise cause the Lender or any other party to this Agreement, or any entity
affiliated with any such party, to be in breach of any Sanction; (e) no Person
within the Borrowing Group will fund any repayment of the Loan with proceeds
derived from any transaction that would be prohibited by Sanctions or would
otherwise cause the Lender or any other party to this Agreement, or any entity
affiliated with any such party, to be in breach of any Sanction; (f) Borrower
will ensure that appropriate controls and safeguards are in place to fully
comply with this Section and the Borrower will notify the Lender in writing not
more than three (3) Business Day after becoming aware of any breach of this
Section.

 

6.24 PROJECT INFORMATION. (a) The recitals described in this Agreement with
respect to the project are true and correct; (b) each Property includes, or will
include upon the Completion of construction, adequate on-site parking to comply
with Applicable Laws; (c) each the Property currently abuts and has paved access
to, or will have paved access to a completed and dedicated public thoroughfare;
(d) all water, sewer, natural gas (if applicable), electricity, refuse
collection and telephone service, and police and fire protection, necessary for
construction of the Construction Improvements, and operation of each Property
after Completion, are available or will be available upon the Completion of
construction, and Borrowers will cause such utilities to be installed and
connected to each Property, to the extent not already installed and connected;
and (e) no Borrower has knowledge that any archaeological ruins, discoveries or
specimens exist on any Property.

 

6.25

REAFFIRMATION AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES. Each request by
Borrowers for an advance under this Agreement shall constitute an affirmation on
the part of each Borrower that the representations and warranties contained in
this Agreement and the other Loan Documents given in connection with the Loan
are true and correct in all material respects (or, in the case of any
representation or warranty expressly qualified by materiality or Material
Adverse Effect, in all respects) on and as of such date of such borrowing with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (or, in the case of any representation or

 

  33    Loan No. 1015003



--------------------------------------------------------------------------------

  warranty expressly qualified by materiality or Material Adverse Effect, in all
respects) as of such earlier date. All representations and warranties made
herein shall survive the execution of this Agreement, the making of all advances
hereunder and the execution and delivery of all other documents and instruments
in connection with the Loan, so long as Lender has any commitment to lend to
Borrowers hereunder and until the Loan has been paid in full.

ARTICLE 7. REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING

SPECIAL PURPOSE ENTITY STATUS

 

7.1 REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING SPECIAL PURPOSE ENTITY
(“SPE”) STATUS. Each Borrower hereby represents, warrants and covenants to
Lender, with regard to each such Borrower, as follows:

 

  (a) Limited Purpose. The sole purpose to be conducted or promoted by any
Borrower since its organization is to engage in the following activities: (i) to
acquire, own, hold, lease, operate, manage, maintain, develop and improve, the
applicable Property and, if applicable, construct the Construction Improvements;
(ii) to enter into and perform its obligations under the Loan Documents;
(iii) to sell, transfer, service, convey, dispose of, pledge, assign, borrow
money against, finance, refinance or otherwise deal with each Property to the
extent permitted under the Loan Documents; and (iv) to engage in any lawful act
or activity and to exercise any powers permitted to limited liability companies
organized under the laws of the State of Delaware that are related or incidental
to and necessary, convenient or advisable for the accomplishment of the above
mentioned purposes.

 

  (b) Limitations on Debt, Actions. Except as expressly permitted in the Loan
Documents and notwithstanding anything to the contrary in any other document
governing the formation, management or operation of each Borrower, no Borrower
shall (i) guarantee any obligation of any Person, including any Affiliate, or
become obligated for the debts of any other Person or hold out its credit as
being available to pay the obligations of any other Person; (ii) engage,
directly or indirectly, in any business other than as required or permitted to
be performed under this Section 7.1; (iii) incur, create or assume any
indebtedness or liabilities other than (A) the Loan; (B) any Swap Agreement
between Borrower and Lender; (C) taxes applicable to the applicable Property;
(D) any Permitted Debt; and (E) tenant improvement and leasing commission
liability, which are not financed outside this Loan; (iv) make or permit to
remain outstanding any loan or advance to, or own or acquire any stock or
securities of, any Person, except that a Borrower may invest in those
investments permitted under the Loan Documents; (v) to the fullest extent
permitted by law, engage in any dissolution, liquidation, consolidation, merger,
sale or other transfer of any of its assets outside the ordinary course of
Borrower’s business; (vi) buy or hold evidence of indebtedness issued by any
other Person (other than cash or investment-grade securities); (vii) form,
acquire or hold any subsidiary (whether corporate, partnership, limited
liability company or other) or own any equity interest in any other entity;
(vii) own any asset or property other than the Properties and incidental
personal property necessary for the ownership or operation of the Properties; or
(viii) take any material action without the written approval of all members and
general partners, as applicable, whose approval is required by the
organizational documents of each Borrower.

 

  (c)

Separateness Covenants. In order to maintain its status as a separate entity and
to avoid any confusion or potential consolidation with any Affiliate, each
Borrower represents and warrants that in the conduct of its operations since its
organization has and will continue to observe the following covenants
(collectively, the “Separateness Provisions”): (i) maintain books and records
and bank accounts separate from those of any other Person; (ii) maintain its
assets in such a manner that it is not costly or difficult to segregate,
identify or ascertain such assets; (iii) comply with all organizational

 

  34    Loan No. 1015003



--------------------------------------------------------------------------------

  formalities necessary to maintain its separate existence; (iv) hold itself out
to creditors and the public as a legal entity separate and distinct from any
other entity; (v) maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person except that
Borrower’s assets may be included in a consolidated financial statement of its
Affiliate so long as appropriate notation is made on such consolidated financial
statements to indicate the separateness of each Borrower from such Affiliate and
to indicate that such Borrower’s assets and credit are not available to satisfy
the debts and other obligations of such Affiliate or any other Person, except as
contemplated by the Loan Documents; (vi) prepare and file its own tax returns
separate from those of any Person to the extent required by applicable law, and
pay any taxes required to be paid by applicable law; (vii) allocate and charge
fairly and reasonably any common employee or overhead shared with Affiliates;
(viii) not enter into any transaction with any Affiliate, except on an
arm’s-length basis on terms which are no less favorable than would be available
for unaffiliated third parties, and pursuant to written, enforceable agreements;
(ix) conduct business in its own name, and to the extent any Borrower uses
stationery, invoices or checks, use separate stationery, invoices and checks
bearing its own name; (x) not commingle its assets or funds with those of any
other Person; (xi) except as contemplated by the Loan Documents, not assume,
guarantee or pay the debts or obligations of any other Person; (xii) correct any
known misunderstanding as to its separate identity; (xiii) not permit any
Affiliate to guarantee or pay its obligations (other than limited guarantees and
indemnities set forth in the Loan Documents); (xiv) not make loans or advances
to any other Person; (xv) pay its liabilities and expenses out of and to the
extent of its own funds; (xvi) intentionally omitted; and (xvii) maintain
adequate capital in light of its contemplated business purpose, transactions and
liabilities; provided, however, that the foregoing shall only apply to the
extent that there is positive net cash flow at the Properties after the payment
of all operating expenses and debt service on the Loan, and shall not require
any equity owner to make additional capital contributions to Borrowers.

Failure of any Borrower to comply with any of the covenants contained in this
Section or any other covenants contained in this Agreement shall not affect the
status of such Borrower as a separate legal entity.

 

  (d) SPE Covenants in Borrower Organizational Documents. Each Borrower
covenants and agrees to incorporate the provisions contained in this Section
into such Borrower’s organizational documents and such Borrower agrees not to
amend, modify or otherwise change its organizational documents with respect to
the provisions of this Section without the prior written consent of the Lender.

ARTICLE 8. HAZARDOUS MATERIALS

 

8.1 HAZARDOUS MATERIALS INDEMNITY AGREEMENT. Simultaneously herewith, Borrowers
and Guarantor have executed and delivered to Lender the Hazardous Materials
Indemnity Agreement, which Hazardous Materials Indemnity Agreement is not
secured by the Security Instrument.

ARTICLE 9. COVENANTS OF BORROWERS

 

9.1

EXPENSES. Borrowers shall promptly pay Lender following receipt of written
request therefor all actual out-of-pocket costs and expenses incurred by Lender
in connection with: (a) the preparation of this Agreement, all other Loan
Documents and Other Related Documents contemplated hereby; (b) any modifications
and amendments, if any, of this Agreement, any of the Other Loan Documents or
any Other Related Documents; (c) the processing of any Borrower or Guarantor
requests made hereunder, under any of the other Loan Documents and under any
Other Related Document; (d) the enforcement or satisfaction by Lender of any of
Borrowers’

 

  35    Loan No. 1015003



--------------------------------------------------------------------------------

  obligations under this Agreement, the other Loan Documents and Other Related
Documents; or (e) otherwise protecting Lender’s interests under this Agreement,
any other Loan Document and any Other Related Documents, including, without
limitation, in connection with any “work-out” of the Loan or any bankruptcy,
insolvency, receivership, reorganization, rehabilitation, liquidation or other
similar proceeding in respect of any Loan Party or an assignment by any Loan
Party for the benefit of its creditors. For all purposes of this Agreement,
Lender’s costs and expenses shall include, without limitation, all (in each
case, reasonable except in the event a Default exists) appraisal fees, cost
engineering, monthly inspection fees, legal fees and expenses, accounting fees,
environmental consultant fees, auditor fees, recording taxes, recording fees,
filing fees, UCC filing fees and/or UCC vendor fees, flood certification vendor
fees, tax service vendor fees, and the cost to Lender of any title insurance and
endorsement premiums, title surveys, release and notary fees. Borrowers
recognizes and agree that formal written appraisals of the Property by a
licensed independent appraiser may be required by Lender’s internal procedures
and/or federal regulatory reporting requirements on an annual and/or specialized
basis and that Lender may, at its option, require inspection of the Property and
Construction Improvements by an independent supervising architect and/or cost
engineering specialist: (i) prior to each advance; (ii) at least once each month
during the course of construction even though no disbursement is to be made for
that month; (iii) upon completion of all Construction Improvements; and (iv) at
least annually thereafter; however such Appraisals shall be obtained at Lender’s
sole cost other than (A) the Appraisal obtained in connection with approval of
the Loan and approval of each option to extend the term of the Loan,
(B) Appraisal obtained by reason of any regulatory requirements imposed on
Lender, and (C) any Appraisal obtained during the existence of a Default. If any
of the services described above are provided by an employee of Lender or its
affiliates, Lender’s costs and expenses for such services shall be calculated in
accordance with Lender’s standard charge for such services.

 

9.2 ERISA COMPLIANCE. Borrowers shall at all times comply with the provisions of
the Employment Retirement Income Security Act of 1974, as amended from time to
time, including all regulations promulgated and case law thereunder (“ERISA”)
with respect to any retirement or other employee benefit plan to which it is a
party as employer, and as soon as possible after any Borrower knows, or has
reason to know, that any Reportable Event (as defined in ERISA) with respect to
any such plan of such Borrower has occurred, it shall furnish to Lender a
written statement setting forth details as to such Reportable Event and the
action, if any, which Borrower proposes to take with respect thereto, together
with a copy of the notice of such Reportable Event furnished to the Pension
Benefit Guaranty Corporation.

 

9.3 LEASING. Borrowers shall use commercially reasonable efforts to maintain all
leasable space in the Properties leased at no less than fair market rental
rates.

 

9.4 APPROVAL OF LEASES. No Borrower shall execute any Lease (including any
renewals or material modifications or amendments) for all or any part of any
Property unless same is an Approved Lease. Except for Deemed Approved Leases,
Lender shall approve or disapprove any proposed Lease submitted by a Borrower
within ten (10) days after such Borrower has submitted to Lender each of the
following (collectively, the “Approval Information”): (i) a written request for
approval, (ii) the proposed form of Lease (with any changes from the Approved
Lease Form marked or redlined), and (iii) financial and background information
regarding the proposed tenant and such other information reasonably requested by
Lender. Provided no Default exists, any action with respect to any proposed
Lease requiring Lender’s consent shall be deemed approved by Lender if Lender
does not approve or disapprove any requested action within ten (10) Business
Days after receipt by Lender of the Approval Information. Any such notice given
by a Borrower under this Section 9.4 shall include in large, bold text: “THIS IS
A REQUEST FOR LEASE APPROVAL. IF YOU DO NOT RESPOND WITHIN TEN (10) BUSINESS
DAYS, YOU SHALL BE DEEMED TO HAVE APPROVED THIS REQUEST.” All Lease terminations
(i) effective prior to the Lease expiration date or (ii) triggered for reasons
other than an uncured default thereunder shall be subject to the prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed. Any material change to the Approved Lease Form shall be subject to
the prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

  36    Loan No. 1015003



--------------------------------------------------------------------------------

9.5 SNDA Delivery. In the event Lender requires a subordination, non-disturbance
and attornment agreement in a form acceptable to Lender (“SNDA”) in connection
with any one or more Leases of any Property, Borrowers shall use commercially
reasonably efforts to deliver to Lender in recordable form, with property notary
acknowledgements attached, the executed, unmodified originals of any such SNDA
within thirty (30) days of Lender’s request for same. Each Borrower hereby
acknowledges that Lender’s delivery of any such SNDA to a Borrower for execution
shall be deemed equivalent to Lender’s written notice requesting the same of
Borrowers.

 

9.6 DISTRIBUTIONS. In no event shall any operating income of any Borrower be
distributed to any partner, venturer, member or equity investor of Borrower
during the occurrence and continuance of a Default. Notwithstanding the
foregoing, in the event any fees are not paid under the Advisory Agreement
during the occurrence and continuance of a Default by reason of this Section
(“Unpaid Advisory Fees”), then upon the cure of such Default, as confirmed by
Lender acting reasonably in writing, Borrowers may make distributions pursuant
to the terms herein.

 

9.7 SUBDIVISION MAPS. Prior to recording any final map, plat, parcel map, lot
line adjustment or other subdivision map of any kind covering any portion of any
Property (collectively, “Subdivision Map”), Borrowers shall submit such
Subdivision Map to Lender for Lender’s review and approval, which approval shall
not be unreasonably withheld. Within ten (10) Business Days after Lender’s
receipt of such Subdivision Map, Lender shall provide Borrowers written notice
if Lender disapproves of said Subdivision Map. Lender shall be deemed to have
approved the Subdivision Map if such notice is not provided to Borrowers. Within
five (5) Business Days after Lender’s request, Borrowers shall execute,
acknowledge and deliver to Lender such amendments to the Loan Documents as
Lender may reasonably require to reflect the change in the legal description of
such Property resulting from the recordation of any Subdivision Map. In
connection with and promptly after the recordation of any amendment or other
modification to any Security Instrument recorded in connection with such
amendments, Borrowers shall deliver to Lender, at Borrowers’ sole expense, a
title endorsement to the Title Policy in form and substance satisfactory to
Lender insuring the continued first priority lien of such Security Instrument.
Subject to the execution and delivery by Borrower of any documents required
under this Section, Lender shall, if required by applicable law, sign any
Subdivision Map approved, or deemed to be approved, by Lender pursuant to this
Section. For avoidance of doubt, Lender hereby approves the proposed lot line
adjustment of the Bluegrass Valley II Property.

 

9.8

SECURITY DEPOSITS. Borrowers shall deposit into an account with and, to the
extent permitted by Applicable Laws, controlled by Lender (the “Security Deposit
Account”) security deposits under Approved Leases. As additional security for
Borrowers’ performance under the Loan Documents, to the extent permitted by law,
each Borrower hereby irrevocably pledges and assigns to Lender all monies at any
time deposited in the Security Deposit Account, subject to tenant’s rights in
and to the deposits under Approved Leases. Provided there is no Default by any
Borrower in existence, Borrowers may withdraw funds from the Security Deposit
Account for application as permitted under the applicable Approved Lease and to
cover any amounts which Borrowers certify in writing to Lender are recoverable
from the applicable tenant’s security deposit. Notwithstanding the foregoing,
from time to time Lender may require an accounting from Borrowers of funds in
the Security Deposit Account, and in the event that Borrowers’ accounting
discloses a balance in the Security Deposit Account less than the aggregate
amount of security deposits collected (less any amounts legitimately applied in
accordance with this Section 9.8), Borrowers shall promptly, but in any event
within five (5) Business Days and prior to any further withdrawals from the
Security Deposit Account by Lender, fund additional monies into the Security
Deposit Account such that no discrepancy remains. Upon satisfaction of the Loan
in full, any tenant security deposits held by Lender shall be returned to
Borrowers. Upon a Partial Release, any tenant security deposits held by Lender
with respect to the Property or Properties subject to the Partial Release shall
be returned to Borrowers. In addition, following termination of

 

  37    Loan No. 1015003



--------------------------------------------------------------------------------

  any Approved Lease, provided a Default does not then exist, any tenant
security deposits held by Lender with respect to such terminated Approved Lease
may be withdrawn by Borrowers to the extent that Borrowers are obligated to
return same to tenant; provided, however, if a Default exists, Borrowers shall
not have the right to withdraw such amounts directly, but may request a
withdrawal of any tenant security deposits held by Lender with respect to such
terminated Approved Lease and Lender shall either (i) make such funds available
to Borrowers for return to the applicable tenant or (ii) return such funds
directly to the tenant. Each Borrower hereby represents to and for the benefit
of Lender that nothing contained in this Section 9.8 conflicts with the terms of
any Approved Lease.

 

9.9 GOVERNMENTAL COMPLIANCE. Each Borrower shall comply (and shall cause its
respective Property to comply) with all Applicable Laws other than de minimis
non-compliance.

 

9.10 ASSIGNMENT. Without the prior written consent of Lender and except as
otherwise provided with respect to Permitted Transfers, no Borrower shall assign
such Borrower’s interest under any of the Loan Documents, or in any monies due
or to become due thereunder, and any assignment without such consent shall be
void. In this regard, each Borrower acknowledges that Lender would not make this
Loan except in reliance on Borrowers’ expertise, reputation, prior experience in
developing and constructing commercial real property, Lender’s knowledge of
Borrowers, and Lender’s understanding that this Agreement is more in the nature
of an agreement involving personal services than a standard loan where Lender
would rely on security which already exists.

 

9.11 MANAGEMENT AND LEASING OF PROPERTIES. Subject to the last sentence of this
Section 9.11, without the prior written consent of Lender, no Borrower shall
enter into any agreement providing for the management, leasing or operation of
any Property. Without the prior written consent of Lender, no Borrower shall
terminate or materially amend the Management Agreement or any Listing Agreement
required to be approved by Lender. Notwithstanding the foregoing, a Borrower may
enter into without the consent of Lender an agreement for the leasing of a
Property if such agreement is terminable without cause, payment or penalty upon
thirty (30) days or less notice and following the execution of such agreement
such Borrower shall not amend any such criteria.

 

9.12 SUBORDINATION OF MANAGEMENT AGREEMENT. Borrowers shall cause each Manager
that enters into a Management Agreement to enter into a Management Agreement
Subordination to subordinate such Management Agreement to the Loan and
collaterally assign such Management Agreement to Lender. Any such agreement
shall provide that Lender may terminate the Management Agreement without payment
of termination fees, liquated damages or penalty upon the occurrence of (a) a
Default or (b) a foreclosure of the applicable Security Instrument or the
acceptance by Lender of a deed in lieu of foreclosure.

 

9.13 SUBORDINATION OF LISTING AGREEMENT. Borrowers shall cause each Listing
Agent that enters into a Listing Agreement to enter into a Listing Agreement
Subordination to subordinate such Listing Agreement to the Loan and collaterally
assign such Listing Agreement to Lender, unless such Listing Agreement is
terminable without cause, payment or penalty upon thirty (30) days or less
notice. Any such agreement shall provide that Lender may terminate the Listing
Agreement without payment of termination fees, liquated damages or penalty upon
the occurrence of (a) a Default or (b) a foreclosure of the Security Instrument
or the acceptance by Lender of a deed in lieu of foreclosure.

 

9.14

MANAGER. Each Borrower warrants, represents and agrees that it shall cause any
Manager retained with respect to one or more Properties to operate, administer,
manage and lease such applicable Properties in a commercially first class
manner. Each Borrower warrants and represents that any existing Manager or any
future Manager has or will have expertise in operating, managing, administering
and leasing office building properties similar to the Property or Properties
such Manager manages. In addition, each Borrower covenants and agrees that in no
event shall such Borrower amend, modify, assign or terminate the terms and
provisions of any

 

  38    Loan No. 1015003



--------------------------------------------------------------------------------

  Management Agreement (nor any of its rights thereunder) without the Lender’s
prior written consent. Each Borrower covenants and agrees to promptly provide to
Lender a copy of any such amendment, modification, assignment or termination.

 

9.15 DEVELOPMENT OF PROPERTIES. Except for the Development Agreements, no
Borrower shall enter into any agreement providing for the development of any
Property without Lender’s prior written consent. Without the prior written
consent of Lender, Borrower shall not terminate or materially amend any
Development Agreement or any development agreement approved by Lender.

 

9.16 SWAP AGREEMENTS. If any Borrower enters into any Swap Agreement with
Lender, such Borrower shall, upon receipt from Lender, execute promptly all
documents evidencing such transaction. If at any time any Borrower enters into a
Swap Agreement in connection with the Loan, then such Borrower shall assign its
rights to payment under such Swap Agreement to Lender as additional security for
the Loan pursuant to a collateral assignment of interest rate protection
agreement in form and content reasonably acceptable to Lender.

 

9.17 SUBORDINATION OF DEVELOPMENT AGREEMENT. Borrowers shall cause each
Developer that enters into a Development Agreement with respect to the Bluegrass
Valley II Property or the Lehigh Valley II Property or any new Development
Agreement with respect to a Property or Properties after the Effective Date to
enter into a Development Agreement Subordination to subordinate such Development
Agreement to the Loan and collaterally assign such Development Agreement to
Lender. Any such agreement shall provide that Lender may terminate the
Development Agreement without payment of termination fees, liquated damages or
penalty upon the occurrence of (a) a Default or (b) a foreclosure of the
applicable Security Instrument or the acceptance by Lender of a deed in lieu of
foreclosure.

 

9.18 PROPERTY TRANSFERS.

 

  (a) Prohibited Property Transfers. Borrower shall not cause or permit any
Transfer of all or any part of any Property (collectively, a “Prohibited
Property Transfer”), including, without limitation, (i) a lease of all or a
material part of any Property for any purpose other than actual occupancy by a
space tenant; and (ii) the Transfer of all or any part of a Borrower’s right,
title and interest in and to any Lease or Lease payments.

 

  (b) Permitted Property Transfers. Notwithstanding the foregoing, none of the
following Transfers shall be deemed to be a Prohibited Property Transfer: (i) a
Permitted Transfer or other Transfer, which is expressly permitted under this
Agreement (including pursuant to Section 2.12 above); (ii) a Lease which is
permitted under the terms of the Loan Documents; (iii) the sale of inventory in
the ordinary course of business.

 

9.19 EQUITY TRANSFERS.

 

  (a)

Prohibited Equity Transfers. Borrower shall not cause or permit any Transfer of
any direct or indirect legal or beneficial interest in a Restricted Party
(collectively, a “Prohibited Equity Transfer”), including without limitation,
(i) if a Restricted Party is a corporation, any merger, consolidation or other
Transfer of such corporation’s stock or the creation or issuance of new stock in
one or a series of transactions; (ii) if a Restricted Party is a limited
partnership, limited liability partnership, general partnership or joint
venture, any merger or consolidation or the change, removal, resignation or
addition of a general partner, managing member or non-member manager or the
Transfer of the partnership interest of any general or limited partner or any
profits or proceeds relating to such partnership interests or the creation or
issuance of new limited partnership interests; (iii) if a Restricted Party is a
limited liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or any profits or proceeds relating to

 

  39    Loan No. 1015003



--------------------------------------------------------------------------------

  such membership interest, or the Transfer of a non-managing membership
interest or the creation or issuance of new non-managing membership interests;
or (iv) if a Restricted Party is a trust, any merger, consolidation or other
Transfer of any legal or beneficial interest in such Restricted Party or the
creation or issuance of new legal or beneficial interests.

 

  (b) Permitted Equity Transfers. Notwithstanding the foregoing or any other
provision hereunder to the contrary, the following equity transfers shall be
permitted and shall not be deemed Prohibited Equity Transfers (and each shall be
permitted hereunder without the consent of Lender or the payment of any
assumption fee), provided, (x) any of the applicable conditions set forth in
this Section 9.19(b) are complied with by Borrower, and (y) Borrower pays all of
Lender’s reasonable out of pocket costs and expenses, including, without
limitation, all reasonable attorneys’ fees, in connection therewith.

 

  (1) any direct or indirect transfer of any membership interest in Holdco to
IPT or an Affiliate thereof;

 

  (2) upon the consummation of the Spin-Off, any direct transfer of any
membership interest in Holdco to the Trust; or

 

  (3) any transfer occurring by inheritance, devise, bequest, will, intestate
succession or by operation of law upon the death of a natural person who is a
beneficiary of the Trust; provided that a beneficiary of the Trust shall be
allowed to assign or transfer a beneficial interest held by a tax-qualified
employee retirement plan or account (including a regular IRA, a Keogh plan or a
401(k) plan) to the plan participant or account owner, but only if and to the
extent that (x) a distribution from the plan or account is required to be made
in order to satisfy the required minimum distribution (“RMD”) provisions
applicable to such plan or account, and (y) such RMD requirements cannot be
satisfied by distributing other assets from such plan or account, or from other
accounts of such account owner; and further provided, that the executor or
administrator of the estate of a beneficiary may mortgage, pledge, grant a
security interest in, hypothecate or otherwise encumber, the beneficial interest
held by the estate of such beneficiary if necessary in order to borrower money
to pay estate, succession or inheritance taxes or the expenses of administering
the estate of the beneficiary.

 

  (c) SPE Status. Nothing contained in this Section shall be construed to permit
any Transfer which would result in a breach of any representation, warranty or
covenant of any Borrower under Article 7.

 

9.20 CERTIFICATES OF OWNERSHIP. Borrowers shall deliver to Lender, at any time
and from time to time (provided there is no Default, no more than once in a
twelve (12) month period), not more than five (5) days after Lender’s written
request therefor, a certificate, in form acceptable to Lender, signed and dated
by each Borrower, listing the names of all Persons holding direct or indirect
legal or beneficial interests in the Property and Improvements or any Restricted
Party and the type and amount of each such interest; provided, however, such
certificate shall not be required to list the names of any limited partners,
non-managing members or beneficiaries of the Trust.

 

9.21 ACCOUNTS AND CASH FLOW.

 

  (a) Each Borrower shall, simultaneously herewith, establish an Operating
Account, into which the respective Borrower shall deposit all revenues, income,
sales proceeds, insurance proceeds, rents, refunds, reimbursements or other
amounts or proceeds of any kind whatsoever generated by the Properties.

 

  40    Loan No. 1015003



--------------------------------------------------------------------------------

  (b) Until deposited into the Operating Account, any Gross Operating Income and
other revenue from the Properties held by Borrowers, which are received by or on
behalf of or credited to Borrowers after the date hereof, shall be deemed to be
collateral and shall be held in trust by it for the benefit, and as the
property, of Lender pursuant to the Security Instruments and shall not be
commingled with any other funds or property of Borrowers.

 

  (c) Provided no Default exists, amounts deposited into the Operating Account
may be transferred at the discretion of Borrower to the Master Operating Account
each Business Day.

 

  (d) During the existence of a Default, all Gross Operating Income shall be
deposited directly into the Lockbox Account in accordance with the Borrowers
Cash Management Agreement and the Guarantor Cash Management Agreement.

 

  (e) Borrowers shall at all times remain responsible to pay debt and operating
expenses of each Property, whether or not there are sufficient funds in the
Master Operating Account or any Operating Account to pay such costs and
expenses.

 

9.22 ADDITIONAL DEBT AND SEPARATE GUARANTY. Without the prior written consent of
Lender, no Borrower shall:

 

  (a) incur, create or assume any indebtedness or liabilities, other than:

 

  (i) the Loan;

 

  (ii) any Swap Agreement entered into in accordance with the terms of this
Agreement; and

 

  (iii) any Permitted Debt; or

 

  (b) directly or indirectly guaranty the obligations of any other person or
entity, or become obligated for the debts of any other person or entity, or hold
out its credit as being available to pay the obligations of any other person or
entity.

No debt other than the Loan or any Swap Agreement between Borrowers and Lender
may be secured by any Property or any direct or indirect interest in Borrower,
whether senior, subordinate or pari passu.

 

9.23 EXISTENCE. Each Borrower shall preserve and maintain its existence; conduct
its business in an orderly, efficient, and regular manner; and comply in all
materials respects with the requirements of all applicable laws, rules,
regulations and orders of a governmental authority.

 

9.24 TAXES AND OTHER LIABILITIES. Each Borrower shall pay and discharge when due
any and all indebtedness, obligations, assessments and taxes, both real and
personal, owed by or relating to such Borrower and such Borrower’s properties
(including federal and state income taxes), except as such Borrower may in good
faith contest or as to which a bona fide dispute may arise, provided provision
is made to the satisfaction of Lender for eventual payment thereof in the event
that it is found that the same is an obligation of such Borrower.

 

9.25

NOTICE. Upon any Borrower’s receipt of notice or obtaining actual knowledge
thereof, Borrowers shall promptly give notice in writing to Lender of: (a) any
material litigation pending or threatened in writing against Borrower (that
would not, in either case, be covered in all material respects by Borrowers’
insurance policies); (b) the occurrence of any breach or uncured default in the
payment or performance of any material obligation owing by any Borrower to any
person or entity, other than Lender; (c) any change in the name of any Borrower
and any change in its

 

  41    Loan No. 1015003



--------------------------------------------------------------------------------

  identity or organizational structure; (d) any uninsured or partially uninsured
loss through fire, theft, liability damage; or (e) any termination or
cancellation of any insurance policy which any Borrower is required herein to
maintain.

 

9.26 ACTIONS TO MAINTAIN PROPERTY. Borrowers shall:

 

  (a) Keep each Property in good repair and condition. Borrowers shall make, or
cause to be made, any repairs, renewals and replacements, renovations or capital
improvements to each Property in a good and workmanlike manner, free of defects
and liens, substantially in accordance with the applicable plans and
specifications and in compliance will all applicable laws, regulations and
requirements;

 

  (b) Not initiate or acquiesce to a zoning change of any Property without prior
notice to, and prior written consent from, Lender;

 

  (c) Not allow material changes in the stated use of any Property from that
disclosed to Lender at the time of execution hereof without prior notice to, and
prior written consent from, Lender; and

 

  (d) Comply with all governmental requirements and the applicable Plans and
Specifications in all material respects with respect to the development of the
Construction Properties and construction of the Construction Improvements.

 

9.27 MATERIAL CONTRACTS. Except as expressly required under this Agreement,
Borrowers shall not do any of the following without the Lender’s prior written
consent (not to be unreasonably withheld): (i) enter into any Material Contract;
(ii) reduce or extend the term of, increase the charges or fees payable by such
party under, decrease the charges or fees payable to such party under, or
otherwise modify or amend in any respect, any Material Contract;
(iii) surrender, modify, restate or otherwise amend in any material respect, or
terminate, any Material Contract; or (iv) breach any provision of any Material
Contract. Borrowers shall promptly deliver to Lender copies of any material
notices or default notices given to Borrowers pursuant to any Material Contract.

 

9.28 INSURANCE. Borrowers shall maintain and keep in force the insurance
policies and coverages contemplated by and in accordance with Article 5 above.

 

9.29 FURTHER ASSURANCES. Upon Lender’s request and at Borrowers’ sole cost and
expense, Borrowers shall, and shall cause any Affiliate party thereto, if any,
to execute, acknowledge and deliver any other instruments, including replacement
promissory notes, guaranties and other loan documents, and perform any other
acts necessary, desirable or proper, as reasonably determined by Lender, to
correct clerical errors or omissions in any loan closing documentation, to
replace any lost or destroyed loan closing documentation, or to carry out the
purposes of this Agreement and the other Loan Documents or to perfect and
preserve any liens created by the Loan Documents. This obligation shall survive
any foreclosure or deed in lieu of foreclosure of any Property.

ARTICLE 10. REPORTING COVENANTS

 

10.1 FINANCIAL INFORMATION. Within ninety (90) days after each Borrower’s and
Guarantor’s fiscal year end, each such Borrower and Guarantor shall deliver to
Lender (a) financial statements reasonably acceptable in form to Lender
(including a statement of net assets and changes in net assets in accordance
with the Liquidation Basis Accounting (GAAP) consistently applied, together with
supporting property and mortgage debt schedules, for the Borrowers and
Guarantor; (b) a yearly business plan and (c) if required by Lender, financial
and/or cash flow projections for the ensuing twelve (12) months.

 

  42    Loan No. 1015003



--------------------------------------------------------------------------------

10.2 TAX RETURNS. If required by Lender, Borrowers shall deliver to Lender
within fifteen days of filing or on October 31st of each year, whichever is
earlier, complete copies of federal and state tax returns for each Borrower and
Guarantor, together with all applicable schedules thereto, each of which shall
be signed and certified by an authorized officer of the each Borrower and
Guarantor, as applicable, to be true and complete copies of such returns. In the
event an extension is filed, a copy of the extension shall be delivered to
Lender within thirty (30) days from filing.

 

10.3 BOOKS AND RECORDS. Borrowers shall maintain complete books of account and
other records for the Properties and for disbursement and use of the proceeds of
the Loan and Borrowers’ Funds, and the same shall be available for inspection
and copying by Lender upon reasonable prior notice.

 

10.4 REPORTS. Within ten (10) Business Days of Lender’s request, Borrowers shall
deliver to Lender other information reasonably requested by Lender, all in form
and substance acceptable to Lender, with respect to the Properties.

 

10.5 LEASING REPORTS. Borrowers shall deliver to Lender, within twenty (20) days
after each fiscal quarter end, leasing status reports, and rent rolls with
respect to each Property, each in form and substance satisfactory to Lender.

 

10.6 OPERATING STATEMENTS FOR PROPERTIES. Until such time as the Note is paid in
full, each Borrower shall deliver to Lender within twenty (20) days after each
calendar quarter end (other than year end statements, which shall be provided
within sixty (60) days of year end), an “operating statement” for each Property
in form and substance reasonably acceptable to Lender.

 

10.7 PROJECTED FINANCIAL STATEMENTS AND OTHER INFORMATION. Prior to any
calculation of any Outstanding Amount Debt Yield, Borrowers shall deliver to
Lender such projections, proforma financial statements, rent roll and other
information requested by Lender required to make such determinations no later
than ten (10) Business Days prior to the applicable Determination Date.

ARTICLE 11. DEFAULTS AND REMEDIES

 

11.1 DEFAULT. The occurrence of any one or more of the following shall
constitute an event of default (“Default”) under this Agreement and the other
Loan Documents:

 

  (a) Monetary. Borrowers’ failure to pay (i) any principal or interest payments
under the Note when due, (ii) any other sums required by any of the Loan
Documents to be paid on the Maturity Date, or (iii) any other sums payable under
any of the Loan Documents when due, and such failure continues for ten (10) days
after written notice from Lender to Borrowers of such failure; or

 

  (b) Performance of Obligations. Any Borrower’s failure to perform any
obligation in addition to those in Section 11.1(a) above under any of the Loan
Documents, and the continuation of such failure for forty-five (45) days after
written notice thereof from Lender to Borrowers; provided, however, that if a
different cure period is provided herein or in any of the other Loan Documents
for the remedy of such failure, such Borrower’s failure to perform will not
constitute a Default until such date as the specified cure period expires;
provided, however, if such failure cannot be cured or remedied with such
forty-five (45) day period or other applicable period, but such Borrower has
commenced the cure or remedy of such failure within such applicable period and
thereafter diligently and continuously prosecutes such cure or remedy, then such
Borrower shall be entitled to a reasonable period of time (not to exceed one
hundred twenty (120) days) to cure or remedy such failure; or

 

  43    Loan No. 1015003



--------------------------------------------------------------------------------

  (c) Construction; Use. (i) There is any material deviation in the work of
construction from the Plans and Specifications or governmental requirements or
the appearance or use of defective workmanship or materials in constructing each
Construction Improvements project, and Borrower fails to remedy the same to
Lender’s satisfaction within twenty (20) days of Lender’s written demand to do
so; provided, however, if such cure cannot be cured or remedied within such
twenty (20) day period, but Borrower has commenced the cure or remedy of such
failure within such applicable period, and thereafter diligently and
continuously prosecutes such cure or remedy, then Borrowers shall be entitled to
a reasonable period of time (not to exceed sixty (60) days) to cure or remedy
such failure; or (ii) there is a cessation of construction of the Improvements
prior to completion for a continuous period of more than twenty (20) days
(except as caused by an event of force majeure for which a longer delay may be
permitted under Article 4); or (iii) the construction of the Improvements, or
the sale or leasing of any of the Improvements in accordance with the Loan
Documents is prohibited, enjoined or delayed for a continuous period of more
than thirty (30) days; or (iv) utilities or other public services necessary for
the full occupancy and utilization of the Property and Improvements are
curtailed for a continuous period of more than thirty (30) days; or

 

  (d) Liens, Attachment; Condemnation. (i) The recording of any lien affidavit
against any Property or the giving to any Borrower of any notice of unpaid
claims for work, material or specially fabricated items or of a contractual
retainage claim relating to any Property and the continuance of such lien claim
or notice unless Borrowers shall have, within thirty (30) days after such
recordation or notice thereof or five (5) days after Lender’s demand therefor,
whichever first occurs, either (A) contests same in a manner and with such
assurances thereof that are reasonably acceptable to Lender, (B) discharges,
releases or satisfies same, (C) provides for payment thereof in a manner
satisfactory to Lender, or (ii) the condemnation, seizure or appropriation of,
or occurrence of an uninsured casualty (except if Borrowers are able to restore
same at its sole expense and for which such funds have been deposited into the
Guarantor Reserve Account) with respect to any material portion of such
Property; or (iii) the sequestration or attachment of, or any levy or execution
upon any of the Property or Improvements, any other collateral provided by a
Borrower under any of the Loan Documents, any monies in the Account, or any
substantial portion of the other assets of any Borrower, which sequestration,
attachment, levy or execution is not released, expunged or dismissed prior to
the earlier of thirty (30) days or the sale of the assets affected thereby; or

 

  (e) Representations and Warranties. Any representation, warranty, certificate
or other written statement (financial or otherwise) made or furnished by or, in
the case of any financial statements of a Borrower or Guarantor, on behalf of a
Borrower or Guarantor, to Lender under or in connection with any of the Loan
Documents shall be false, incorrect, incomplete or misleading in any material
respect when made or furnished; or

 

  (f) Voluntary Bankruptcy; Insolvency; Dissolution. (i) The filing of a
petition by any Borrower or Guarantor for relief under the Bankruptcy Code, or
under any other present or future state or federal law regarding bankruptcy,
reorganization or other debtor relief law; (ii) the filing of any pleading or an
answer by any Borrower or Guarantor in any involuntary proceeding under the
Bankruptcy Code or other debtor relief law which admits the jurisdiction of the
court or the petition’s material allegations regarding such Borrower’s or
Guarantor’s insolvency; (iii) a general assignment by any Borrower or Guarantor
for the benefit of creditors; or (iv) any Borrower or Guarantor applying for, or
the appointment of, a receiver, trustee, custodian or liquidator of Borrower or
any of its property which receiver, trustee, custodian or liquidator is not
discharged within ninety (90) days after the appointment; or

 

  (g)

Involuntary Bankruptcy. The failure of any Borrower or Guarantor to effect a
full dismissal of any involuntary petition under the Bankruptcy Code or under
any other

 

  44    Loan No. 1015003



--------------------------------------------------------------------------------

  debtor relief law that is filed against such Borrower or Guarantor in any way
restrains or limits such Borrower, Guarantor or Lender regarding the Loan, any
Property, prior to the earlier of the entry of any court order granting relief
sought in such involuntary petition, or ninety (90) days after the date of
filing of such involuntary petition; or

 

  (h) General Partners of Borrower, Guarantor and Indemnitor. The occurrence of
any of the events specified in Sections 11.1(f) or 11.1(g) as to any general
partner of Borrower, Guarantor or Indemnitor; or

 

  (i) Change In Management or Control.

 

  (i) Except for any Permitted Transfer, the occurrence of any material
management or organizational change in any Borrower or in the managing member of
any Borrower, including, without limitation, any partnership, joint venture,
manager or member dispute which would reasonably be expected to have a Material
Adverse Effect;

 

  (ii) Following the occurrence of the Spin-Off, the Trust shall cease to be the
managing member of Guarantor;

 

  (iii) Except for any Permitted Transfer, any Person other than Holdco, is or
becomes the owner, directly or indirectly, of more than 10.0% of the total
voting power of the then outstanding voting stock of the Trust; or

 

  (iv) During any twelve (12) month period, individuals who at the beginning of
such period constituted the board of trustees of the Trust (the “Board”)
(together with any new trustee whose election by the Board or whose nomination
for election by the shareholders of Trust was approved by a vote of at least a
majority of the trustees of the Board then in office who either were trustees of
the Board at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason (other than death or
disability) to constitute a majority of the trustees of the Board then in
office.

 

  (j) Loss of Priority. The failure at any time of any Security Instrument to be
a valid lien upon a Property or any portion thereof, other than as a result of
any release or reconveyance of such Security Instrument with respect to all or
any portion of such Property pursuant to the terms and conditions of this
Agreement, prior and superior to all other liens and encumbrances thereon except
those approved by Lender in writing; or

 

  (k) Hazardous Materials. The discovery of any significant Hazardous Materials
in, on or about any Property subsequent to the Effective Date. Any such
Hazardous Materials shall be “significant” for this purpose if said Hazardous
Materials, in Lender’s reasonable discretion, have a materially adverse impact
on the value of such Property; or

 

  (l) Transfer. If a Transfer, other than a Permitted Transfer, occurs without
Lender’s prior written approval; or

 

  (m) Transfer of Assets. The sale, assignment, pledge, hypothecation, mortgage
or transfer of assets of any Borrower or Guarantor other than in the ordinary
course of business of said entity or in connection with a Permitted Transfer; or

 

  (n) Default Under Unsecured Hazardous Materials Indemnity Agreement. The
occurrence and continuance of a default (subject to any cure or grace period
applicable thereto) under that certain Hazardous Materials Indemnity Agreement
(Unsecured) executed by Indemnitor in connection with the Loan, in favor of
Lender, and dated of even date herewith, including without limitation,
Indemnitor’s failure to perform any covenant, condition or obligation
thereunder; or

 

  45    Loan No. 1015003



--------------------------------------------------------------------------------

  (o) Default Under Guaranty. The occurrence and continuance of a default
(subject to any cure or grace period applicable thereto) under any guaranty now
or hereafter executed in connection with the Loan, including without limitation,
Guarantor’s failure to perform any covenant, condition or obligation thereunder;
or

 

  (p) Default Under Swap Agreement. An “Event of Default” (subject to any cure
or grace period applicable thereto) occurs under any Swap Agreement (as defined
therein) between any Borrower and Lender; or

 

  (q) Violation of Separate Purpose Entity Provisions. The occurrence and
continuance of any default in the observance of the Separateness Provisions
applicable to Borrowers which Lender, in its reasonable judgment, determines
would reasonably be expected to cause a substantive consolidation of any
Borrower in a bankruptcy proceeding; or

 

  (r) Breach of Sanctions Provision. The failure of any representation or
warranty of any Borrower, or any Borrower’s failure to perform or observe any
covenant, contained in Section 6.23.

 

11.2 ACCELERATION UPON DEFAULT; REMEDIES. Upon the occurrence of any Default
specified in this Article 11, Lender may, at its sole option, declare all sums
owing to Lender under the Note, this Agreement and the other Loan Documents
immediately due and payable after which such sums shall, at Lender’s option,
bear interest at the Default Rate (as defined in the Note), provided, however,
that all sums owing to Lender under the Note, this Agreement and the other Loan
Documents shall automatically become immediately due and payable upon the
occurrence of any of the Defaults listed in Sections 11.1(f), 11.1(g) and
11.1(h), after which such sums shall bear interest at the Default Rate (as
defined in the Note). Upon any such acceleration, (i) Lender may, in addition to
all other remedies permitted under the Note, this Agreement and the other Loan
Documents and at law or equity, apply any and all sums in the Account to the
sums owing under the Loan Documents; and (ii) and any and all obligations of
Lender to fund further disbursements under the Loan shall terminate at Lender’s
sole option.

 

11.3 DISBURSEMENTS TO THIRD PARTIES. Upon the occurrence of a Default occasioned
by Borrower’s failure to pay money to a third party as required by this
Agreement, Lender may but shall not be obligated to make such payment from the
Loan proceeds, Borrowers’ Funds, other funds of Lender or any amounts in deposit
accounts maintained by Borrower with Lender. If such payment is made from
proceeds of the Loan or from Borrowers’ Funds, Borrowers shall immediately
deposit with Lender, upon written demand, an amount equal to such payment. If
such payment is made from funds of Lender, Borrowers shall immediately repay
such funds upon written demand of Lender. In either case, the Default with
respect to which any such payment has been made by Lender shall not be deemed
cured until such deposit or repayment (as the case may be) has been made by
Borrower to Lender.

 

11.4 LENDER’S COMPLETION OF CONSTRUCTION. Upon the occurrence of a Default,
Lender may, upon five (5) days prior written notice to Borrowers, and with or
without legal process, take possession of the Construction Properties, remove
Borrowers and all agents, employees and contractors of Borrower from the
Construction Properties, complete the work of construction and market, operate
and sell or lease the Construction Properties. For this purpose, each Borrower
irrevocably appoints Lender as its attorney-in-fact, which agency is coupled
with an interest. As attorney-in-fact, Lender may, in each Borrower’s name, take
or omit to take any action Lender may deem appropriate, including, without
limitation, exercising Borrowers’ rights under the Loan Documents and all
contracts concerning the Properties.

 

  46    Loan No. 1015003



--------------------------------------------------------------------------------

11.5 LENDER’S RIGHT TO STOP CONSTRUCTION. If Lender determines at any time that
the Construction Improvements are not being constructed in accordance with the
Plans and Specifications and all governmental requirements, Lender may
immediately cause all construction to cease on any of the Construction
Improvements affected by the condition of nonconformance and withhold further
disbursements under the Loan. Borrowers shall thereafter not allow any
construction work, other than corrective work, to be performed on any of the
Construction Improvements affected by the condition of nonconformance until such
time as Lender notifies Borrowers in writing that the nonconforming condition
has been corrected. Borrowers shall notify Lender and Lender’s inspector
immediately upon receipt of “red tag” or “stop order” notices from any federal,
state, county or municipal building inspector or of unsatisfactory compliance
with any applicable building code, and in such event Borrowers shall provide
Lender and Lender’s inspector with a full and complete written explanation of
the nature of such noncompliance.

 

11.6 SET OFF. Upon the occurrence of a Default, Lender may set off any and all
amounts due by any Borrower against any indebtedness or obligation of Lender to
Borrower.

 

11.7 RIGHTS CUMULATIVE, NO WAIVER. All of Lender’s rights and remedies provided
in this Agreement, the other Loan Documents and the Other Related Documents,
together with those granted by law or at equity, are cumulative and may be
exercised by Lender at any time. Lender’s exercise of any right or remedy shall
not constitute a cure of any Default unless all sums then due and payable to
Lender under the Loan Documents are repaid and Borrowers have cured all other
Defaults. No waiver shall be implied from any failure of Lender to take, or any
delay by Lender in taking, action concerning any Default or failure of condition
under the Loan Documents, or from any previous waiver of any similar or
unrelated Default or failure of condition. Any waiver or approval under any of
the Loan Documents must be in writing and shall be limited to its specific
terms.

ARTICLE 12. MISCELLANEOUS PROVISIONS

 

12.1 INDEMNITY. EACH BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD
HARMLESS INDEMNITEES FOR, FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES,
LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES) WHICH
ANY INDEMNITEE MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF: (a) THE PURPOSE
TO WHICH BORROWERS APPLY THE LOAN PROCEEDS; (b) THE FAILURE OF ANY BORROWER TO
PERFORM ANY OBLIGATIONS AS AND WHEN REQUIRED BY THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS; (c) ANY FAILURE AT ANY TIME OF ANY OF BORROWERS’
REPRESENTATIONS OR WARRANTIES TO BE TRUE AND CORRECT; OR (d) ANY ACT OR OMISSION
BY ANY BORROWER, CONSTITUENT ENTITIES OF SUCH BORROWER, ANY CONTRACTOR,
SUBCONTRACTOR OR MATERIAL SUPPLIER, ENGINEER, ARCHITECT OR OTHER PERSON OR
ENTITY WITH RESPECT TO ANY OF THE PROPERTIES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, DAMAGES,
LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS, OR LEGAL OR OTHER EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE. BORROWERS SHALL IMMEDIATELY PAY TO INDEMNITEES UPON DEMAND ANY
AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE
INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO THE
PRINCIPAL BALANCE OF THE NOTE. EACH BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS ANY INDEMNITEE SHALL SURVIVE CANCELLATION OF THE
NOTE AND THE RECONVEYANCE, RELEASE OR PARTIAL RECONVEYANCE, RELEASE OR
SATISFACTION OF THE SECURITY INSTRUMENTS. THE INDEMNITY OBLIGATIONS OF BORROWERS
UNDER THE LOAN DOCUMENTS SHALL ALSO APPLY WITH RESPECT TO ANY PARTICIPANT AS
DEFINED AND PROVIDED FOR IN SECTION 12.13.

 

  47    Loan No. 1015003



--------------------------------------------------------------------------------

12.2 FORM OF DOCUMENTS. The form and substance of all documents, instruments,
and forms of evidence to be delivered to Lender under the terms of this
Agreement and any of the other Loan Documents shall be subject to Lender’s
approval and shall not be modified, superseded or terminated in any respect
without Lender’s prior written approval.

 

12.3 NO THIRD PARTIES BENEFITED. No person other than Lender and Borrowers and
their permitted successors and assigns shall have any right of action under any
of the Loan Documents.

 

12.4 NOTICES. All notices, demands, or other communications under this Agreement
and the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth below (subject to change from time to
time by written notice to all other parties to this Agreement). All notices,
demands or other communications shall be considered as properly given if
delivered personally or sent by first class United States Postal Service mail,
postage prepaid, by certified mail, return receipt requested, by Overnight
Express Mail or by overnight commercial courier service, charges prepaid, except
that notices of Default may be sent by certified mail, return receipt requested,
charges prepaid. Notices so sent shall be effective three (3) Business Days
after mailing, if mailed by first class mail, and otherwise upon delivery or
refusal; provided, however, that non-receipt of any communication as the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. For purposes of notice, the address of the parties shall be:

 

  Borrower:   c/o DC Liquidating Assets Holdco LLC     518 17th Street, 17th
Floor     Denver, CO 80202     Attn: Lainie Minnick, Senior Vice President  
With a copy to:   c/o DC Liquidating Assets Holdco LLC     518 17th Street, 17th
Floor     Denver, CO 80202     Attn: Joshua J. Widoff, General Counsel   Lender:
  Wells Fargo Bank, National Association     Commercial Real Estate/ REIT
Finance Group (AU#2754)     10 S. Wacker Drive, 32nd Floor     Chicago, Illinois
60606     Attn: Craig V. Koshkarian, Vice President     Loan No. 1015003   With
a copy to:   Wells Fargo Bank, National Association     Commercial Real Estate/
REIT Finance Group (AU#2754)     1800 Century Park East, Suite 1200     Los
Angeles, California 90067     Attn: Kevin A. Stacker, Senior Vice President    
Loan No. 1015003  

and to:

  Wells Fargo Bank, National Association     Commercial Real Estate/ REIT
Finance Group (AU#2754)     1800 Century Park East, Suite 1200     Los Angeles,
California 90067     Attn: Ryan S. Gawel, Vice President     Loan No. 1015003

 

  48    Loan No. 1015003



--------------------------------------------------------------------------------

 

and to:

  Wells Fargo Bank, National Association     Loan Center     608 2nd Ave S    
Minneapolis, Minnesota 55402     Attn: Breanna Schmid, Loan Servicing Specialist
    Loan No. 1015003

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of ten
(10) days’ notice to the other party in the manner set forth hereinabove.

 

12.5 ATTORNEY-IN-FACT. Each Borrower hereby irrevocably appoints and authorizes
Lender as such Borrower’s attorney-in-fact, to become effective only upon the
occurrence and continuance of a Default, which agency is coupled with an
interest, and as such attorney-in-fact Lender may, without the obligation to do
so, execute and/or record in Lender’s or such Borrower’s name any notices,
instruments or documents that Lender deems appropriate to protect Lender’s
interest under any of the Loan Documents.

 

12.6 ACTIONS. Each Borrower agrees that Lender, in exercising the rights, duties
or liabilities of Lender or such Borrower under the Loan Documents, may
commence, appear in or defend any action or proceeding purporting to affect any
Property or the Loan Documents and Borrower shall immediately reimburse Lender
upon demand for all such expenses so incurred or paid by Lender, including,
without limitation, reasonable attorneys’ fees and expenses and court costs.

 

12.7 RIGHT OF CONTEST. Borrowers may contest in good faith any claim, demand,
levy or assessment (other than mechanic’s and materialmen’s lien claims which
must be handled as specified in Section 4.9) by any person other than Lender
which would constitute a Default if: (a) Borrowers pursue the contest
diligently, in a manner which Lender determines is not prejudicial to Lender,
and does not impair the rights of Lender under any of the Loan Documents; and
(b) Borrowers deposit with Lender any funds or other forms of assurance which
Lender in good faith determines from time to time appropriate to protect Lender
from the consequences of the contest being unsuccessful. Borrowers’ compliance
with this Section shall operate to prevent such claim, demand, levy or
assessment from becoming a Default.

 

12.8 RELATIONSHIP OF PARTIES. The relationship of Borrowers and Lender under the
Loan Documents is, and shall at all times remain, solely that of borrower and
lender, and Lender neither undertakes nor assumes any responsibility or duty to
Borrowers or to any third party with respect to the Properties, except as
expressly provided in this Agreement and the other Loan Documents.

 

12.9 DELAY OUTSIDE LENDER’S CONTROL. Lender shall not be liable in any way to
any Borrower or any third party for Lender’s failure to perform or delay in
performing under the Loan Documents (and Lender may suspend or terminate all or
any portion of Lender’s obligations under the Loan Documents) if such failure to
perform or delay in performing results directly or indirectly from, or is based
upon, the action, inaction, or purported action, of any governmental or local
authority, or because of war, rebellion, insurrection, strike, lock-out, boycott
or blockade (whether presently in effect, announced or in the sole judgment of
Lender deemed probable), or from any Act of God or other cause or event beyond
Lender’s control.

 

12.10

ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any attorney is engaged by Lender
to enforce or defend any provision of this Agreement, any of the other Loan
Documents or Other Related Documents, or as a consequence of any Default under
the Loan Documents, with or without the filing of any legal action or
proceeding, and including, without limitation, any fees and expenses incurred in
any bankruptcy proceeding or in connection with any appeal of a lower court
decision, then Borrowers shall immediately pay to Lender, upon demand, the
amount of all

 

  49    Loan No. 1015003



--------------------------------------------------------------------------------

  reasonable attorneys’ fees and expenses and all costs incurred by Lender in
connection therewith, including all trial and appellate proceedings in any legal
action, suit, bankruptcy or other proceeding, together with interest thereon
from the date of such demand until paid at the rate of interest applicable to
the principal balance of the Note as specified therein. In the event of any
legal proceedings, court costs and attorneys’ fees shall be set by the court and
not by any jury, and shall be included in any judgment obtained by Lender.

 

12.11 IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly provided for in
this Agreement, all amounts payable by Borrowers to Lender shall be (a) payable
only in United States currency in immediately available funds; and (b) received
by Lender at the Loan Center address specified in the Note, or at other such
places as may be designated in writing by Lender, no later than 2:30 PM Eastern
Time. Any amounts received after such time may not be credited until the next
Business Day.

 

12.12 LENDER’S CONSENT. Wherever in this Agreement there is a requirement for
Lender’s consent or approval and/or a document to be provided or an action or
party to be acceptable or a document or agreement to be in form and substance
“satisfactory” to the Lender or an action is required by Lender or an action
taken “to the satisfaction of Lender” or words or phrases of similar import, it
is understood by such phrase that Lender shall exercise its consent, right or
judgment in a reasonable manner (unless another standard is expressly provided)
given the specific facts and circumstance applicable at the time. If Lender’s
consent or approval is required under Sections 4.4, 4.5, 4.8, 6.3, 6.5, 9.10, or
9.11 above, Borrowers will request such consent or approval in writing with a
conspicuous statement that failure to timely respond will constitute approval of
the item being submitted. Failure by Lender to respond by either approving or
disapproving the item submitted within ten (10) days (or other applicable period
specifically set forth in this Agreement) after receipt of the request for
consent or approval and all information required for the evaluation of such
request shall constitute Lender’s approval of the item submitted for approval.

 

12.13 LOAN SALES AND PARTICIPATION; DISCLOSURE OF INFORMATION. Lender may sell
or assign all or any portion (not less than $5,000,000) of its rights and
obligations under the Loan with Borrowers’ prior written approval (such approval
not to be unreasonably withheld or delayed); provided, that, (i) during the
existence of a Default, Lender shall not be required to sell or assign any
minimum amount or obtain Borrowers’ approval, and (ii) such approval shall be
deemed granted if Borrowers fail to approve or disapprove such sale or
assignment within 10 Business Days, following Lender’s request therefor. Lender,
may, at any time and in its sole expense, grant participations in the Loan. If
Lender assigns or participates any portion (but not all) of its interest in the
Loan, Lender shall become and remain the sole administrative agent under the
Loan, and shall be Borrowers’ sole point of contact with respect to the Loan.
Lender may freely grant participations of all or any portion of the Loan.

Anything in this Agreement to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Agreement,
including this Section, any lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such lender from its obligations thereunder.

 

12.14

CAPITAL ADEQUACY. If Lender determines that compliance with any change in any
law or regulation or with any guideline or request from any central bank or
other governmental agency (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by
Lender, or any corporation controlling Lender, as a consequence of, or with
reference to, Lender’s or such corporation’s commitments or its making or
maintaining advances below the rate which Lender or such corporation controlling
Lender could have achieved but for such compliance with such change (taking into
account the policies of Lender or corporation with regard to capital), then
Borrowers shall, from time to time, within forty (40) calendar days after
written demand by Lender pay to Lender the additional amounts sufficient to

 

  50    Loan No. 1015003



--------------------------------------------------------------------------------

  compensate Lender or such corporation controlling Lender to the extent that
Lender determines such increase in capital is allocable to Lender’s obligations
hereunder. If Lender becomes entitled to claim any additional amounts pursuant
to this subsection, Lender shall provide Borrowers with not less than sixty
(60) days’ notice specifying in reasonable detail the event by reason of which
it is has become so entitled and the additional amount required to fully
compensate Lender for such additional cost or reduced amount together with a
certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrowers (which certificate shall be
conclusive in the absence of manifest error).

 

12.15 LENDER’S AGENTS. Lender may designate an agent or independent contractor
to exercise any of Lender’s rights under this Agreement and any of the other
Loan Documents. Any reference to Lender in any of the Loan Documents shall
include Lender’s agents, employees or independent contractors. Borrowers shall
pay the reasonable costs of such agent or independent contractor either directly
to such Person or to Lender in reimbursement of such costs, as applicable.

 

12.16 TAX SERVICE. Lender is authorized to obtain, at Borrowers’ expense, a tax
service contract with a third party vendor which shall provide tax information
on the Property and Improvements satisfactory to Lender.

 

12.17 WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
STATE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER
THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN
DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

 

12.18 SEVERABILITY. If any provision or obligation under this Agreement and the
other Loan Documents shall be determined by a court of competent jurisdiction to
be invalid, illegal or unenforceable, that provision shall be deemed severed
from this Agreement and the other Loan Documents and the validity, legality and
enforceability of the remaining provisions or obligations shall remain in full
force as though the invalid, illegal, or unenforceable provision had never been
a part of this Agreement and the other Loan Documents; provided, however, that
if the rate of interest or any other amount payable under the Note or this
Agreement or any other Loan Document, or the right of collectability therefore,
are declared to be or become invalid, illegal or unenforceable, Lender’s
obligations to make advances under the Loan Documents shall not be enforceable
by Borrowers.

 

12.19 HEIRS, SUCCESSORS AND ASSIGNS. Except as otherwise expressly provided
under the terms and conditions herein, the terms of the Loan Documents shall
bind and inure to the benefit of the heirs, executors, administrators, nominees,
successors and assigns of the parties hereto.

 

12.20 TIME. Time is of the essence of each and every term herein.

 

12.21 HEADINGS. All article, section or other headings appearing in this
Agreement and any of the other Loan Documents are for convenience of reference
only and shall be disregarded in construing this Agreement and any of the other
Loan Documents.

 

  51    Loan No. 1015003



--------------------------------------------------------------------------------

12.22 GOVERNING LAW AND CONSENT TO JURISDICTION. This Agreement and any claim,
controversy or dispute arising under or related to this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by, and construed and enforced
in accordance with, the laws of the State of New York without regard to any
conflicts of law principles, except to the extent preempted by federal laws.
Borrowers and all persons and entities in any manner obligated to Lender under
the Loan Documents consent to the jurisdiction of any federal or state court
within the State of New York having proper venue and also consent to service of
process by any means authorized by New York or federal law.

 

12.23 GOVERNMENTAL COMPLIANCE. The federal regulations issued with respect
thereto require all financial institutions to obtain, verify and record certain
information that identifies individuals or business entities which open an
“account” with such financial institution. Consequently, Lender may from
time-to-time request, and each Borrower shall provide to Lender, such Borrower’s
name, address, tax identification number and/or such other identification
information as shall be necessary for Lender to comply with federal law. An
“account” for the purposes of this Section may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

 

12.24 INTENTIONALLY DELETED.

 

12.25 COUNTERPARTS. To facilitate execution, this document may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

 

12.26 IIT. Notwithstanding anything to the contrary contained herein, for the
avoidance of doubt Lender hereby acknowledges and agrees that none of Industrial
Income Trust, Inc., Industrial Income Operating Partnership LP, or any of their
subsidiaries, other than Borrower and Guarantor, will have any obligations under
this Agreement or the Loan Documents.

 

12.27 INTEGRATION; INTERPRETATION. THE LOAN DOCUMENTS CONTAIN OR EXPRESSLY
INCORPORATE BY REFERENCE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
MATTERS CONTEMPLATED THEREIN AND SUPERSEDE ALL PRIOR NEGOTIATIONS OR AGREEMENTS,
WRITTEN OR ORAL. THE LOAN DOCUMENTS SHALL NOT BE MODIFIED EXCEPT BY WRITTEN
INSTRUMENT EXECUTED BY ALL PARTIES. ANY REFERENCE TO THE LOAN DOCUMENTS INCLUDES
ANY AMENDMENTS, RENEWALS OR EXTENSIONS NOW OR HEREAFTER APPROVED BY LENDER IN
WRITING.

 

12.28 TAX SHELTER MATTERS.

 

  (a) Tax Shelter Regulations. Neither any Borrower, the Guarantor, nor any
subsidiary of any of the foregoing intends to treat the Loan or the transactions
contemplated by this Agreement and the other Loan Documents as being a
“reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4). If any Borrower, or any other party to the Loan determines to
take any action inconsistent with such intention, Borrowers will promptly notify
Lender thereof. If Borrowers so notify Lender, Borrowers acknowledge that Lender
may treat the Loan as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and Lender will maintain the lists and other
records, including the identity of the applicable party to the Loan as required
by such Treasury Regulation.

 

  (b) Confidentiality. Notwithstanding anything to the contrary set forth herein
or in any other written or oral understanding or agreement to which the parties
hereto are parties or by which they are bound, the parties hereto acknowledge
and agree that (i) any obligations of confidentiality contained herein and
therein do not apply and have not applied from the commencement of discussions
between the parties to the tax treatment and tax structure of the transactions
contemplated by the Loan Documents (and any related transactions or
arrangements), and (ii) each party (and each of its employees, representatives,
or other agents) may disclose to any and all Persons as required, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by the Loan Documents and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment and tax structure, all within the meaning of Treasury Regulations
Section 1.6011-4; provided, however, that each party recognizes that the
privilege each has to maintain, in its sole discretion, with regard to the
confidentiality of a communication relating to the transactions contemplated by
the Loan Documents, including a confidential communication with its attorney or
a confidential communication with a federally authorized tax practitioner under
Section 7525 of the Internal Revenue Code, is not intended to be affected by the
foregoing.

 

  52    Loan No. 1015003



--------------------------------------------------------------------------------

12.29 NO WAIVER. No previous waiver and no failure or delay by Lender in acting
with respect to the terms of the Note or this Agreement shall constitute a
waiver of any breach, default, or failure of condition under the Note, this
Agreement or the obligations secured thereby. A waiver of any term of the Note,
this Agreement or of any of the obligations secured thereby must be made in
writing and shall be limited to the express written terms of such waiver.

 

12.30 JOINT AND SEVERAL LIABILITY. The liability of each Borrower obligated in
any manner hereunder and under any of the Loan Documents shall be joint and
several.

 

12.31 ELECTRONIC TRANSMISSION OF DATA. Lender and Borrowers agree that certain
data related to the Loan (including confidential information, documents,
applications and reports) may be transmitted electronically, including
transmission over the Internet. This data may be transmitted to, received from
or circulated among agents and representatives of Borrowers and/or Lender and
their affiliates and other persons involved with the subject matter of this
Agreement. Each Borrower acknowledges and agrees that (a) there are risks
associated with the use of electronic transmission and that Lender does not
control the method of transmittal or service providers, (b) Lender has no
obligation or responsibility whatsoever and assumes no duty or obligation for
the security, receipt or third party interception of any such transmission, and
(c) BORROWERS WILL RELEASE, HOLD HARMLESS AND INDEMNIFY LENDER FOR, FROM AND
AGAINST ANY CLAIM, DAMAGE OR LOSS, INCLUDING THAT ARISING IN WHOLE OR PART FROM
LENDER’S STRICT LIABILITY OR SOLE, COMPARATIVE OR CONTRIBUTORY NEGLIGENCE, WHICH
IS RELATED TO THE ELECTRONIC TRANSMISSION OF DATA.

 

12.32 POWERS OF ATTORNEY. The powers of attorney granted by each Borrower to
Lender in this Agreement shall (i) be of no effect unless and until there is a
Default under the Loan that has occurred and is continuing and (ii) be
unaffected by the disability of the principal so long as any portion of the Loan
remains unpaid or unperformed. Lender shall have no obligation to exercise any
of the foregoing rights and powers in any event. Lender hereby discloses that it
may exercise the foregoing powers of attorney for Lender’s benefit, and such
authority need not be exercised for Borrowers’ best interest.

 

12.33 RULES OF CONSTRUCTION. The words “Borrower” and “Borrowers” as used herein
shall include both the named Borrowers and any other person at any time assuming
or otherwise becoming primarily liable for all or any part of the obligations of
the named Borrowers under the Note and the other Loan Documents. If this
Agreement is executed by more than one Person, the term “Borrower” shall include
all such Persons. The word “Lender” as used herein shall include Lender, its
successors, assigns and affiliates.

 

  53    Loan No. 1015003



--------------------------------------------------------------------------------

12.34 USE OF SINGULAR AND PLURAL; GENDER. When the identity of the parties or
other circumstances make it appropriate, the singular number includes the
plural, and the masculine gender includes the feminine and/or neuter.

 

12.35 EXHIBITS, SCHEDULES AND RIDERS. All exhibits, schedules, riders and other
items attached hereto are incorporated into this Agreement by such attachment
for all purposes.

 

12.36 INCONSISTENCIES. In the event of any inconsistencies between the terms of
this Agreement and the terms of any of the other Loan Documents, the terms of
this Agreement shall prevail.

 

12.37 ADVERTISING; SIGNS. In connection with the Loan, each Borrower hereby
agrees that Wells Fargo & Company and its subsidiaries (“Wells Fargo”) may
publicly identify details of the Loan in Wells Fargo advertising and public
communications of all kinds, including, but not limited to, press releases,
direct mail, newspapers, magazines, journals, e-mail, internet advertising and
communications, and the placement on the Properties of reasonable signs standard
to construction loan transactions stating that construction financing is being
provided by Wells Fargo and any other lenders or participants in the Loan. Such
details shall be limited to, the name of the Properties, the address of the
Properties, the amount of the Loan, the date of the closing and a description of
the size/location of the Properties.

 

12.38 SPECIAL REPRESENTATIONS, CONSENTS AND WAIVERS CONCERNING CO-BORROWERS.

 

  (a) The parties hereto recognize and acknowledge that a Borrower has advanced
to it under the Loan an aggregate principal amount in excess of the borrowing
that would otherwise be supported by real property collateral encumbered under
the Security Instruments. The Loan has been established in the manner provided
herein (and with the possible result referred to in the foregoing sentence) at
the express request of, and to accommodate the administrative and operational
requirements of, the Borrowers. Specifically, the Loan might have been
established to provide a limit on direct borrowings by Borrowers consistent with
the specific borrowing base limitations imposed by real property collateral
owned by such Borrowers, with additional credit needs of such Borrowers in
excess thereof being accommodated by inter-company loans from Borrower(s) with
excess borrowing capacity to such other Borrowers requiring additional funds.
However, for administrative and operational reasons imposed by the Borrowers, as
aforesaid, the Loan has been established as provided herein, but with the
intention, as confirmed in subsection (b) below, that the Borrowers ultimately
share, among themselves repayment and/or reimbursement obligations under the
Loan to the same extent as if such borrowings had been made under the
alternative disbursement procedure described in the preceding sentence. In
addition, it is further recognized and acknowledged that (i) each Borrower shall
directly and indirectly benefit from the expansion of business operations, as
facilitated by the Loan, of each other Borrower, including, without limitation,
the present and future contracting for goods and services as between the
Borrowers in respect of their business operations, and (ii) Lender has no
intention or obligation to track the disbursement or use of Loan proceeds as
between the various Borrower entities.

 

  (b)

In connection with its joint and several obligations under the Loan Documents,
each Borrower waives: (i) any defense based upon any legal disability or other
defense of any other Borrower, or by reason of the cessation or limitation of
the liability of any other Borrower from any cause other than full payment of
all sums payable under the Note or any of the other Loan Documents; (ii) any
defense based upon any lack of authority of the officers, directors, partners or
agents acting or purporting to act on behalf of any

 

  54    Loan No. 1015003



--------------------------------------------------------------------------------

  Borrower or any principal thereof or any defect in the formation of any
Borrower or any such principal; (iii) any defense based upon the application by
any Borrower of the proceeds of the Loan for purposes other than the purposes
permitted under this Agreement or any other Loan Document; (iv) any and all
rights and defenses arising out of an election of remedies by the Lender;
(v) any defense based upon Lender’s failure to disclose any information
concerning any other Borrower’s financial condition or any other circumstances
bearing on any other Borrower’s ability to pay all sums payable under the Notes
or any of the other Loan Documents; (vi) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in any other respects ore burdensome than that of a
principal; (vii) any defense based upon the Lender’s election, in any proceeding
instituted under the Federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the Federal Bankruptcy Code or any successor statute;
(viii) any defense based upon, any borrowing or any grant of a security interest
under Section 364 of the Federal Bankruptcy Code; (ix) any right of subrogation,
any right to enforce any remedy which Lender may have against any other Borrower
and any right to participate in, or benefit from, any security for the Note or
the other Loan Documents now or hereafter held by Lender; and (x) the benefit of
any statute of limitations affecting the liability of each Borrower or the
enforcement hereof. Each Borrower agrees that the payment of all sums payable
under the Note or any of the other Loan Documents or any part thereof or other
act which tolls any statute of limitations applicable to the Note or other Loan
Documents shall similarly operate to toll the statute of limitations applicable
to each Borrower’s liability hereunder. During the existence of a Default,
Lender may (A) apply security and direct the order or manner of sale thereof as
the Lender in its sole discretion may determine; (B) release, substitute or add
any one or more endorsers of the Note or guarantors of Borrowers’ obligations
under the Note or the other Loan Documents; and (C) apply payments received by
Lender from Borrowers to any obligations of Borrowers to the Lender, in such
order as Lender shall determine in its sole discretion. If all or any portion of
the obligations of any Borrowers are paid or performed, the obligations of each
other Borrower hereunder shall continue and shall remain in full force and
effect in the event that all or any part of such payment or performance is
avoided or recovered directly or indirectly from Lender as a preference,
fraudulent transfer or otherwise under the Bankruptcy Code or other similar
laws, irrespective of full payment and performance of all of the indebtedness
and obligations evidenced and secured by the Loan Documents. Each Borrower
acknowledges that: (a) the obligations under the Loan Documents are complex in
nature, (b) numerous possible defenses to the enforceability of these
obligations may presently exist and/or may arise hereafter, and (c) as part of
the Lender’s consideration for entering into these transactions, the Lender has
specifically bargained for the waiver and relinquishment by each Borrower of all
such defenses, and each Borrower has had the opportunity to seek and receive
legal advice from skilled legal counsel in the area of financial transactions of
the type contemplated herein. Given all of the above, each Borrower does hereby
represent and confirm to Lender that each Borrower is fully informed regarding,
and thoroughly understands: (i) the nature of all such possible defenses,
(ii) the circumstances under which such defenses may arise, (iii) the benefits
which such defenses might confer upon Borrower, and (iv) the legal consequences
to Borrower of waiving such defenses. Each Borrower acknowledges that all of the
informed waivers herein shall be fully enforceable by the Lender, and that
Lender is induced to enter into this transaction in material reliance upon the
presumed full enforceability thereof.

 

  (c) Without limiting subsection (b) above, and except as otherwise provided in
this Agreement, each Borrower hereby specifically waives presentment, demand,
protest and notice of any kind and without limiting the generality of the
foregoing or any provision of subsection (b) above, each Borrower further
expressly waives to the extent permitted by law any and all rights and defenses,
including, without limitation, any rights of subrogation, reimbursement,
indemnification and contribution, which might otherwise be available to such
Borrower.

 

  55    Loan No. 1015003



--------------------------------------------------------------------------------

[The remainder of this page intentionally left blank; signature pages follow.]

 

  56    Loan No. 1015003



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrowers and Lender have duly executed and delivered this
Agreement as of the date first written above.

 

“LENDER”

WELLS FARGO BANK, NATIONAL ASSOCIATION,

a national banking association

By:  

/s/ Craig V. Koshkarian

Name:   Craig V. Koshkarian Title:   Vice President

 

     Loan No. 1015003



--------------------------------------------------------------------------------

NOTICE OF INDEMNIFICATION:     “BORROWERS” EACH BORROWER HEREBY ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT CONTAINS CERTAIN INDEMNIFICATION PROVISIONS PURSUANT
TO SECTIONS 12.1 AND 12.31 HEREOF.     BLUEGRASS DC II LLC, formerly known as
IIT Bluegrass DC II LLC     LEHIGH VALLEY CROSSING DC I LLC, formerly known as
IIT Lehigh Valley Crossing DC I LLC     LEHIGH VALLEY CROSSING DC II LLC,
formerly known as IIT Lehigh Valley Crossing DC II LLC     LEHIGH VALLEY
CROSSING DC III LLC, formerly known as IIT Lehigh Valley Crossing DC III LLC    
MIAMI DC III LLC, formerly known as IIT Miami DC III LLC     MIAMI DC IV LLC,
formerly known as IIT Miami DC IV LLC     TAMARAC COMMERCE CENTER DC II LLC,
formerly known as IIT Tamarac Commerce Center II LLC     TAMARAC COMMERCE CENTER
DC III LLC, formerly known as IIT Tamarac Commerce Center III LLC     MIAMI DC
III LAND LLC, formerly known as IIT Miami DC III Land LLC,     each a Delaware
limited liability company     By:  

/s/ Lainie P. Minnick

    Name:   Lainie P. Minnick     Title:   Senior Vice President, Finance and
Treasurer     CAJON DC LP, a Delaware limited partnership, formerly known as IIT
Cajon DC LP     By:   Cajon DC GP LLC, a Delaware limited liability company,
formerly known as IIT Cajon DC GP LLC, its general partner       By:  

/s/ Lainie P. Minnick

      Name:   Lainie P. Minnick       Title:   Senior Vice President, Finance
and Treasurer     REDLANDS DC LP, a Delaware limited partnership, formerly known
as IIT Redlands DC LP     By:   Redlands DC GP LLC, a Delaware limited liability
company, formerly known as IIT Redlands DC GP LLC, its general partner       By:
 

/s/ Lainie P. Minnick

      Name:   Lainie P. Minnick       Title:   Senior Vice President, Finance
and Treasurer

 

     Loan No. 1015003



--------------------------------------------------------------------------------

SCHEDULE 1 – BORROWERS AND PROPERTIES

 

Borrower

  

Address

Redlands DC LP

   1300 California St., Redlands, CA

Cajon DC LP

   6207 North Cajon Blvd., San Bernardino, CA

Miami DC III LLC

   11001 NW 124th St., Medley, FL

Miami DC IV LLC

   11040 NW 124th St., Medley, FL

Miami DC III Land LLC

   10910 NW 124th St., Medley FL

Tamarac Commerce Center DC II LLC

   6201 North Nob Hill Road, Tamarac, FL

Tamarac Commerce Center DC III LLC

   6900 Hiatus Road, Tamarac, FL

Lehigh Valley Crossing DC I LLC

   2929 Schoeneck Road, Macungie, PA

Lehigh Valley Crossing DC II LLC

   3100 Alburtis Road, Macungie, PA

Lehigh Valley Crossing DC III LLC

   2918 Schoeneck Road, Macungie, PA

Bluegrass DC II LLC

   1870 McFarland Road, Alpharetta, GA

 

     Loan No. 1015003



--------------------------------------------------------------------------------

SCHEDULE 2 – BANK OF AMERICA LETTERS OF CREDIT

 

Number

   Amount      Expiration
Date   

Beneficiary

00000003129121

   $ 169,975.00       9/27/2016    County Administrator, Broward County

00000068106154

   $ 248,567.00       9/12/2016    County Administrator, Broward County

00000068106155

   $ 313,603.00       9/12/2016    County Administrator, Broward County

00000068107909

   $ 114,114.59       11/19/2015    City of Tamarac

00000068108606

   $ 125,376.00       1/2/2016    Lower Macungie Township

00000068108607

   $ 264,904.08       1/2/2016    Lower Macungie Township

00000068107910

   $ 419,989.59       11/19/2015    Lower Macungie Township

 

     Loan No. 1015003



--------------------------------------------------------------------------------

SCHEDULE 2.10 - ALLOCATED LOAN AMOUNTS

 

Borrower

  

Address

   Allocated Loan Amount  

Redlands DC LP

   1300 California St., Redlands, CA    $ 33,169,000   

Cajon DC LP

   6207 North Cajon Blvd., San Bernardino, CA    $ 33,980,000   

Miami DC III LLC

   11001 NW 124th St., Medley, FL    $ 5,498,000   

Miami DC IV LLC

   11040 NW 124th St., Medley, FL    $ 4,890,000   

Miami DC III Land LLC

   10910 NW 124th St., Medley FL    $ 623,000   

Tamarac Commerce Center DC II LLC

   6201 North Nob Hill Road, Tamarac, FL    $ 6,000,000   

Tamarac Commerce Center DC III LLC

   6900 Hiatus Road, Tamarac, FL    $ 2,350,000   

Lehigh Valley Crossing DC I LLC

   2929 Schoeneck Road, Macungie, PA    $ 14,750,000   

Lehigh Valley Crossing DC II LLC

   3100 Alburtis Road, Macungie, PA    $ 7,900,000   

Lehigh Valley Crossing DC III LLC

   2918 Schoeneck Road, Macungie, PA    $ 4,960,000   

Bluegrass DC II LLC

   1870 McFarland Road, Alpharetta, GA    $ 5,880,000   

 

     Loan No. 1015003



--------------------------------------------------------------------------------

SCHEDULE 6.3 - ORGANIZATIONAL CHART

[See attached Organizational Chart]

 

     Loan No. 1015003



--------------------------------------------------------------------------------

LOGO [g44400ex10_6pg063.jpg]

 

     Loan No. 1015003



--------------------------------------------------------------------------------

SCHEDULE 6.6 - LITIGATION

None.

 

     Loan No. 1015003



--------------------------------------------------------------------------------

SCHEDULE 6.22 - LEASES

 

1. Lease Agreement by and between Tamarac Commerce Center II, LLC, a Delaware
limited liability company, and Blue Aerospace LLC, a Florida limited liability
company, dated October 22, 2014, as amended by that certain First Amendment to
Lease dated as of June 15, 2015.

 

     Loan No. 1015003



--------------------------------------------------------------------------------

EXHIBIT A - DESCRIPTION OF PROPERTIES

EXHIBIT A-1 – REDLANDS PROPERTY

The Land referred to herein is situated in the State of California, County of
San Bernardino, City of Redlands, and described as follows:

Parcel 1, as shown on Parcel Map No. 19496, Book 243 Pages 1 through 3, in the
City of Redlands, County of San Bernardino, State of California, filed for
record September 14, 2014 in the County Recorder’s Office of San Bernardino
County.

NEW APN: 0292-053-16-0000

EXHIBIT A-2 – CAJON PROPERTY

The Land referred to herein is situated in the State of California, County of
San Bernardino, City of San Bernardino, and described as follows:

Parcel 1, as shown on Parcel Map No. 19395 in Book 241, Pages 80-82, filed in
the Office of the recorder of the County of San Bernardino, State of California.

APN: 0262-042-39

EXHIBIT A-3 – MIAMI III PROPERTY

Lot 2, Block 2, of PANAMERICAN NORTH BUSINESS PARK, according to the Plat
thereof, as recorded in Plat Book 162, Page 51, of the Public Records of
Miami-Dade County, Florida,

LESS AND EXCEPT that portion within Lot 2, Block 2 encumbered by that certain
Easement recorded December 19, 2003 in Official Records Book 21920, Page 3428,
of the Public Records of Miami-Dade County, Florida.

Together with Easements as set forth in Declaration of Covenants, Conditions and
Restrictions for Pan American North Business Park, recorded April 13, 2004 in
Official Records Book 22208, Page 3829, and May 21, 2004 in Official Records
Book 22325, Page 3641, as amended by First Amendment to Declaration of
Covenants, Conditions and Restrictions recorded May 3, 2007 in Official Records
Book 25586, Page 3989, all of the Public Records of Miami-Dade County, Florida.

EXHIBIT A-4 – MIAMI IV PROPERTY

Lots 3, 4, 5, 10, 11, and 12, Block 4 of PANAMERICAN NORTH BUSINESS PARK,
according to the Plat thereof, as recorded in Plat Book 162, Page 51, of the
Public Records of Miami-Dade County, Florida.

Together with Easements asset forth In Declaration of Covenants, Conditions and
Restrictions for Pan American North Business Park, recorded in Official Records
Book 22208, Page 3829, and In Official Records Book 22325, Page 3641, as amended
by First Amendment to Declaration of Covenants, Conditions and Restrictions
recorded In Official Records Book 25586, Page 3989, all of the Public Records of
Miami-Dade County, Florida.

 

     Loan No. 1015003



--------------------------------------------------------------------------------

EXHIBIT A-5 – MIAMI III LAND PROPERTY

Lots 6 and 7, Block 4, of PANAMERICAN NORTH BUSINESS PARK, according to the Plat
thereof, as recorded in Plat Book 162, Page 51, of the Public Records of
Miami-Dade County, Florida.

Together with Easements as set forth in Declaration of Covenants, Conditions and
Restrictions for Pan American North Business Park, recorded April 13, 2004 in
Official Records Book 22208, Page 3829, and May 21, 2004 in Official Records
Book 22325, Page 3641, as amended by First Amendment to Declaration of
Covenants, Conditions and Restrictions recorded May 3, 2007 in Official Records
Book 25586, Page 3989, all of the Public Records of Miami-Dade County, Florida.

EXHIBIT A-6 – TAMARAC COMMERCE CENTER II PROPERTY

PARCEL 1: (Fee Parcel)

The South One-Half (S 1/2) of Tract Four (4), of the Subdivision of Section 7,
Township 49 South, Range 41 East, according to the FLORIDA FRUITLANDS COMPANY’S
SUBDIVISION NO. 2, recorded in Plat Book 1 at page 102 of the public records of
Palm Beach County, Florida.

LESS that portion of said South one-half (S 1/2) of Tract Four (4) lying within
Thirty-Five feet (35’) of the East section line of said Section 7, measured at
right angles and less that portion conveyed to Broward County by Warranty Deed
recorded December 8, 2011 in Official Records Book 48352, Page 724, of the
Public Records of Broward County, Florida.

NOW KNOWN AS:

Parcel “A” of “TAMARAC COMMERCE II”, according to the map or plat thereof as
recorded in Plat Book 181, Pages 32 and 33, of the Public Records of Broward
County, Florida.

PARCEL 2: (Easement Parcel as created by Temporary Construction Easement
Agreement recorded in Official Records Instrument Number 112887955, of the
Public Records of Broward County, Florida.)

A portion of Parcel “A”, “S&N PLAT NO.TWO” according to the plat thereof, as
recorded in Plat Book 171 at Page 112 of the Public Records of Broward County,
Florida more particularly described as follows:

Commence at the most Southeast corner of Parcel “A” “S&N PLAT NO.TWO” according
to the plat thereof, as recorded in Plat Book 171 at Page 112 of the Public
Records of Broward County, Florida; thence run South 89 degrees 21 minutes 33
seconds West, along the South boundary line of said Parcel “A”, for 941.74 feet
to the Point of Beginning of a strip of land 15 feet in width lying 7.5 feet on
each side of and parallel with the following described centerline; thence North
00 degrees 38 minutes 28 seconds West for 79.18 feet to the Point of Termination
of said centerline.

Sidelines of all easement are to be lengthened or shortened so as to form a
continuous 15 foot wide strip of land.

Sidelines at the Point of Beginning are to be lengthened or shortened so as to
intersect the South boundary line of said parcel “A”.

Sidelines at the Point of Termination are to be lengthened or shortened so as to
intersect the North line of a 15 foot Water and Sewer Utility Easement, recorded
in Official Records Book 39547, Page 1135, of the Public Records of Broward
County, Florida.

All lying and being in the Northeast 1/4 of Section 7, Township 49 South, Range
41 East, City of Tamarac, Broward County, Florida.

 

     Loan No. 1015003



--------------------------------------------------------------------------------

EXHIBIT A-7 – TAMARAC COMMERCE CENTER III PROPERTY

A part of Tract 8, Section 7, Township 49 South, Range 41 East, according to the
Plat of FLORIDA FRUIT LANDS COMPANY’S SUBDIVISION NO. 2, as recorded in Plat
Book 1, Page 102, of the Public Records of Palm Beach County, Florida, being
more particularly described as follows:

FROM the Southwest corner of said Tract 8, run N. 89°56’40” E. along the South
line of said Tract 8 for 15.0 feet to the POINT OF BEGINNING:

THENCE N. 00°18’43” W. parallel with the West line of said Tract 8, for 583.73
feet to the point of curvature of a curve concave to the Southeast and having a
radius of 25.0 feet:

THENCE Northeasterly along the arc of said curve for 39.41 feet through a
central angle of 90°18’43” to the point of tangency of said curve;

THENCE East, parallel with and 38.0 feet South of the North line of said Tract 8
for 332.91 feet:

THENCE S. 00°18’43” E. parallel with the West line of said Tract 8 for 608.52
feet to the South line of said Tract 8:

THENCE S. 89°56’40” W. along said South line 358.04 feet to the POINT OF
BEGINNING, and situate in Broward County, Florida.

LESS lands conveyed to the City of Tamarac by Warranty Deed recorded August 7,
1997 in Official Records Book 26820, Page 866, of the Public Records of Broward
County, Florida.

NOW KNOW AS:

Parcel “A”, of “TAMARAC COMMERCE III”, according to the Map or Plat thereof as
recorded in Plat Book 181, Pages 28 and 29, of the Public Records of Broward
County, Florida.

 

     Loan No. 1015003



--------------------------------------------------------------------------------

EXHIBIT A-8 – LEHIGH VALLEY I PROPERTY

Lower Macungie Township, Lehigh County, Commonwealth of Pennsylvania

BEGINNING at a concrete monument found at a point formed by the intersection of
the Easterly reputed dedicated Township right of way line of Schoenech Road
(A.K.A. T-480) with the dividing line between APN No. 547319139714-00001 and
APN. No. 54740001554 (lands n/f James E. and Joyce E. Eisenhard) and from said
point of beginning running, thence;

1. Along said dividing line between APN No. 547319139714-00001 and APN No.
54740001554, South 84 degrees - 11 minutes - 45 seconds East, a distance of
399.66 feet to a point, thence;

2. Along the dividing line between APN No. 547319139714-00001 and APN
No. 547400437929 (land n/f Hoover Avenue Development Co.), South 84 degrees - 12
minutes - 43 seconds East, a distance of 450.36 feet to a point, thence;

3. Along the dividing line between APN No. 547319139714-00001 and APN
No. 547400924807 (lands n/f Lower Macungie Self Storage), South 84 degrees - 12
minutes - 21 seconds East, a distance of 577.92 feet to a concrete monument
found, thence; along the dividing line between APN No. 547319139714-00001 and
APN No. 547410626833 (lands n/f Grace Kirby), the following two (2) courses:

4. South 10 degrees - 11 minutes - 36 seconds East, a distance of 72.93 feet to
a concrete monument found, thence;

5. South 84 degrees - 45 minutes - 35 seconds East, a distance of 296.16 feet to
a point, thence;

6. Proceeding through the interior of APN No. 547319139714-00001 and along the
proposed dividing line between proposed Parcel “A” and proposed Parcel “B”,
South 04 degrees – 56 minutes - 18 seconds West, a distance of 610.10 feet to a
point, thence;

7. Continuing through said interior of APN No. 547319139714-00001 and along the
proposed dividing line between proposed Parcel “A” and proposed Parcel “C’,
North 85 degrees – 03 minutes - 42 seconds West, a distance of 1,658.53 feet to
a point on the aforementioned Easterly line of Schoeneck Road, thence;

8. Along said Easterly line, North 01 degrees - 54 minutes - 22 seconds West, a
distance of 708.46 feet to the point and place of beginning.

EXHIBIT A-9 – LEHIGH VALLEY II PROPERTY

Lower Macungie Township, Lehigh County, Commonwealth of Pennsylvania

Beginning at a concrete monument found at a point formed by the intersection of
the Northerly reputed dedicated Township right of way line of Alburtis Road
(A.K.A. S.R. 3002, A.K.A. L.R. 39020) with the dividing line between APN
No. 547319139714-00001 and APN No. 547339167786 (lands n/f Ray A. Leibensperger)
and from said point of beginning running, thence; along said Northerly line of
Alburtis Road, the following two (2) courses:

1. North 84 degrees - 38 minutes - 04 seconds West, a distance of 989.54 feet to
a point concrete monument found at a point of curvature, thence;

2. Along a curve to the left, having a radius of 160.00 feet, a central angle of
52 degrees – 47 minutes - 29 seconds, an arc length of 147.42 feet, bearing a
chord of South 68 degrees – 58 minutes - 11 seconds West, a chord distance of
142.26 feet to a point, thence; proceeding through the interior of APN
No. 547318386447-00001 and APN No. 547319139714-00001 and along the proposed
dividing line between proposed Parcel “B” and proposed Parcel “C”, the following
two (2) courses:

3. North 46 degrees - 51 minutes - 39 seconds West, a distance of 128.32 feet to
a point, thence;

 

     Loan No. 1015003



--------------------------------------------------------------------------------

4. North 85 degrees - 03 minutes - 42 seconds West, a distance of 158.38 feet to
a point, thence;

5. Continuing through the interior of APN No. 547319139714-00001 and along the
proposed dividing line between proposed Parcel “B” and proposed Parcel “A”,
North 04 degrees – 56 minutes - 18 seconds East, a distance of 610.10 feet to a
point, thence;

6. Along the dividing line between APN No. 547319139714-00001 and APN
No. 547410626833 (lands n/f Grace Kirby) & APN No. 547420518536 (lands n/f
Jessica Treichler and J. Treichler), South 84 degrees - 45 minutes - 35 seconds
East, a distance of 1,348.66 feet to a concrete monument found at a point on the
Southwesterly reputed dedicate Township right of way of Pennsylvania State
Highway Route 100 (A.K.A. S.R. 0100, A.K.A. L.R. 486), thence;

7. Along said southwesterly right of way, South 61 degrees - 41 minutes - 05
seconds East, a distance of 265.70 feet to a concrete monument found, thence;

8. Along the dividing line between APN No. 547319139714-00001 and APN
No. 547339298592 (lands n/f Howard D. Moyer), South 02 degrees - 49 minutes - 13
seconds West, a distance of 90.33 feet to a point, thence; along the dividing
line between APN No. 547319139714-00001 and APN No. 547339167786 (lands n/f Ray
A. Leibensperger), the following two (2) courses:

9. North 84 degrees - 07 minutes - 57 seconds West, a distance of 213.70 feet to
a point, thence;

10. South 05 degrees - 40 minutes - 07 seconds West, a distance of 435.24 feet
to the point and place of beginning.

EXHIBIT A-10 – LEHIGH VALLEY III PROPERTY

PARCEL 1:

ALL THAT CERTAIN tract or parcel of ground situated on the Westerly side of
Schoeneck Road (T-480) in the Township of Lower Macungie, County of Lehigh,
Pennsylvania, being Lot A on the Map entitled “Subdivision Plan,
Preliminary/Final Subdivision and Land Development Plans for IIT Valley
Crossings DC, LLC, Proposed Warehouse at Lehigh Valley South Industrial Park,”
recorded in the Recorder of Deeds Office of Lehigh County on December 11, 2014
as Instrument Nos. 2014033351 through 2014033355 and being more fully bounded
and described as follows, to wit:

BEGINNING at a point on the Westerly ultimate right-of-way line of Schoeneck
Road (a.k.a. T-480), variable width right-of-way, at the intersection of the
dividing line between A.P.N. 546399379125-00001 and A.P.N. 546398772818-0001,
lands now or formerly Polaris South Realty, L.P., and from said point of
beginning running thence:

THE following two (2) courses and distances along the dividing line between
A.P.N. 546399379125-00001 and A.P.N. 546398772818-0001;

1) South 85 degrees 56 minutes 31 seconds West, a distance of 486.43 feet to a
point, thence;

2) South 86 degrees 06 minutes 37 seconds West, a distance of 312.03 feet to a
point, thence;

 

     Loan No. 1015003



--------------------------------------------------------------------------------

The following three (3) courses and distances along the dividing line between
A.P.N. 546399379125-00001 and A.P.N. 546398553594-00001, lands now or formerly
Liberty Property, L.P.:

3) North 08 degrees 33 minutes 28 seconds East, a distance of 152.47 feet to a
point, thence;

4) North 10 degrees 37 minutes 56 seconds West, a distance of 100.08 feet to a
point, thence;

5) North 10 degrees 48 minutes 22 seconds West, a distance of 219.07 feet to a
point, thence;

The following two (2) courses and distances along a line running through A.P.N.
546399379125-0001, being the dividing line between Lot A and Lot B of said
Proposed Warehouse Preliminary/Final Subdivision and Land Development Plans:

6) North 79 degrees 28 minutes 54 seconds East, a distance of 723.14 feet to a
point, thence;

7) South 89 degrees 11 minutes 15 seconds East, a distance of 130.03 feet to a
point on the Westerly ultimate right-of-way line of Schoeneck Road, thence;

8) Along the Westerly ultimate right-of-way line of Schoeneck Road, South 00
degrees 48 minutes 45 seconds West, a distance of 538.96 feet to the point and
place of beginning.

CONTAINING 413,440 square feet or 9.491 acres, more or less.

BEING the same premises which IIT Valley Crossings DC LLC, a Delaware limited
liability company, by Deed dated January 7, 2015 and recorded January 8, 2015 in
the Office of the Recorder of Deeds in and for Lehigh County, Pennsylvania in
Instrument Number 2015000638, granted and conveyed unto IIT Lehigh Valley
Crossing DC III LLC, a Delaware limited liability company, in fee.

AND the said IIT Lehigh Valley Crossing DC III, LLC by name change filed with
the Delaware Department of State on November 3, 2015 is now known as Lehigh
Valley Crossing DC III, LLC, a Delaware limited liability company.

PARCEL 2:

Together with those certain perpetual, non-exclusive easements for vehicle and
pedestrian access, stormwater system, and sanitary sewer, as fully set forth in
that certain Access, Easement, Maintenance and Temporary Construction Agreement
by and between IIT Valley Crossings DC LLC, a Delaware limited liability
company, and IIT Lehigh Valley Crossing DC III LLC, a Delaware limited liability
company, dated October 19, 2015 and recorded October 20, 2015 in the Office of
the Recorder of Deeds in and for Lehigh County, Pennsylvania in Instrument
Number 2015031421.

EXHIBIT A-11 – BLUEGRASS II PROPERTY

RECORD LEGAL FOR PARCEL I:

ALL THOSE TRACTS OR PARCELS OF LAND LYING AND BEING IN LAND LOTS 963, 982, AND
1034 OF THE 1ST SECTION, 2ND DISTRICT, FORSYTH COUNTY, GEORGIA, AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

TRACT 1 (V-13)

BEGINNING AT A POINT LOCATED AT THE INTERSECTION OF THE WESTERN RIGHT-OF-WAY OF
MCFARLAND ROAD (RIGHT-OF-WAY VARIES) AND THE NORTHERN RIGHT-OF-WAY OF MCGINNIS
FERRY ROAD (60 FOOT RIGHT-OF-WAY), AND RUNNING THENCE ALONG THE NORTHERN
RIGHT-OF-WAY OF MCGINNIS FERRY ROAD NORTH 70 DEGREES 39 MINUTES 51

 

     Loan No. 1015003



--------------------------------------------------------------------------------

SECONDS WEST, 419.78 FEET TO A POINT; RUNNING THENCE ALONG AN ARC OF A CURVE TO
THE LEFT AN ARC DISTANCE OF 56.37 FEET, HAVING A RADIUS OF 1792.95 FEET, AND
BEING SUBTENDED BY A CHORD BEARING FOR A DISTANCE OF NORTH 71 DEGREES 33 MINUTES
53 SECONDS WEST, 56.36 FEET TO A POINT; THENCE LEAVING THE AFORESAID NORTHERN
RIGHT-OF-WAY OF MCGINNIS FERRY ROAD, RUNNING NORTH 02 DEGREES 02 MINUTES 23
SECONDS WEST, A DISTANCE OF 1380.29 FEET TO A POINT; RUNNING THENCE NORTH 35
DEGREES 04 MINUTES 32 SECONDS EAST, 160.78 FEET TO A POINT; RUNNING THENCE ALONG
THE ARC OF A CURVE TO THE RIGHT AN ARC DISTANCE OF 417.28 FEET, HAVING A RADIUS
OF 425.97 FEET, AND BEING SUBTENDED BY A CHORD BEARING FOR A DISTANCE OF NORTH
15 DEGREES 41 MINUTES 37 SECONDS EAST, 400.79 FEET TO A POINT; RUNNING THENCE
NORTH 27 DEGREES 08 MINUTES 41 SECONDS EAST, 99.33 FEET TO A POINT ON THE
WESTERN RIGHT-OF-WAY LINE OF MCFARLAND ROAD; RUNNING THENCE ALONG SAID
RIGHT-OF-WAY OF MCFARLAND ROAD SOUTH 07 DEGREES 47 MINUTES 15 SECONDS EAST,
535.83 FEET TO A POINT; RUNNING THENCE SOUTH 82 DEGREES 12 MINUTES 45 SECONDS
WEST, 20.00 FEET TO A POINT; RUNNING THENCE SOUTH 07 DEGREES 47 MINUTES 15
SECONDS EAST, 1100.00 FEET TO A POINT; RUNNING THENCE SOUTH 82 DEGREES 12
MINUTES 45 SECONDS WEST, 20.00 FEET TO A POINT; RUNNING THENCE SOUTH 07 DEGREES
47 MINUTES 15 SECONDS EAST, 520.70 FEET TO A POINT AT THE INTERSECTION OF THE
WESTERN RIGHT-OF-WAY OF MCFARLAND ROAD AND THE NORTHERN RIGHT-OF-WAY OF MCGINNIS
FERRY ROAD, BEING THE POINT OF BEGINNING.

SAID TRACT OR PARCEL OF LAND CONTAINS 14.97 ACRES MORE OR LESS.

LESS AND EXCEPT THAT PORTION OF THE ABOVE DESCRIBED PROPERTY CONVEYED TO FORSYTH
COUNTY IN THE HEREINAFTER DESCRIBED LESS AND EXCEPT PROPERTY.

LESS AND EXCEPT THE FOLLOWING TRACTS CONVEYED TO FORSYTH COUNTY BY THAT RIGHT OF
WAY DEED RECORDED AT DEED BOOK 1743 PAGE 129, AFORESAID RECORDS:

PARCEL 1 - TRACT I

ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 1034 OF THE 2ND
DISTRICT, 1ST SECTION, FORSYTH COUNTY, GEORGIA AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

BEGINNING AT POINT RW866, SAID POINT BEING 3.384 METERS LEFT OF MCFARLAND ROAD
CONSTRUCTION CENTERLINE STATION 10+009.457; RUNNING THENCE N 73° 02’ 04.5” W A
DISTANCE OF 100.000 METERS TO POINT RW3, SAID POINT BEING 8.929 METERS RIGHT OF
MCGINNIS FERRY

CONSTRUCTION CENTERLINE STATION 50+289.439; RUNNING THENCE N 73° 09’ 05.2” W A
DISTANCE OF 28.954 METERS TO POINT RW874, SAID POINT BEING 8.929 METERS RIGHT OF
MCGINNIS FERRY CONSTRUCTION CENTERLINE STATION 50+318.392; RUNNING THENCE N 71°
52’ 07.2” W A DISTANCE OF 16.176 METERS TO POINT RW1477, SAID POINT BEING 9.655
METERS RIGHT OF MCGINNIS FERRY CONSTRUCTION CENTERLINE STATION 50+334.135;
RUNNING THENCE N 4° 47’ 34.6” W A DISTANCE OF 3.960 METERS TO POINT RW873, SAID
POINT BEING 13.400 METERS

 

     Loan No. 1015003



--------------------------------------------------------------------------------

RIGHT OF MCGINNIS FERRY CONSTRUCTION CENTERLINE STATION 50+335.381; RUNNING
THENCE ALONG THE ARC OF A CURVE TO THE RIGHT (SAID CURVE HAVING A RADIUS OF
363.400 METERS AND BEING SUBTENDED BY A CHORD HAVING A CHORD LENGTH OF 17.635
METERS AND A CHORD BEARING OF S 74° 32’ 30.9” E) AN ARC DISTANCE OF 17.637
METERS TO POINT RW228, SAID POINT BEING 13.400 METERS RIGHT OF MCGINNIS FERRY
CONSTRUCTION CENTERLINE STATION 50+318.394; RUNNING THENCE S 73° 09’ 05.6” E A
DISTANCE OF 70.251 METERS TO POINT RW99, SAID POINT BEING 13.400 METERS RIGHT OF
MCGINNIS FERRY CONSTRUCTION CENTER LINE STATION 50+248.143; RUNNING THENCE N 16°
50’ 54.4” E A DISTANCE OF 3.600 METERS TO POINT RW100, SAID POINT BEING 17.000
METERS RIGHT OF MCGINNIS FERRY CONSTRUCTION CENTERLINE STATION 50+248.143;
RUNNING THENCE S 73° 09’ 07.4” E A DISTANCE OF 29.999 METERS TO POINT RW101,
SAID POINT BEING 17.000 METERS RIGHT OF MCGINNIS FERRY CONSTRUCTION CENTERLINE
STATION 50+218.144; RUNNING THENCE N 52° 36’ 16.0” E A DISTANCE OF 9.880 METERS
TO POINT RW102, SAID POINT BEING 23.138 METERS LEFT OF MCGINNIS FERRY
CONSTRUCTION CENTERLINE STATION 10+029.484; RUNNING THENCE ALONG THE ARC OF A
CURVE TO THE LEFT (SAID CURVE HAVING A RADIUS OF 352.000 METERS AND BEING
SUBTENDED BY A CHORD HAVING A CHORD LENGTH OF 50.518 METERS AND A CHORD BEARING
OF N 4° 20’ 16.3” E) AN ARC DISTANCE OF 50.562 METERS TO POINT RW231, SAID POINT
BEING 23.000 METERS LEFT OF MCGINNIS FERRY CONSTRUCTION CENTERLINE STATION
10+082.704; RUNNING THENCE S 10° 27’ 31.2” E A DISTANCE OF 73.840 METERS BACK TO
THE POINT OF BEGINNING.

SAID RIGHT-OF-WAY CONSISTING OF 1,334.19 SQUARE METERS, MORE OR LESS.

PARCEL 1 - TRACT 2

ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 982 OF THE 2ND
DISTRICT, 1ST SECTION, FORSYTH COUNTY, GEORGIA AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

BEGINNING AT POINT RW862, SAID POINT BEING 17.096 METERS LEFT OF MCFARLAND ROAD
CONSTRUCTION CENTERLINE STATION 10+508.754; RUNNING THENCE S 79° 32’ 42.1” W A
DISTANCE OF 5.904 METERS TO POINT RW863, SAID POINT BEING 23.000 METERS LEFT OF
MCFARLAND ROAD CONSTRUCTION CENTERLINE STATION 10+508.751; RUNNING THENCE N 10°
25’ 41.7” W A DISTANCE OF 154.986 METERS TO POINT RW2401, SAID POINT BEING
23.000 METERS LEFT OF MCFARLAND ROAD CONSTRUCTION CENTERLINE STATION 10+663.737;
RUNNING THENCE N 24° 28’ 24.8” E A DISTANCE OF 10.167 METERS TO POINT RW1472,
SAID POINT BEING 17.183 METERS LEFT OF MCFARLAND ROAD CONSTRUCTION CENTERLINE
STATION 10+672.075; RUNNING THENCE S 10° 27’ 31.2” E A DISTANCE OF 163.321
METERS BACK TO THE POINT OF BEGINNING.

SAID RIGHT-OF-WAY CONSISTING OF 932.89 SQUARE METERS, MORE OR LESS.

Parcel II:

“Swap Parcel”

All that tract or parcel of land lying and being in Land Lots 982 and 1034 of
the 2nd Land District, 1st Section, Forsyth County, Georgia, said tract or
parcel of land being more fully shown and designated as TRACT B on a plat of
survey prepared by Valentino & Associates, Inc., dated May 12, 2015 (Job
#14-083; Drawing/File #14-083), bearing the seal of Glenn A. Valentino, Ga.
Registered Land Surveyor #2528, and being more particularly described as
follows:

TO FIND THE POINT OF BEGINNING, COMMENCE at a concrete right-of-way (r/w)
monument located at the southwesterly corner of the mitered intersection of the
westerly right-of-way line of McFarland Road (variable width public r/w) and the
northerly right-of-way line of McGinnis Ferry Road (variable width public r/w);

THENCE proceeding along said northerly right-of-way line of McGinnis Ferry Road
the following courses and distances:

North 73 degrees 09 minutes 07 seconds West for a distance of 98.42 feet to a
1/2” iron pin set;

 

     Loan No. 1015003



--------------------------------------------------------------------------------

THENCE South 16 degrees 50 minutes 54 seconds West for a distance of 11.81 feet
to a computed point (said computed point being witnessed by a concrete r/w
monument found 0.06 feet southwest thereof);

THENCE North 73 degrees 09 minutes 06 seconds West for a distance of 230.48 feet
to a 1/2” iron pin set;

THENCE along a curve to the left having a radius of 1192.25 feet for an arc
distance of 59.50 feet (said arc being subtended by a chord of North 74 degrees
34 minutes 53 seconds West for a distance of 59.50 feet) to a 1/2” iron pin set;

THENCE departing said northerly right-of-way line of McGinnis Ferry Road, North
04 degrees 42 minutes 39 seconds West for a distance of 68.17 feet to a 1/2”
iron pin set, said 1/2” iron pin set being the POINT OF BEGINNING.

THENCE from the POINT OF BEGINNING, North 10 degrees 22 minutes 22 seconds West
for a distance of 1095.36 feet to a 1/2” iron pin set;

THENCE North 48 degrees 02 minutes 10 seconds East for a distance of 1.34 feet
to a 1/2” iron pin set;

THENCE along a curve to the left having a radius of 32.13 feet for an arc
distance of 65.71 feet (said arc being subtended by a chord of North 40 degrees
25 minutes 51 seconds East for a distance of 54.84 feet) to a 1/2” iron pin set;

THENCE North 08 degrees 48 minutes 06 seconds West for a distance of 31.94 feet
to a 1/2” iron pin set;

THENCE North 16 degrees 49 minutes 41 seconds East for a distance of 88.99 feet
to a 1/2” iron pin set;

THENCE North 32 degrees 03 minutes 17 seconds East for a distance of 63.04 feet
to a 1/2” iron pin set;

THENCE South 04 degrees 42 minutes 39 seconds East for a distance of 1294.64
feet to a 1/2” iron pin set, said 1/2” iron pin set being the POINT OF
BEGINNING.

Said tract or parcel of land contains 1.593 acres or 69,410 square feet.

PARCELS I AND II ABOVE ALSO BEING THE SAME PROPERTY AS DESCRIBED BELOW:

All that tract or parcel of land lying and being in Land Lots 963, 982 and 1034
of the 2nd Land District, 1st Section, Forsyth County, Georgia, said tract or
parcel of land being more fully shown and designated on a plat of survey
prepared by Valentino & Associates, Inc. (Job #14-083; Drawing/File #14-083),
bearing the seal of Glenn A. Valentino, Ga. Registered Land Surveyor #2528, and
being more particularly described, with bearings relative to Grid North, Georgia
West Zone, as follows:

BEGINNING at a concrete right-of-way (r/w) monument located at the southwesterly
corner of the mitered intersection of the westerly right-of-way line of
McFarland Road (variable width public r/w) and the northerly right-of-way line
of McGinnis Ferry Road (variable width public r/w).

THENCE proceeding along said northerly right-of-way line of McGinnis Ferry Road
the following courses and distances:

North 73 degrees 09 minutes 07 seconds West for a distance of 98.42 feet to a
1/2” iron pin set;

THENCE South 16 degrees 50 minutes 54 seconds West for a distance of 11.81 feet
to a computed point (said computed point being witnessed by a concrete r/w
monument found 0.06 feet southwest thereof);

THENCE North 73 degrees 09 minutes 06 seconds West for a distance of 230.48 feet
to a 1/2” iron pin set;

 

     Loan No. 1015003



--------------------------------------------------------------------------------

THENCE along a curve to the left having a radius of 1192.25 feet for an arc
distance of 59.50 feet (said arc being subtended by a chord of North 74 degrees
34 minutes 53 seconds West for a distance of 59.50 feet) to a 1/2” iron pin set;

THENCE departing said northerly right-of-way line of McGinnis Ferry Road North
04 degrees 42 minutes 39 seconds West for a distance of 68.17 feet to a 1/2”
iron pin set;

THENCE North 10 degrees 22 minutes 22 seconds West for a distance of 1095.36
feet to a 1/2” iron pin set;

THENCE North 48 degrees 02 minutes 10 seconds East for a distance of 1.34 feet
to a 1/2” iron pin set;

THENCE along a curve to the left having a radius of 32.13 feet for an arc
distance of 65.71 feet (said arc being subtended by a chord of North 40 degrees
25 minutes 51 seconds East for a distance of 54.84 feet) to a 1/2” iron pin set;

THENCE North 08 degrees 48 minutes 06 seconds West for a distance of 31.94 feet
to a 1/2” iron pin set;

THENCE North 16 degrees 49 minutes 41 seconds East for a distance of 88.99 feet
to a 1/2” iron pin set;

THENCE North 32 degrees 03 minutes 17 seconds East for a distance of 63.04 feet
to a 1/2” iron pin set;

THENCE North 32 degrees 24 minutes 17 seconds East for a distance of 160.78 feet
to a 1/2” iron pin set;

THENCE along a curve to the right having a radius of 417.28 feet for an arc
distance of 418.06 feet (said arc being subtended by a chord of North 13 degrees
01 minutes 21 seconds East for a distance of 400.79 feet) to a 1/2” iron pin
set;

THENCE North 24 degrees 28 minutes 25 seconds East for a distance of 65.49 feet
to a 1/2” iron pin set on the aforesaid westerly right-of-way line of McFarland
Road;

THENCE proceeding along said westerly right-of-way line of McFarland Road the
following courses and distances:

South 10 degrees 26 minutes 11 seconds East for a distance of 1608.09 feet to a
1/2” iron pin set;

THENCE South 79 degrees 32 minutes 29 seconds West for a distance of 20.00 feet
to a 1/2” iron pin set;

THENCE South 10 degrees 27 minutes 31 seconds East for a distance of 278.44 feet
to a computed point (said computed point being witnessed by a concrete r/w
monument found 0.25 feet northwest thereof);

THENCE along a curve to the right having a radius of 1154.85 feet for an arc
distance of 165.88 feet (said arc being subtended by a chord of South 04 degrees
20 minutes 16 seconds West for a distance of 165.74 feet) to a computed point
(said computed point being witnessed by a concrete r/w monument found 0.23 feet
northwest thereof);

THENCE South 52 degrees 36 minutes 16 seconds West for a distance of 32.41 feet
to a concrete r/w monument found, said concrete r/w monument found being the
POINT OF BEGINNING.

 

     Loan No. 1015003



--------------------------------------------------------------------------------

EXHIBIT B - DOCUMENTS

 

1. Loan Documents. The documents listed below and amendments, modifications and
supplements thereto which have received the prior written consent of Lender,
together with any documents executed in the future that are approved by Lender
and that recite that they are “Loan Documents” for purposes of this Agreement
are collectively referred to herein as the Loan Documents. The documents listed
below are each dated of even date herewith unless stated otherwise.

 

  1.1 This Agreement.

 

  1.2 The Note.

 

  1.3 The Borrowers Cash Management Agreement.

 

  1.4 The Guarantor Cash Management Agreement.

 

  1.5 Indemnity and Contribution Agreement among Borrowers, Guarantor and
Lender.

 

  1.6 Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing granted by Redlands DC LP, a Delaware limited
partnership, for the benefit of Lender, and to be recorded in the records of San
Bernardino County, California.

 

  1.7 Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing granted by Cajon DC LP, a Delaware limited
partnership, for the benefit of Lender, dated and to be recorded in the records
of San Bernardino County, California.

 

  1.8 Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Miami DC III LLC, a Delaware limited liability
company, and Miami DC III Land LLC, a Delaware limited liability company, for
the benefit of Lender, and to be recorded in the records of Miami-Dade County,
Florida.

 

  1.9 Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Miami DC IV LLC, a Delaware limited liability
company, for the benefit of Lender, and to be recorded in the records of
Miami-Dade County, Florida.

 

  1.10 Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Tamarac Commerce Center DC II LLC, a Delaware
limited liability company, for the benefit of Lender, and to be recorded in the
records of Broward County, Florida.

 

  1.11 Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Tamarac Commerce Center DC III LLC, a Delaware
limited liability company, for the benefit of Lender, and to be recorded in the
records of Broward County, Florida.

 

  1.12 Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing granted by Lehigh Valley Crossing DC I LLC, a Delaware limited
liability company, and for the benefit of Lender, and to be recorded in the
records of Lehigh County, Pennsylvania.

 

  1.13 Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing granted by Lehigh Valley Crossing DC II LLC, a Delaware limited
liability company, for the benefit of Lender, and to be recorded in the records
of Lehigh County, Pennsylvania.

 

     Loan No. 1015003



--------------------------------------------------------------------------------

  1.14 Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing granted by Lehigh Valley Crossing DC III LLC, a Delaware limited
liability company, for the benefit of Lender, and to be recorded in the records
of Lehigh County, Pennsylvania.

 

  1.15 Deed to Secure Debt with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing granted by Bluegrass DC II LLC, a Delaware
limited liability company, for the benefit of Lender, and to be recorded in the
records of Forsyth County, Georgia.

 

  1.16 Assignment of Construction Agreements executed by Bluegrass II DC LLC in
favor of Lender.

 

  1.17 Assignment of Construction Agreements executed by Lehigh Valley Crossing
II DC LLC in favor of Lender.

 

  1.18 Assignment of Design Professional Agreements and Plans and Specification
executed by Bluegrass II DC LLC in favor of Lender.

 

  1.19 Assignment of Design Professional Agreements and Plans and Specification
executed by Lehigh Valley Crossing II DC LLC in favor of Lender.

 

  1.20 Subordination and Assignment of Development Management Agreement between
Bluegrass DC II LLC and Seefried Industrial Properties.

 

  1.21 Subordination and Assignment of Development Management Agreement among
Lehigh Valley Crossing DC I LLC, Lehigh Valley Crossing DC II LLC and Panattoni
Development Company, Inc.

 

  1.22 Subordination and Assignment of Property Management Agreement between
Redlands DC LP and Cushman & Wakefield of California, Inc.

 

  1.23 Subordination and Assignment of Property Management Agreement between
Cajon DC LP and Cushman & Wakefield of California, Inc.

 

2. Other Related Documents (Which Are Not Loan Documents):

 

  2.1 Repayment Guaranty Agreement (“Repayment Guaranty”) executed by Guarantor
in favor of Lender.

 

  2.2 Completion Guaranty Agreement (“Completion Guaranty” and collectively with
the Repayment Guaranty, “Guaranty”) executed by Guarantor in favor of Lender.

 

  2.3 Hazardous Materials Indemnity Agreement executed by Borrower and Guarantor
(collectively, the “Indemnitor”) (the “Indemnity”) in favor of Lender.

 

  2.4 Disbursement Instruction Agreement executed by Borrowers.

 

     Loan No. 1015003



--------------------------------------------------------------------------------

EXHIBIT C – LOAN BUDGET

The Loan Budget set forth herein represents an analysis of the total costs
necessary in Borrowers’ estimation to perform Borrowers’ obligations under the
Loan Documents. Column A, “Total Costs”, sets forth Borrowers’ representation of
the maximum costs for each Item specified in Column A. Column B “Costs Paid By
Borrower Prior to Loan Closing”, sets forth Borrowers’ representation of costs
that Borrower has paid or has caused to be paid from other sources of funds for
each Item specified in Column B. Column C, “Remaining Costs” sets forth
Borrowers’ representation of the remaining costs that Borrower deems necessary
in Borrowers’ estimation to perform Borrowers’ obligations under the Loan
Documents for each Item specified in Column C. Column D, “Borrower’s Equity
Contributed Upon Closing to Fund Estimated Cost Already Incurred In Relation to
(C) Remaining Costs” sets forth the amount of equity funded by borrower into the
Master Operating Account at closing, which funds shall be used by Borrowers to
pay for the Items specified in Column D prior to disbursement of Loan proceeds
for such items (and as further described in the Property Level Budgets attached
as Exhibit I). Column E, “Initial Loan Disbursement At Closing” sets forth the
Initial Disbursement being made by Lender at closing. Column F, “Remaining Loan
Disbursement Budget”, sets forth Borrowers’ representation of the remaining
costs that will be funded by Loan proceeds for each Item specified in Column F.
Unless specified otherwise, all reference to Columns or Items in this Agreement
refer to Columns or Items in this Exhibit C.

Notwithstanding anything to the contrary contained herein, the Loan Budget
represents an aggregate budget for the Properties, and budgets for each Property
are set forth on Exhibit I.

[THE LOAN BUDGET FOLLOWS THIS COVER PAGE]

 

     Loan No. 1015003



--------------------------------------------------------------------------------

[Omitted]

 

     Loan No. 1015003



--------------------------------------------------------------------------------

EXHIBIT D - DISBURSEMENT PLAN

 

1. Timing of Disbursement. Unless another provision of this Agreement specifies
otherwise, on or about the first (1st) day of each month, or at such other times
as Lender may approve or determine more appropriate, Borrowers shall submit to:

Wells Fargo Bank, National Association

MAC No. N9303-110

608 Second Avenue South, 11th Floor

Minneapolis, MN 55402-1916

Attn: Disbursement Administrator

Loan No. 1014912

Fax No.: (866) 968-5584

a written itemized statement, signed by Borrowers (“Application for Payment”)
setting forth:

 

  1.1 a description of the work performed, material supplied and/or costs
incurred or due for which disbursement is requested with respect to any line
item (“Item”) shown in Column F (“Disbursement Budget”) of the Financial
Requirement Analysis attached as Exhibit C to this Agreement, together with a
description indicating the corresponding Item in a Property Level Budget; and

 

  1.2 the total amount incurred, expended and/or due for each requested Item
less prior disbursements.

Each Application for Payment by Borrowers shall constitute a representation and
warranty by Borrowers that Borrowers are in compliance with all the conditions
precedent to a disbursement specified in this Agreement.

Lender shall disburse funds with five (5) Business Days of receipt of all of
required information from Borrowers which is in form and substance reasonably
acceptable to Lender.

 

2. Lender’s Right to Condition Disbursements. Lender shall have the right to
condition any disbursement upon Lender’s receipt and approval of the following:

 

  2.1 Lender’s or its agent’s right to inspect the applicable Construction
Improvements;

 

  2.2 Lender’s written approval of the applicable Construction Improvements
projects or Leasing Commissions;

 

  2.3 the Application for Payment and an itemized requisition for payment of
Items 3 through 5 shown in the Disbursement Budget (“Hard Costs”);

 

  2.4 bills, invoices, documents of title, vouchers, statements, payroll
records, receipts and any other documents evidencing the total amount expended,
incurred or due for any requested Items;

 

  2.5 evidence of Borrowers’ use of a lien release, joint check and voucher
system reasonably acceptable to Lender for payments or disbursements to any
contractor, subcontractor, materialman, supplier or lien claimant;

 

  2.6 architect’s, inspector’s and/or engineer’s periodic certifications of the
construction that has been completed and its conformance to the applicable Plans
and Specifications and governmental requirements based upon any such
architect’s, inspector’s and/or engineer’s periodic physical inspections of a
Property and Construction Improvements;

 

     Loan No. 1015003



--------------------------------------------------------------------------------

  2.7 waivers and releases of any mechanics’ lien, equitable lien claim or other
lien claim rights;

 

  2.8 evidence of Borrower’s compliance with the provisions of Article 4 and
Section 6.1 of this Agreement.

 

  2.9 Certificate of Substantial Completion from the applicable Contractor and
Borrower, if any, prior to the final retention disbursement of Hard Costs for
each separate Construction Improvements project, as applicable;

 

  2.10 any other document, requirement, evidence or information that Lender may
reasonably request under any provision of the Loan Documents and for which
Lender will use reasonable efforts to request all additional documents at the
same time;

 

  2.11 evidence that any goods, materials, supplies, fixtures or other work in
process for which disbursement is requested have been incorporated into the
Improvements;

 

  2.12 in the event any Application for Payment includes the cost of materials
stored at a location other than any Property (“Offsite Materials”), such
Application for Payment shall include each of the following: (a) evidence that
the Offsite Materials have been purchased by a Borrower, have been segregated
from other materials in the facility and have been appropriately marked to
indicate such Borrower’s ownership thereof and Lender’s security interest
therein; and (b) evidence that the Offsite Materials are insured as required by
this Agreement; and (c) at Lender’s request, a security agreement, financing
statement and/or subordination agreement in form and substance reasonably
satisfactory to Lender executed by the supplier of the Offsite Materials, and/or
such other persons as Lender determines may have an interest in or claim to the
Offsite Materials, together with such other additional documentation and
evidence as Lender may reasonably require to assure itself that it has a
perfected first priority lien on the Offsite Materials.

 

  2.13 in the event that any Application for Payment includes the cost of
materials stored on a Property (“Onsite Materials”), such Application for
Payment shall include each of the following: (a) evidence that the Onsite
Materials have been purchased by a Borrower; (b) evidence that the Onsite
Materials are insured as required hereunder; and (c) evidence that the Onsite
Materials are stored in an area on such Property for which adequate security is
provided against theft and vandalism;

 

  2.14 Lender shall have received a date-down endorsement or other title report
dated within five (5) days of the requested disbursement from the Title Company
showing no state of facts objectionable to Lender (including, without
limitation, a showing that title to the Property is vested in a Borrower and
that no claim for mechanics’ or materialmen’s liens has been filed against such
Property).

Each Borrower acknowledges that such Borrower’s failure to comply with the above
timing may result in disbursement delays and each Borrower hereby consents to
all such delays.

 

     Loan No. 1015003



--------------------------------------------------------------------------------

EXHIBIT E – DISBURSEMENT INSTRUCTION AGREEMENT

[The form of Disbursement Instruction Agreement follows this cover page.]

 

     Loan No. 1015003



--------------------------------------------------------------------------------

DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower: REDLANDS DC LP, a Delaware limited partnership, CAJON DC LP, a
Delaware limited partnership, MIAMI DC III LLC, a Delaware limited liability
company, MIAMI DC IV LLC, a Delaware limited liability company, MIAMI DC III
LAND LLC, a Delaware limited liability company, TAMARAC COMMERCE CENTER DC II
LLC, a Delaware limited liability company, TAMARAC COMMERCE CENTER DC III LLC, a
Delaware limited liability company, LEHIGH VALLEY CROSSING DC I LLC, a Delaware
limited liability company, LEHIGH VALLEY CROSSING DC II LLC, a Delaware limited
liability company, LEHIGH VALLEY CROSSING DC III LLC, a Delaware limited
liability company, BLUEGRASS DC II LLC, a Delaware limited liability company,
individually and collectively

 

Guarantor: DC LIQUIDATING ASSETS HOLDCO LLC, a Delaware limited liability
company

 

(Borrower and Guarantor, collectively, “Loan Parties”)

Lender: WELLS FARGO BANK, NATIONAL ASSOCIATION Loan: Loan number 1015003 made
pursuant to that certain Construction Loan Agreement dated as of November 4,
2015 between Borrower and Lender, as amended from time to time (the “Loan
Agreement”) Effective Date: November 4, 2015

Check applicable box:

 

  x New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

 

  ¨ Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.

This Agreement must be signed by the Loan Parties and is used for the following
purposes:

 

  (1) to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

  (2) to designate an individual or individuals with authority to request
disbursements of funds from Accounts (as defined in the Terms and Conditions
attached to this Agreement), if applicable; and

 

  (3) to provide Lender with specific instructions for wiring or transferring
funds on Loan Parties’ behalf.

Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Lender at the time
of the applicable Disbursement in the form of a signed closing statement, an
email instruction or other written communication (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

A new Disbursement Instruction Agreement must be completed and signed by the
Loan Parties if (i) all or any portion of a Disbursement is to be transferred to
an account or an entity not described in this Agreement or (ii) Loan Parties
wish to add or remove any Authorized Representatives.



--------------------------------------------------------------------------------

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.



--------------------------------------------------------------------------------

DELETE THIS PAGE IF NO DISBURSEMENT(S) AT CLOSING/ORIGINATION.

DELETE THIS HEADER BEFORE SENDING TO BORROWER.

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers: Lender is authorized to accept one or more
Disbursement Requests from any of the individuals named below (each, a “Closing
Disbursement Authorizer”) to disburse Loan proceeds on or about the date of the
Loan origination/closing and to initiate Disbursements in connection therewith
(each, a “Closing Disbursement”):

 

    

Individual’s Name

  

Title

1.       2.       3.      

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING

 

Permitted Wire Transfers: Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Lender is authorized to use the wire instructions that have been
provided directly to Lender by the Receiving Party or Loan Parties and attached
as the Closing Exhibit. All wire instructions must contain the information
specified on the Closing Exhibit.

 

    

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

1.    2.    3.   

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

ADD LINES FOR ADDITIONAL DEPOSIT ACCOUNT INFORMATION IF NECESSARY

 

Direct Deposit: Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:



--------------------------------------------------------------------------------

DELETE THIS PAGE IF NO DISBURSEMENT(S) SUBSEQUENT TO CLOSING.

DELETE THIS HEADER BEFORE SENDING TO BORROWER.

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers: Lender is authorized to accept one or more
Disbursement Requests from any of the individuals named below (each, a
“Subsequent Disbursement Authorizer”) to disburse Loan proceeds after the date
of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Subsequent Disbursement”):

 

    

Individual’s Name

  

Title

1.       2.       3.      

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

 

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Lender is authorized to use the wire instructions that have been provided
directly to Lender by the Receiving Party or Loan Parties and attached as the
Subsequent Disbursement Exhibit. All wire instructions must contain the
information specified on the Subsequent Disbursement Exhibit.

 

    

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

1.    2.    3.   

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

ADD LINES FOR ADDITIONAL DEPOSIT ACCOUNT INFORMATION IF NECESSARY

 

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account: Wells Fargo Bank, N.A. Deposit Account Number: Further
Credit Information/Instructions:



--------------------------------------------------------------------------------

DELETE THIS PAGE IF NO RESTRICTED ACCOUNTS.

DELETE THIS HEADER BEFORE SENDING TO BORROWER.

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Guarantor Reserve Account Disbursements

 

Guarantor Reserve Account Disbursement Authorizers: Lender is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Guarantor Account Disbursement Authorizer”) to disburse funds from the
Guarantor Reserve Account and to initiate Disbursements in connection therewith
(each, a “Guarantor Account Disbursement”):

 

    

Individual’s Name

  

Title

1.       2.       3.      

 

Describe restrictions, if any, on the authority of the Guarantor Account
Disbursement Authorizers (dollar amount limits, wire/deposit destinations,
etc.):

 

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

 

If there are no restrictions described here, any Guarantor Account Disbursement
Authorizer may submit a Disbursement Request for all available funds.

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS FROM ACCOUNT ANTICIPATED

 

Permitted Wire Transfers: Disbursement Requests for Guarantor Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party. Each Receiving Party included in any such Disbursement Request
must be listed below. Lender is authorized to use the wire instructions that
have been provided directly to Lender by the Receiving Party or Loan Parties and
attached as the Account Disbursement Exhibit. All wire instructions must contain
the information specified on the Account Disbursement Exhibit.

 

    

Names of Receiving Parties for Guarantor Account Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Account Disbursement Exhibit)

1.    2.    3.   

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

ADD LINES FOR ADDITIONAL DEPOSIT ACCOUNT INFORMATION IF NECESSARY

 

Direct Deposit: Disbursement Requests for Guarantor Account Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account: Wells Fargo Bank, N.A. Deposit Account Number: Further
Credit Information/Instructions:



--------------------------------------------------------------------------------

Loan Parties acknowledge that all of the information in this Agreement is
correct and agrees to the terms and conditions set forth herein and in the
Additional Terms and Conditions on the following page.

 

“BORROWER” BLUEGRASS DC II LLC, formerly known as IIT Bluegrass DC II LLC LEHIGH
VALLEY CROSSING DC I LLC, formerly known as IIT Lehigh Valley Crossing DC I LLC
LEHIGH VALLEY CROSSING DC II LLC, formerly known as IIT Lehigh Valley Crossing
DC II LLC LEHIGH VALLEY CROSSING DC III LLC, formerly known as IIT Lehigh Valley
Crossing DC III LLC MIAMI DC III LLC, formerly known as IIT Miami DC III LLC
MIAMI DC IV LLC, formerly known as IIT Miami DC IV LLC TAMARAC COMMERCE CENTER
DC II LLC, formerly known as IIT Tamarac Commerce Center II LLC TAMARAC COMMERCE
CENTER DC III LLC, formerly known as IIT Tamarac Commerce Center III LLC MIAMI
DC III LAND LLC, formerly known as IIT Miami DC III Land LLC,

each a Delaware limited liability company

By:  

 

Name:   Lainie P. Minnick Title:   Senior Vice President, Finance and Treasurer
CAJON DC LP, a Delaware limited partnership, formerly known as IIT Cajon DC LP
By:   Cajon DC GP LLC, a Delaware limited liability company, formerly known as
IIT Cajon DC GP LLC, its general partner   By:  

 

  Name:   Lainie P. Minnick   Title:   Senior Vice President, Finance and
Treasurer REDLANDS DC LP, a Delaware limited partnership, formerly known as IIT
Redlands DC LP By:   Redlands DC GP LLC, a Delaware limited liability company,
formerly known as IIT Redlands DC GP LLC, its general partner   By:  

 

  Name:   Lainie P. Minnick   Title:   Senior Vice President, Finance and
Treasurer



--------------------------------------------------------------------------------

GUARANTOR

DC LIQUIDATING ASSETS HOLDCO LLC,

a Delaware limited liability company

By:   DC Industrial Liquidating Trust,  
a Maryland statutory trust, its managing member   By:  

 

  Name:   Lainie P. Minnick   Title:   Senior Vice President, Finance and
Treasurer



--------------------------------------------------------------------------------

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Account” means the Accounts and the Master Operating Account, each as such term
is defined in the Loan Agreement.

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Account Disbursement
Authorizers, as applicable.

“Guarantor Reserve Account” means the “Guarantor Reserve Account” as such term
is defined in the Loan Agreement.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

Disbursement Requests. Lender must receive Disbursement Requests in writing.
Verbal requests are not accepted. Disbursement Requests will only be accepted
from the applicable Authorized Representatives designated in the Disbursement
Instruction Agreement. Disbursement Requests will be processed subject to
satisfactory completion of Lender’s customer verification procedures. Lender is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. Funds
disbursed pursuant to a Disbursement Request may be transmitted directly to the
Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Lender considers to be reasonable.
Lender will, in its sole discretion, determine the funds transfer system and the
means by which each Disbursement will be made. Lender may delay or refuse to
accept a Disbursement Request if the Disbursement would: (i) violate the terms
of this Agreement; (ii) require use of a bank unacceptable to Lender or
prohibited by government authority; (iii) cause Lender to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Lender to violate any applicable law or regulation.

Limitation of Liability. Lender shall not be liable to Loan Parties or any other
parties for: (i) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which Loan
Parties’ requested Disbursements may be made or information received or
transmitted, and no such entity shall be deemed an agent of Lender; (ii) any
loss, liability or delay caused by fires, earthquakes, wars, civil disturbances,
power surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond Lender’s
control; or (iii) any special, consequential, indirect or punitive damages,
whether or not (A) any claim for these damages is based on tort or contract or
(B) Lender or Loan Parties knew or should have known the likelihood of these
damages in any situation. Lender makes no representations or warranties other
than those expressly made in this Agreement. IN NO EVENT WILL LENDER BE LIABLE
FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED
BY LENDER IN GOOD FAITH AND IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

Reliance on Information Provided. Lender is authorized to rely on the
information provided by any Loan Party or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Lender has received a new Agreement signed by Loan Parties. Loan Parties agree
to be bound by any Disbursement Request: (i) authorized or transmitted by Loan
Parties; or (ii) made in Loan Parties’ name and accepted by Lender in good faith
and in compliance with this Agreement, even if not properly authorized by Loan
Parties. Lender may rely solely (i) on the account number of the Receiving
Party, rather than the Receiving Party’s name, and (ii) on the bank routing
number of the Receiving Bank, rather than the Receiving Bank’s name, in
executing a Disbursement Request. Lender is not obligated or required in any way
to take any actions to detect errors in information provided by Loan Parties or
an Authorized Representative. If Lender takes any actions in an attempt to
detect errors in the transmission or content of transfers or requests or takes
any actions in an attempt to detect unauthorized Disbursement Requests, Loan
Parties agree that, no matter how many times Lender takes these actions, Lender
will not in any situation be liable for failing to take or correctly perform
these actions in the future, and such actions shall not become any part of the
Disbursement procedures authorized herein, in the Loan Documents, or in any
agreement between Lender and Loan Parties.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Lender will not execute Disbursement Requests
expressed in foreign currency unless permitted by the Loan Agreement.

Errors. Loan Parties agree to notify Lender of any errors in the Disbursement of
any funds or of any unauthorized or improperly authorized Disbursement Requests
within fourteen (14) days after Lender’s confirmation to Loan Parties of such
Disbursement. If Lender is notified that it did not disburse the full amount
requested in a Disbursement Request, Lender’s sole liability will be to promptly
disburse the amount of the stated deficiency. If Lender disburses an amount in
excess of the amount requested in a Disbursement Request, Lender will only be
liable for such excess amount to the extent that Loan Parties do not receive the
benefit of such amount.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Lender may, at Loan
Parties’ request, make an effort to effect a stop payment or recall but will
incur no liability whatsoever for its failure or inability to do so.



--------------------------------------------------------------------------------

DELETE THIS PAGE IF NOT APPLICABLE

DELETE THIS HEADER BEFORE SENDING TO BORROWER

WIRE INFORMATION SHOULD BE PRINTED OUT AND ATTACHED TO THIS EXHIBIT – NO NEED TO
TRANSCRIBE BELOW

CLOSING EXHIBIT

WIRE INSTRUCTIONS

All wire instructions must contain the following information:

 

  •   Transfer/Deposit Funds to (Receiving Party Account Name)

 

  •   Receiving Party Deposit Account Number

 

  •   Receiving Bank Name, City and State

 

  •   Receiving Bank Routing (ABA) Number

 

  •   Further identifying information, if applicable (title escrow number,
borrower name, loan number, etc.)



--------------------------------------------------------------------------------

DELETE THIS PAGE IF NOT APPLICABLE

DELETE THIS HEADER BEFORE SENDING TO BORROWER

WIRE INFORMATION SHOULD BE PRINTED OUT AND ATTACHED TO THIS EXHIBIT – NO NEED TO
TRANSCRIBE BELOW

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

All wire instructions must contain the following information:

 

  •   Transfer/Deposit Funds to (Receiving Party Account Name)

 

  •   Receiving Party Deposit Account Number

 

  •   Receiving Bank Name, City and State

 

  •   Receiving Bank Routing (ABA) Number

 

  •   Further identifying information, if applicable (title escrow number,
borrower name, loan number, etc.)



--------------------------------------------------------------------------------

DELETE THIS PAGE IF NOT APPLICABLE

DELETE THIS HEADER BEFORE SENDING TO BORROWER

WIRE INFORMATION SHOULD BE PRINTED OUT AND ATTACHED TO THIS EXHIBIT – NO NEED TO
TRANSCRIBE BELOW

ACCOUNT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

All wire instructions must contain the following information:

 

  •   Transfer/Deposit Funds to (Receiving Party Account Name)

 

  •   Receiving Party Deposit Account Number

 

  •   Receiving Bank Name, City and State

 

  •   Receiving Bank Routing (ABA) Number

 

  •   Further identifying information, if applicable (title escrow number,
borrower name, loan number, etc.)



--------------------------------------------------------------------------------

EXHIBIT F – DESIGN PROFESSIONAL’S CONSENT FORM

[The form of Design Professional’s Consent follows this cover page.]

 

     Loan No. 1015003



--------------------------------------------------------------------------------

DESIGN PROFESSIONAL’S CONSENT

The undersigned design professional (collectively referred to as “Design
Professional”) hereby consents to the foregoing Assignment to which this Design
Professional’s Consent (“Consent”) is a part, and acknowledges that there
presently exists no unpaid claims due to the Design Professional except as set
forth on Schedule 1 attached hereto, arising out of Design Professional’s
preparation and delivery of the Plans and Specifications to Borrower and/or the
performance of the Design Professional Agreements described in the Assignment.

Design Professional agrees that if, at any time, Lender shall become the owner
of the Property described in Exhibit A attached hereto, or, pursuant to Lender’s
rights under the Loan Documents, elects to undertake or cause the completion of
construction of the Construction Improvements on any portion of the Property, in
accordance with the Plans and Specifications, and gives Design Professional
written notice of such election; THEN, so long as Design Professional has
received, receives or continues to receive the compensation called for under the
Design Professional Agreements, Lender may, at Lender’s option, use and rely on
the Plans and Specifications for the purposes for which they were prepared, and
Design Professional will continue to perform Design Professional’s obligations
under such Design Professional Agreements for the benefit and account of Lender
in the same manner as if performed for the benefit or account of Borrower in the
absence of the Assignment.

Design Professional further agrees that, in the event of a material breach by
Borrower of the Design Professional Agreements, or any agreement entered into
with Design Professional in connection with the Plans and Specifications, so
long as Borrower’s interest in the Design Professional Agreements and Plans and
Specifications is assigned to Lender, Design Professional will give written
notice to Lender of such breach at the address shown below. Lender shall have
thirty (30) days from the receipt of such written notice of default to remedy or
cure said default provided, if such default is of a nature that it cannot be
cured within thirty (30) days, Lender shall have thirty (30) days within which
to commence the cure and shall thereafter have such reasonable period of time to
complete such cure as is necessary. Nothing herein shall require Lender to cure
said default or to undertake completion of construction of the Improvements. If
Lender fails to cure or begin to cure said default during such thirty (30) day
period, Design Professional may pursue termination and any other remedies
against Borrower that Design Professional is entitle to under the Design
Professional Agreement.

Design Professional confirms that it/he has no knowledge of any prior
assignment(s) of any interest in either the Plans and Specifications and/or the
Design Professional Agreements. Except as otherwise defined herein, the terms
used herein shall have the meanings given them in the Assignment.

Lender’s Address:

Wells Fargo Bank, National Association

Commercial Real Estate/ REIT Finance Group (AU#2754)

10 S. Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attn: Craig Koshkarian, Director

Loan No. 1015003

Executed by Design Professional on                                         .

“DESIGN PROFESSIONAL”

[                    ]

Design Professional’s Address:

[                    ]

[                    ]

 

     Loan No. 1015003



--------------------------------------------------------------------------------

EXHIBIT G – CONTRACTOR’S CONSENT FORM

[The form of Contractor’s Consent follows this cover page.]

 

     Loan No. 1015003



--------------------------------------------------------------------------------

CONTRACTOR’S CONSENT

The undersigned (“Contractor”) hereby consents to the foregoing Assignment of
Construction Agreements (“Assignment”), of which this Contractor’s Consent
(“Consent”) is a part.

 

A. Contractor and [                    ] have entered into the following
Construction Agreements: [                    ].

 

B. Contractor agrees that if, at any time, Lender shall become the owner of the
Property described in Exhibit A attached hereto, or, pursuant to its rights
under the Loan Documents, elects to undertake or cause the completion of
construction of the Construction Improvements on any portion of the Property,
and gives Contractor written notice of such election; THEN, so long as the
Contractor has received, receives and continues to receive the compensation
called for under the Construction Agreements to which Contractor is a party,
Contractor shall continue to perform its obligations under such Construction
Agreements in accordance with the terms thereof.

 

C. Contractor further agrees that, in the event of a breach by Borrower of the
Construction Agreements, so long as Borrower’s interest in the Construction
Agreements is assigned to Lender, Contractor will give written notice to Lender
at the address shown below of such breach. Lender shall have thirty (30) days
from the receipt of such written notice of default to remedy or cure said
default provided, if such default is of a nature that it cannot be cured within
thirty (30) days, Lender shall have thirty (30) days within which to commence
the cure and shall thereafter have such reasonable period of time to complete
such cure as is necessary. Nothing herein shall require Lender to cure said
default or to undertake completion of construction of the Construction
Improvements.

 

D. Contractor further agrees that, except with the prior written approval of
Lender (such approval not to be unreasonably withheld, conditioned or delayed),
Contractor shall not perform any construction work on the Property pursuant to
any change in the Plans and Specifications as defined in the Construction
Agreements where such change: (a) would constitute a material change in the
building material or equipment specifications, the architectural or structural
design, value, architecture or quality of any of the Improvements as defined in
the Construction Agreements; or (b) would result in an increase in any item of
construction cost in excess of the greater of (i) $100,000 or (ii) five percent
(5%) of the total construction hard costs for the applicable Construction
Improvements for all such changes in such items of construction cost; or
(c) would affect the structural integrity, quality of building material or
equipment or overall efficiency of operating systems or utility systems of the
improvements. The liens of the Security Instrument therein shall have priority
over any claim of lien of Contractor arising out of or in any way connected with
any construction work performed by Contractor on the Property pursuant to any
change in the Plans and Specifications not approved by Lender where Lender’s
approval is required under this Consent. Lender may periodically inspect and
copy, at reasonable times, the books, records and accounting data of Contractor
relating to the construction of the Improvements.

 

E. Finally, Contractor shall use money disbursed to or otherwise received by
Contractor from or on account of Borrower in connection with the construction of
the Improvements solely for the payment of costs incurred in the construction of
the Improvements, including Contractor’s fees, and for no other purpose, until
all bills, claims and demands for such costs have been paid in full.

Contractor warrants and represents that it/he has no knowledge of any prior
assignment(s) of any interest in the Construction Agreements to which such
Contractor is a party. Except as otherwise defined herein, the terms used herein
shall have the meanings given them in the Assignment.

 

     Loan No. 1015003



--------------------------------------------------------------------------------

Lender’s Address:

Wells Fargo Bank, National Association

Commercial Real Estate/ REIT Finance Group (AU#2754)

10 S. Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attn: Craig Koshkarian, Director

Loan No. 1015003

Executed by Contractor on                                         .

“CONTRACTOR “

[            ]

Contractor’s Address:

[                    ]

[                    ]

 

     Loan No. 1015003



--------------------------------------------------------------------------------

EXHIBIT H – OPTION TO EXTEND REQUEST LETTER FROM BORROWER

[The Option to Extend Request Letter from Borrower follows this cover page.]

 

     Loan No. 1015003



--------------------------------------------------------------------------------

NOTE: MUST PRINT ON BORROWER LETTERHEAD

            , 20    

WELLS FARGO BANK, NATIONAL ASSOCIATION

1800 Century Park East, Suite 1200

Los Angeles, California 90067

Attn: Kevin Stacker

 

  RE: Loan No. 1015003 (“Loan”)

Pursuant to the terms of the Construction Loan Agreement dated November 4, 2015
(“Loan Agreement”), REDLANDS DC LP, a Delaware limited partnership, CAJON DC LP,
a Delaware limited partnership, MIAMI DC III LLC, a Delaware limited liability
company, MIAMI DC IV LLC, a Delaware limited liability company, MIAMI DC III
LAND LLC, a Delaware limited liability company, TAMARAC COMMERCE CENTER DC II
LLC, a Delaware limited liability company, TAMARAC COMMERCE CENTER DC III LLC, a
Delaware limited liability company, LEHIGH VALLEY CROSSING DC I LLC, a Delaware
limited liability company, LEHIGH VALLEY CROSSING DC II LLC, a Delaware limited
liability company, LEHIGH VALLEY CROSSING DC III LLC, a Delaware limited
liability company, BLUEGRASS DC II LLC, a Delaware limited liability company
(collectively, “Borrower”), hereby exercise Borrowers’ option to extend the
maturity date of the Loan described therein from November 3, 2017 to November 3,
2018. Borrowers hereby certify that no Default has occurred and is continuing.
Borrowers further certify that they shall satisfy all conditions precedent for
such extension listed in the Loan Agreement.

All capitalized terms used herein, which are not defined herein, shall have the
meanings given to them in the Loan Agreement.

[Remainder of Page Left Intentionally Blank]

 

     Loan No. 1015003



--------------------------------------------------------------------------------

“BORROWER” BLUEGRASS DC II LLC, formerly known as IIT Bluegrass DC II LLC LEHIGH
VALLEY CROSSING DC I LLC, formerly known as IIT Lehigh Valley Crossing DC I LLC
LEHIGH VALLEY CROSSING DC II LLC, formerly known as IIT Lehigh Valley Crossing
DC II LLC LEHIGH VALLEY CROSSING DC III LLC, formerly known as IIT Lehigh Valley
Crossing DC III LLC MIAMI DC III LLC, formerly known as IIT Miami DC III LLC
MIAMI DC IV LLC, formerly known as IIT Miami DC IV LLC TAMARAC COMMERCE CENTER
DC II LLC, formerly known as IIT Tamarac Commerce Center II LLC TAMARAC COMMERCE
CENTER DC III LLC, formerly known as IIT Tamarac Commerce Center III LLC MIAMI
DC III LAND LLC, formerly known as IIT Miami DC III Land LLC, each a Delaware
limited liability company By:  

 

Name:  

 

Title:  

 

CAJON DC LP, a Delaware limited partnership, formerly known as IIT Cajon DC LP
By:   Cajon DC GP LLC, a Delaware limited liability company, formerly known as
IIT Cajon DC GP LLC, its general partner   By:  

 

  Name:  

 

  Title:  

 

REDLANDS DC LP, a Delaware limited partnership, formerly known as IIT Redlands
DC LP By:   Redlands DC GP LLC, a Delaware limited liability company, formerly
known as IIT Redlands DC GP LLC, its general partner   By:  

 

  Name:  

 

  Title:  

 

 

     Loan No. 1015003



--------------------------------------------------------------------------------

EXHIBIT I – PROPERTY LEVEL BUDGETS

[Omitted]

 

     Loan No. 1015003